Exhibit 10.1

THIRD AMENDMENT AND RESTATEMENT AGREEMENT

This THIRD AMENDMENT AND RESTATEMENT AGREEMENT, dated as of June 29, 2018 (this
“Agreement”), is entered into by and among TARGA RESOURCES PARTNERS LP, a
Delaware limited partnership (the “Borrower”), each other Loan Party party
hereto, BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”), Swing Line Lender and L/C Issuer, and each Existing Lender and New
Lender party hereto. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Original Credit Agreement referred to
below.

RECITALS

WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into
that certain Third Amended and Restated Credit Agreement, dated as of October 7,
2016 (as amended, amended and restated, supplemented or modified prior to the
date hereof, the “Original Credit Agreement”);

WHEREAS, the Borrower, the Collateral Agent and certain Secured Hedging Parties
(as defined therein) entered into that certain Amended and Restated
Intercreditor Agreement, dated as of July 19, 2010 (as amended, restated,
supplemented or modified prior to the date hereof, the “Intercreditor
Agreement”);

WHEREAS, the Borrower and the other Grantors party thereto entered into that
certain Amended and Restated Pledge and Security Agreement dated as of July 19,
2010 (as amended, restated, supplemented or modified prior to the date hereof,
the “Pledge and Security Agreement”) in favor of the Collateral Agent for the
benefit of the Secured Parties;

WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated in its entirety to (a) extend the Maturity Date for the
Revolving Credit Facility (the Revolving Credit Facility as so extended, the
“Extended Revolving Facility”) and (b) make certain amendments more specifically
set forth in the Restated Credit Agreement (as defined below);

WHEREAS, by executing and delivering a signature page to this Agreement, each
Lender with outstanding Revolving Credit Commitments immediately prior to the
Restatement Date (as defined in Section 4 below) (each an “Existing Lender”)
will be deemed upon the Restatement Date to have agreed to the terms of this
Agreement and either be deemed to have the Revolving Credit Commitments (as
defined in the Restated Credit Agreement) in the principal amount set forth on
Schedule 2.01 in Exhibit B hereto (such Lenders, the “Extending Lenders”) or, to
the extent such Existing Lender is not set forth on Schedule 2.01 in Exhibit B
hereto, such Lender shall not be a Lender for purposes of the Restated Credit
Agreement (such Lenders, the “Exiting Lenders”);

WHEREAS, on the Restatement Date, (i) certain banks and other financial
institutions or entities not party to the Original Credit Agreement but that are
party hereto and (ii) the Extending Lenders whose Revolving Credit Commitments
are being increased pursuant to the Restated Credit Agreement (collectively, the
“New Lenders”) intend to make available a portion of the Extended Revolving
Facility, in each case, on the terms and subject to the conditions of this
Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Extending Lenders are willing to effect the amendments set forth
herein, and the Extending Lenders and the New Lenders are willing to make
available the Revolving Credit Commitments (as defined in the Restated Credit
Agreement) under the Extended Revolving Facility, in each case, on the terms and
subject to the conditions of this Agreement and the Restated Credit Agreement;

WHEREAS, pursuant to the terms of the Intercreditor Agreement, the Required
Secured Parties (as defined in the Intercreditor Agreement) are required to
consent to any amendment, modification or waiver of (a) the Credit Agreement (as
defined in the Intercreditor Agreement) that would permit the aggregate
principal amount of credit facilities thereunder to exceed the Maximum Credit
Agreement Obligations (as defined in the Intercreditor Agreement); and (b) any
Loan Document relating to maintenance of insurance; and

WHEREAS, the Borrower has requested that the Required Secured Parties consent to
(a) the principal amount of credit facilities under the Restated Credit
Agreement now or hereafter exceeding the Maximum Credit Agreement Obligations
(as defined in the Intercreditor Agreement) pursuant to the terms of
Section 2.14 of the Restated Credit Agreement and (b) the revisions to the terms
relating to maintenance of insurance set forth in the Restated Credit Agreement,
and the Required Secured Parties are willing to consent to such terms subject to
the conditions of this Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment and Restatement of Original Credit Agreement. The parties
hereto agree that the Original Credit Agreement (including the exhibits and
schedules thereto) shall be amended and restated in its entirety on the
Restatement Date such that, on the Restatement Date, the terms set forth in the
Fourth Amended and Restated Credit Agreement attached hereto as Exhibit A (as
the same may be amended, restated, supplemented or otherwise modified, the
“Restated Credit Agreement”) shall replace the terms of the Original Credit
Agreement, and the exhibits and schedules attached hereto as Exhibit B shall
replace the exhibits and schedules to the Original Credit Agreement existing
prior to the Restatement Date.

SECTION 2. Amendment to Pledge and Security Agreement.

(a) Exhibit A to the Pledge and Security Agreement is hereby restated in its
entirety in the form of Exhibit C attached hereto.

SECTION 3. Revolving Credit Commitments.

(a) On the Restatement Date, each of the Existing Lenders (including each
Exiting Lender) hereby sells, assigns, transfers and conveys to the Extending
Lenders and New Lenders, and each of the Extending Lenders and New Lenders
hereunder hereby purchases and accepts, so much of the aggregate Revolving
Credit Commitments under, and loans and participations in

 

2



--------------------------------------------------------------------------------

letters of credit outstanding under, the Original Credit Agreement such that,
immediately after giving effect to the effectiveness of this Agreement and the
Restated Credit Agreement (including any increase of the Revolving Credit
Commitments effectuated hereby), the relevant Revolving Credit Commitments (as
defined in the Restated Credit Agreement) of each Extending Lender and New
Lender, shall be as set forth on Schedule 2.01 in Exhibit B hereto (it being
understood that if any Letters of Credit are outstanding under the Original
Credit Agreement as of the Restatement Date, then each of the Extending Lenders
and New Lenders shall have purchased and accepted from the Existing Lenders, a
participation in such outstanding Letters of Credit based on its respective
Applicable Percentage as set forth on Schedule 2.01 in Exhibit B hereto). The
foregoing assignments, transfers and conveyances are without recourse to any
Existing Lender and without any warranties whatsoever by the Administrative
Agent, the L/C Issuer or any Existing Lender as to title, enforceability,
collectability, documentation or freedom from liens or encumbrances, in whole or
in part, other than that the warranty of any such Existing Lender that it has
not previously sold, transferred, conveyed or encumbered such interests. The
Existing Lenders and the Extending Lenders and New Lenders shall, if
appropriate, make all appropriate adjustments in payments under the Original
Credit Agreement, the “Notes” and the other “Loan Documents” thereunder for
periods prior to the adjustment date among themselves.

(b) Subject to the terms and conditions set forth herein, each Extending Lender
severally agrees that the Revolving Credit Commitment and, if outstanding, any
Revolving Credit Loans of such Extending Lender shall remain outstanding to the
extent of (but not in excess of) the amount set forth under the heading
“Revolving Credit Commitment” opposite such Extending Lender’s name on Schedule
2.01 in Exhibit B hereto, and shall be deemed converted into, a “Revolving
Credit Commitment” and “Revolving Credit Loans”, respectively, made pursuant to
the Restated Credit Agreement.

(c) Subject to the terms and conditions set forth herein, each New Lender
(including each Extending Lender whose Revolving Credit Commitment is being
increased pursuant to the Restated Credit Agreement, solely in respect of such
increase) agrees that, after giving effect to this Agreement, its Revolving
Credit Commitment (as defined in the Restated Credit Agreement) shall be deemed
to be the amount set forth under the heading “Revolving Credit Commitment”
opposite such New Lender’s name on Schedule 2.01 in Exhibit B hereto.

(d) The aggregate principal amount of the Revolving Credit Commitments (as
defined in the Restated Credit Agreement) as of the Restatement Date shall be
$2,200,000,000.

SECTION 4. Consent of Required Secured Parties under the Intercreditor
Agreement. Subject to the terms and conditions set forth herein, each Lender and
each other Secured Hedging Party (as defined in the Intercreditor Agreement)
party hereto consents to (a) the principal amount of credit facilities under the
Restated Credit Agreement now or hereafter exceeding the Maximum Credit
Agreement Obligations (as defined in the Intercreditor Agreement) pursuant to
the terms of Section 2.14 of the Restated Credit Agreement as required pursuant
to Section 4.02(c) of the Intercreditor Agreement and (b) the terms relating to
the maintenance of insurance set forth in the Restated Credit Agreement as
required pursuant to Section 4.02(b) of the Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 5. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement, the obligations of each Extending Lender to convert its existing
Revolving Credit Commitments into Revolving Credit Commitments (as defined in
the Restated Credit Agreement) under the Restated Credit Agreement, the
obligations of each New Lender to make available Revolving Credit Commitments
(as defined in the Restated Credit Agreement), and the amendment and restatement
of the Original Credit Agreement as the Restated Credit Agreement are subject to
the satisfaction of the following conditions (the date on which such conditions
are satisfied, the “Restatement Date”):

(a) The Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by (i) the Borrower, (ii) each other Loan
Party, (iii) each Existing Lender, (iv) each New Lender, (v) the L/C Issuer,
(vi) the Swing Line Lender and (vii) the Required Secured Parties.

(b) All of the conditions precedent set forth in Article IV of the Restated
Credit Agreement shall have been satisfied or waived.

(c) The Borrower shall have paid all amounts due and payable as of the
Restatement Date to the Administrative Agent and the Collateral Agent pursuant
to the Loan Documents.

(d) Each of the representations and warranties made by any Loan Party in or
pursuant to the Restated Credit Agreement and the other Loan Documents (as
defined in the Restated Credit Agreement) shall be true and correct in all
material respects on and as of the Restatement Date as if made on and as of such
date except to the extent such representations and warranties expressly refer to
an earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); provided that any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

(e) No Default or Event of Default shall have occurred and be continuing on the
Restatement Date.

SECTION 6. Lender Authorization. Each Existing Lender and each New Lender
authorizes and instructs the Administrative Agent to enter into the Restated
Credit Agreement and any and all additional Loan Documents (as defined in the
Restated Credit Agreement) or other agreements or documents contemplated
hereunder or in the Restated Credit Agreement as Administrative Agent on such
Lender’s behalf.

SECTION 7. Effect of Agreement.

(a) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

 

4



--------------------------------------------------------------------------------

(b) The parties hereto acknowledge and agree that (i) this Agreement, the
Restated Credit Agreement and any other Loan Documents (as defined in the
Restated Credit Agreement) executed and delivered in connection herewith do not
constitute a novation, or termination of the Obligations under the Original
Credit Agreement as in effect prior to the Restatement Date; (ii) such
Obligations are in all respects continuing (as amended and restated by the
Restated Credit Agreement) with the terms, conditions, covenants and agreements
contained in the Original Credit Agreement being modified only to the extent
provided in the Restated Credit Agreement and this Agreement; and (iii) the
Liens and security interests as granted under the Security Documents securing
payment of the Obligations, the Cash Management Obligations and the Secured Swap
Obligations are in all respects continuing in full force and effect. From and
after the Restatement Date, the terms “Agreement”, “herein”, “hereinafter”,
“hereto”, “hereof” and words of similar import as used in the Restated Credit
Agreement, and the term “Credit Agreement” as used in the other Loan Documents,
shall mean the Restated Credit Agreement, as may be further amended,
supplemented or otherwise modified from time to time.

(c) Each Existing Lender and each New Lender, by delivering its signature page
to this Agreement shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement, the Restated Credit Agreement, each other Loan
Document and each other document required to be approved by any Agent, Required
Lenders or Lenders, as applicable, on the Restatement Date.

(d) This Agreement shall constitute a Loan Document for all purposes of the
Restated Credit Agreement and shall be administered and construed pursuant to
the terms of the Restated Credit Agreement.

SECTION 8. Reaffirmation of Guaranty, Keepwell and Security. The Borrower and
each other Loan Party, by its signature below, hereby (a) agrees that,
notwithstanding the effectiveness of this Agreement or the Restated Credit
Agreement, the Guaranty, the Keepwell Agreement and the Security Documents
(including, without limitation, the agreements set forth on Schedule 4.01(a) in
Exhibit B hereto) continue to be in full force and effect and (b) affirms and
confirms all of its obligations and liabilities under the Restated Credit
Agreement and each other Loan Document, including its guarantee of the
Obligations, the Cash Management Obligations and the Secured Swap Obligations,
its obligations under the Keepwell Agreement and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Security Documents
to secure the Obligations, the Cash Management Obligations and the Secured Swap
Obligations, all as provided in the Guaranty, the Keepwell Agreement and the
Security Documents (including, without limitation, the agreements set forth on
Schedule 4.01(a) in Exhibit B hereto), and acknowledges and agrees that such
obligations, liabilities, guarantee, pledge and grant continue in full force and
effect in respect of, and to secure, the “Obligations”, the “Cash Management
Obligations” and the “Secured Swap Obligations” under the Restated Credit
Agreement and the other Loan Documents (as defined in the Restated Credit
Agreement).

SECTION 9. Amendments; Counterparts. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Administrative Agent and other parties hereto. This Agreement may
be executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or other electronic submission (including .pdf
format) shall be effective as delivery of a manually executed counterpart
hereof.

 

5



--------------------------------------------------------------------------------

SECTION 10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH
FURTHER IN SECTION 10.14 AND SECTION 10.15 OF THE CREDIT AGREEMENT AS IF SUCH
SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 12. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

THIS AGREEMENT, THE RESTATED CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[Remainder of page left intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

TARGA RESOURCES PARTNERS LP, as Borrower By: Targa Resources GP LLC, its sole
general partner By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer TARGA RESOURCES
OPERATING LLC TARGA RESOURCES OPERATING GP LLC TARGA INTRASTATE PIPELINE LLC

TARGA LIQUIDS MARKETING AND TRADE LLC

TARGA LOUISIANA INTRASTATE LLC TARGA MIDSTREAM SERVICES LLC TARGA DOWNSTREAM LLC
TARGA GAS MARKETING LLC TARGA GAS PIPELINE LLC TARGA MLP CAPITAL LLC TARGA
CAPITAL LLC TARGA TERMINALS LLC TARGA NGL PIPELINE COMPANY LLC TARGA TRANSPORT
LLC TARGA SOUND TERMINAL LLC TARGA GAS PROCESSING LLC TARGA COGEN LLC TARGA
BADLANDS LLC TARGA CRUDE MARKETING LLC TARGA CRUDE PIPELINE LLC VERSADO GAS
PROCESSORS, L.L.C. By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SLIDER WESTOK GATHERING, LLC TARGA CHANEY DELL LLC TARGA MIDKIFF LLC

TARGA PIPELINE MID-CONTINENT HOLDINGS LLC

TARGA PIPELINE MID-CONTINENT LLC TARGA PIPELINE PARTNERS GP LLC TPL ARKOMA
HOLDINGS LLC TPL ARKOMA INC. TPL ARKOMA MIDSTREAM LLC TPL GAS TREATING LLC TPL
SOUTHTEX MIDSTREAM LLC TPL SOUTHTEX PIPELINE COMPANY LLC

VELMA INTRASTATE GAS TRANSMISSION COMPANY, LLC

TARGA SOUTHOK NGL PIPELINE LLC TARGA DELAWARE LLC TARGA MIDLAND LLC TARGA
SOUTHERN DELAWARE LLC By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer

TARGA PIPELINE OPERATING PARTNERSHIP LP

TARGA PIPELINE PARTNERS LP

By: Targa Pipeline Partners GP LLC, its general partner By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TPL BARNETT LLC By: Targa Pipeline Mid-Continent Holdings LLC, its sole member
By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer PECOS PIPELINE LLC
TESUQUE PIPELINE, LLC By: TPL Barnett LLC, its sole member By: Targa Pipeline
Mid-Continent Holdings LLC, its sole member By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

VELMA GAS PROCESSING COMPANY, LLC By: Targa Pipeline Mid-Continent LLC, its sole
member By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer

TARGA SOUTHTEX MIDSTREAM COMPANY LP

TPL SOUTHTEX GAS UTILITY COMPANY LP

TPL SOUTHTEX MIDSTREAM HOLDING COMPANY LP

TPL SOUTHTEX PROCESSING COMPANY LP

TPL SOUTHTEX TRANSMISSION COMPANY LP

By: TPL SouthTex Pipeline Company LLC, its general partner By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer FCPP PIPELINE, LLC FLAG
CITY PROCESSING PARTNERS, LLC By:  

/s/ Jennifer R. Kneale

Name: Jennifer R. Kneale Title: Chief Financial Officer

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Paley Chen

  Name: Paley Chen   Title: Vice President BANK OF AMERICA, N.A., as Swing Line
Lender, L/C Issuer and Lender By:  

/s/ Christopher DiBiase

  Name: Christopher DiBiase   Title: Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender and L/C Issuer

By:  

/s/ Sydney G. Dennis

  Name: Sydney G. Dennis   Title: Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as Lender, Hedging Party and L/C Issuer

By:  

/s/ Stuart Gibson

  Name: Stuart Gibson   Title:   Managing Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CITIBANK, NA,

as Lender, Hedging Party and L/C Issuer

By:  

/s/ Michael Zeller

  Name: Michael Zeller   Title:   Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender and L/C Issuer

By:  

/s/ Jason S. York

  Name: Jason S. York   Title:   Authorized Signatory

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as Lender, Hedging Party and L/C Issuer

By:  

/s/ Emily Williamson

  Name: Emily Williamson   Title:   Assistant Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Compass Bank,

as Lender

By:  

/s/ Mark H. Wolf

  Name: Mark H. Wolf   Title:   Senior Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title:   Authorized Signatory

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Jorge Diaz Granados

  Name: Jorge Diaz Granados   Title:   Authorized Officer

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as Lender

By:  

/s/ Sherwin Brandford

  Name: Sherwin Brandford   Title:   Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Lender and Hedging Party

By:  

/s/ Kyle T. Helfrich

  Name: Kyle T. Helfrich   Title:   Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch,

as Lender

By:  

/s/ Annie Dorval

  Name: Annie Dorval   Title:   Authorized Signatory

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

as Lender

By:  

/s/ Darrell Holley

  Name: Darrell Holley   Title: Managing Director By:  

/s/ Casey Lowary

  Name: Casey Lowary   Title:   Managing Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

ING Capital LLC,

as Lender

By:  

/s/ Hans Beekmans

  Name: Hans Beekmans   Title: Director

ING Capital LLC,

as Lender

By:  

/s/ Tanja van der Woude

  Name: Tanja van der Woude   Title:   Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A,

as Lender

By:  

/s/ Michael King

  Name: Michael King   Title:   Authorized Signatory

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

as Lender

By:  

/s/ Joe Lattanzi

  Name: Joe Lattanzi   Title:   Managing Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as Lender

By:  

/s/ Katsuyuki Kubo

  Name: Katsuyuki Kubo   Title:   Managing Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SunTrust Bank,

as Lender

By:  

/s/ Justin Lien

  Name: Justin Lien   Title:   Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as Lender

By:  

/s/ Ryan K. Michael

  Name: Ryan K. Michael   Title:   Senior Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

as Lender

By:  

/s/ Kevin Utsey

  Name: Kevin Utsey   Title:   Managing Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as Lender

By:  

/s/ Robert Long

  Name: Robert Long   Title:   Authorized Signatory By:  

/s/ Donovan C. Broussard

  Name: Donovan C. Broussard   Title:   Authorized Signatory

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as Lender

By:  

/s/ David Baron

  Name: David Baron   Title:   Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Lender

By:  

/s/ Dixon Schultz

  Name: Dixon Schultz   Title:   Managing Director By:  

/s/ Nimisha Srivastav

  Name: Nimisha Srivastav   Title:   Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank,

as Lender

By:  

/s/ Larry Hayes

  Name: Larry Hayes   Title:   Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,

as Lender

By:  

/s/ David Valentine

  Name: David Valentine   Title:   Managing Director

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

The Huntington National Bank,

as Lender and Hedging Party

By:  

/s/ Jason A. Zilewicz

  Name: Jason A. Zilewicz   Title:   Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ John C. Lozano

  Name: John C. Lozano   Title:   Senior Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

ZB, N.A. dba Amegy Bank By:  

/s/ Miles Sedillo

  Name: Miles Sedillo   Title:   Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as Lender

By:  

/s/ Alexander L. Rody

  Name: Alexander L. Rody   Title:   Senior Vice President

 

[Targa Resources Third Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Amendment and Restatement Agreement

Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 29, 2018

among

TARGA RESOURCES PARTNERS LP,

as the Borrower,

BANK OF AMERICA, N.A.,

as the Administrative Agent, Collateral Agent and Swing Line Lender,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIGROUP GLOBAL MARKETS INC.,

RBC CAPITAL MARKETS,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Co-Syndication Agents,

BBVA COMPASS, GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A., MUFG UNION BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION

and

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

as the Co-Documentation Agents,

and

The Other Lenders and L/C Issuers Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIGROUP GLOBAL MARKETS INC.,

RBC CAPITAL MARKETS,

and

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Co-Book Managers

$2,200,000,000 Revolving Credit Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      38  

1.03

  Accounting Terms      38  

1.04

  Rounding      39  

1.05

  Times of Day      39  

1.06

  Letter of Credit Amounts      39  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     39  

2.01

  The Loans      39  

2.02

  Borrowings, Conversions and Continuations of Loans      40  

2.03

  Letters of Credit      42  

2.04

  Swing Line Loans      52  

2.05

  Prepayments      55  

2.06

  Termination or Reduction of Revolving Credit Commitments      57  

2.07

  Repayment of Loans      57  

2.08

  Interest      58  

2.09

  Fees      59  

2.10

  Computation of Interest and Fees      59  

2.11

  Evidence of Debt      59  

2.12

  Payments Generally; Administrative Agent’s Clawback      60  

2.13

  Sharing of Payments by Lenders      62  

2.14

  Increase in Revolving Credit Commitments or Term Loans      63  

2.15

  Cash Collateral      65  

2.16

  Defaulting Lenders      66  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     68  

3.01

  Taxes      68  

3.02

  Illegality      72  

3.03

  Inability to Determine Rates      72  

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      74  

3.05

  Compensation for Losses      76  

3.06

  Mitigation Obligations; Replacement of Lenders      76  

3.07

  Survival      77  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     77  

4.01

  Conditions to the Closing Date      77  

4.02

  Conditions to all Credit Extensions      80  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     80  

5.01

  Existence, Qualification and Power; Compliance with Laws      80  

5.02

  Authorization; No Contravention      81  

5.03

  Governmental Authorization; Other Consents      81  

5.04

  Binding Effect      81  

5.05

  Financial Statements; No Material Adverse Effect      82  

5.06

  Litigation      82  

5.07

  No Default      82  

5.08

  Ownership of Property; Liens      82  

 

i



--------------------------------------------------------------------------------

5.09

  Environmental Compliance      83  

5.10

  Insurance      83  

5.11

  Taxes      83  

5.12

  ERISA Compliance      84  

5.13

  Subsidiaries; Equity Interests; Taxpayer Identification Number      85  

5.14

  Margin Regulations; Investment Company Act      85  

5.15

  Disclosure      85  

5.16

  Compliance with Laws      86  

5.17

  Intellectual Property; Licenses, Etc.      86  

5.18

  Labor Disputes and Acts of God      86  

5.19

  Solvency      86  

5.20

  [Reserved]      86  

5.21

  Real Property      86  

5.22

  Labor Matters      87  

5.23

  Security Documents      87  

5.24

  OFAC      87  

5.25

  Anti-Corruption Laws      87  

5.26

  EEA Financial Institutions      87  

ARTICLE VI. AFFIRMATIVE COVENANTS

     87  

6.01

  Financial Statements      87  

6.02

  Certificates; Other Information      88  

6.03

  Notices      91  

6.04

  Payment of Obligations      91  

6.05

  Preservation of Existence, Etc.      92  

6.06

  Maintenance of Properties      92  

6.07

  Maintenance of Insurance      92  

6.08

  Compliance with Laws      92  

6.09

  Books and Records      92  

6.10

  Inspection Rights      92  

6.11

  Use of Proceeds      93  

6.12

  Additional Subsidiaries and Guarantors      93  

6.13

  Agreement to Deliver Security Documents      94  

6.14

  Perfection and Protection of Security Interests and Liens      94  

6.15

  Performance on the Borrower’s Behalf      94  

6.16

  Environmental Matters; Environmental Reviews      95  

6.17

  Designation and Conversion of Restricted and Unrestricted Subsidiaries      95
 

6.18

  Maintenance of Corporate Separateness      96  

6.19

  Anti-Corruption Laws      96  

6.20

  Post-Closing Requirements      96  

ARTICLE VII. NEGATIVE COVENANTS

     97  

7.01

  Liens      98  

7.02

  Investments      100  

7.03

  Indebtedness      102  

7.04

  Subordinated Indebtedness      104  

7.05

  Fundamental Changes      105  

7.06

  Dispositions      105  

7.07

  Restricted Payments      107  

7.08

  Change in Nature of Business      108  

7.09

  Transactions with Affiliates      108  

7.10

  Burdensome Agreements      108  

 

ii



--------------------------------------------------------------------------------

7.11

  Prohibited Contracts      109  

7.12

  Limitation on Credit Extensions      109  

7.13

  Use of Proceeds      109  

7.14

  Interest Coverage Ratio      109  

7.15

  Leverage Ratios      110  

7.16

  Negative Pledge on Buildings      110  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     111  

8.01

  Events of Default      111  

8.02

  Remedies Upon Event of Default      113  

8.03

  Application of Funds      114  

ARTICLE IX. ADMINISTRATIVE AGENT

     115  

9.01

  Appointment and Authority      115  

9.02

  Rights as a Lender      115  

9.03

  Exculpatory Provisions      116  

9.04

  Reliance by Agent      116  

9.05

  Delegation of Duties      117  

9.06

  Resignation of Agent      117  

9.07

  Non-Reliance on Agent and Other Lenders      118  

9.08

  No Other Duties, Etc.      118  

9.09

  Administrative Agent May File Proofs of Claim      118  

9.10

  Collateral and Guaranty Matters      119  

9.11

  Indemnification of Agents      121  

9.12

  Intercreditor Agreement      121  

9.13

  ERISA Lender Representation      121  

ARTICLE X. MISCELLANEOUS

     123  

10.01

  Amendments, Etc.      123  

10.02

  Notices; Effectiveness; Electronic Communication      126  

10.03

  No Waiver; Cumulative Remedies      128  

10.04

  Expenses; Indemnity; Damage Waiver      129  

10.05

  Payments Set Aside      131  

10.06

  Successors and Assigns      131  

10.07

  Treatment of Certain Information; Confidentiality      136  

10.08

  Deposit Accounts; Right of Setoff      137  

10.09

  Interest Rate Limitation      138  

10.10

  Counterparts; Integration; Effectiveness      138  

10.11

  Survival of Representations and Warranties      138  

10.12

  Severability      138  

10.13

  Replacement of Lenders      139  

10.14

  Governing Law; Jurisdiction; Etc.      139  

10.15

  Waiver of Jury Trial and Special Damages      141  

10.16

  No Advisory or Fiduciary Responsibility      142  

10.17

  Electronic Execution of Assignments and Certain Other Documents      142  

10.18

  USA PATRIOT Act Notice      142  

10.19

  No General Partner’s Liability      143  

10.20

  Time of the Essence      143  

10.21

  ENTIRE AGREEMENT      143  

10.22

  Special Provisions      143  

10.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      144
 

 

SIGNATURES   S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

  1.01A      Certain Permitted Hedging Parties   1.01B      Unrestricted
Subsidiaries   2.01      Commitments and Applicable Percentages   4.01(a)     
Security Documents   5.12(d)      ERISA Compliance   5.13      Subsidiaries;
Equity Interests; Taxpayer Identification Number   5.21(a)      Material Fee
Properties   5.21(b)      Material Pipelines   6.13      Excluded Real Property
  6.17(d)      Closing Date Guarantees of Obligations of Unrestricted Subsidiary
  7.09      Affiliate Transactions   10.02      Administrative Agent’s Office;
Certain Addresses for Notices

EXHIBITS

        Form of

   A    Committed Loan Notice    B    Swing Line Loan Notice    C-1    Term Note
   C-2    Revolving Credit Note    D    Compliance Certificate    E   
Assignment and Assumption    F    Opinion Matters

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of June 29, 2018, among Targa Resources Partners LP, a Delaware limited
partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), each L/C Issuer from
time to time party hereto and Bank of America, N.A., as Administrative Agent,
Collateral Agent and Swing Line Lender.

RECITALS

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Entity or Business” means any Person, property, business or asset
acquired by the Borrower, any Restricted Subsidiary or any Included Unrestricted
Subsidiary (but not any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary.

“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.03.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means, with respect to any Agent, such Agent, together
with its Affiliates, and the officers, directors, employees, agents, advisors
and attorneys-in-fact of such Agent and its Affiliates.



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Co-Syndication Agents.

“Aggregate Credit Facility Amount” means the sum of the Revolving Credit
Facility plus the Term Facility.

“Amendment and Restatement Agreement” means that certain Third Amendment and
Restatement Agreement, dated as of the date hereof, by and among the Borrower,
the other Loan Parties, the Administrative Agent, the Collateral Agent, and
certain other financial institutions party thereto.

“Applicable Percentage” means (a) in respect of the Term Facility (of a
specified tranche, if applicable), with respect to any Term Lender (of a
specified tranche, if applicable) at any time, the percentage (carried out to
the ninth decimal place) of the Term Facility (of a specified tranche, if
applicable) represented by the principal amount of such Term Lender’s Term Loans
at such time and (b) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
Revolving Credit Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility is set forth opposite
the name of such Revolving Credit Lender on Schedule 2.01 or in the Assignment
and Assumption or the Incremental Supplement pursuant to which such Lender
becomes a party hereto, as applicable, and the initial Applicable Percentage of
each Term Lender in respect of the Term Facility is set forth opposite the name
of such Term Lender in the Incremental Supplement establishing such Term Loan.

“Applicable Rate” means (a) in respect of the Term Facility, the rates per annum
set forth in the Incremental Supplement establishing the terms of such Term
Loans, (b) prior to the Collateral Release Date, in respect of the Revolving
Credit Facility from time to time, the percentages per annum set forth in the
Leverage-Based Pricing Grid below, based upon, as of any date of determination,
the ratio of (i) Consolidated Funded Indebtedness as of such date to
(ii) Consolidated Adjusted EBITDA for the period of four consecutive fiscal
quarters most recently ended for which the Compliance Certificate has been
received by Administrative Agent pursuant to Section 6.02(a) and (c) upon and
after the Collateral Release Date, in respect of the Revolving Credit Facility
from time to time, the percentages per annum set forth in the Debt Ratings-Based
Pricing Grid below, based upon, as of any date of determination, the Debt
Ratings then in effect:

 

2



--------------------------------------------------------------------------------

Leverage-Based Pricing Grid

 

Pricing

Level

  

Consolidated

Funded

Indebtedness to Consolidated

Adjusted EBITDA

   Commitment
Fee     Revolver
Eurodollar
Rate     Revolver
Base Rate  

1

   Greater than or equal to 4.50 to 1.00      0.375 %      2.25 %      1.25 % 

2

   Less than 4.50 to 1.00 but greater than or equal to 4.00 to 1.00      0.375
%      1.75 %      0.75 % 

3

   Less than 4.00 to 1.00 but greater than or equal to 3.50 to 1.00      0.30 % 
    1.50 %      0.50 % 

4

   Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.00      0.30 % 
    1.375 %      0.375 % 

5

   Less than 3.00 to 1.00      0.25 %      1.25 %      0.25 % 

For purposes of the Leverage-Based Pricing Grid, any increase or decrease in the
Applicable Rate resulting from a change in the ratio of Consolidated Funded
Indebtedness to Consolidated Adjusted EBITDA shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that at the option of
the Administrative Agent or the Required Lenders, the highest Pricing Level
(i.e., the Pricing Level that produces the highest Applicable Rate) shall apply
as of the first Business Day after the date on which a Compliance Certificate
was required to have been delivered but was not delivered, and shall continue to
so apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply).

 

Debt Ratings-Based Pricing Grid

 

Pricing

Level

  

Debt Ratings

(S&P/Moody’s)

   Commitment
Fee     Revolver
Eurodollar
Rate     Revolver
Base Rate  

1

   At least Baa1/BBB+      0.125 %      1.125 %      0.125 % 

2

   Baa2/BBB      0.15 %      1.25 %      0.25 % 

3

   Baa3/BBB-      0.20 %      1.50 %      0.50 % 

4

   Ba1/BB+      0.275 %      1.625 %      0.625 % 

5

   Less than Ba1/BB+      0.35 %      1.75 %      0.75 % 

For purposes of the Debt Ratings-Based Pricing Grid above, (a) if the Debt
Ratings are split, the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); provided, that if the higher Debt Rating is two or
more levels above the lower Debt Rating, the Debt Rating next below the higher

 

3



--------------------------------------------------------------------------------

of the two shall apply, (b) if the Borrower has only one Debt Rating, then the
other Rating Agency shall be deemed to have established a Debt Rating of the
same level, and (c) if the Borrower does not have any Debt Rating, Pricing
Level 5 shall apply. Each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of a Rating Agency shall change, or if any such Rating Agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

Notwithstanding the foregoing, in no event shall the Applicable Rate be a
percentage per annum that is lower than the percentage per annum set forth in
respect of Pricing Level 2 of the Leverage-Based Pricing Grid at any time prior
to the Administrative Agent’s receipt of a Compliance Certificate for the period
ending June 30, 2018, at which time and for all periods thereafter the Pricing
Level then in effect shall be effected in accordance with the preceding
paragraphs.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility,
a Lender that holds a Term Loan at such time, (b) with respect to the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment or holds a
Revolving Credit Loan at such time and (c) with respect to the Swing Line
Sublimit, the Swing Line Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Barclays Bank PLC, Capital One, National Association, Citigroup Global Markets
Inc., RBC Capital Markets, and Wells Fargo Securities, LLC, each in its capacity
as a joint lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate (as set forth in clause (b) of the
definition thereof) plus 1.00%; provided that, notwithstanding the foregoing,
the Base Rate shall at no time be less than 0% per annum. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

5



--------------------------------------------------------------------------------

“Borrower’s Partnership Agreement” means the Third Amended and Restated
Agreement of Limited Partnership of the Borrower dated December 1, 2016, as
amended, restated, supplemented, or otherwise modified from time to time.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Building” has the meaning specified in the applicable Flood Insurance
Regulation.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Lease” means any lease that has been or should be, in accordance with
GAAP recorded as a capital lease. Any lease that was treated as an operating
lease under GAAP at the time it was entered into that later becomes a capital
lease as a result of a change in GAAP during the life of such lease, including
any renewals, shall be treated as an operating lease for all purposes under this
Agreement.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, each L/C
Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if such L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the applicable
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any obligations, overdraft and related liabilities arising from treasury,
depository and cash management services, commercial credit card and merchant
card services or any automated clearing house transfers of funds.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that

 

6



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or Unites States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the earlier to occur of:

(a) Targa shall cease to Control General Partner, or any Person, other than
Targa or a Person Controlled by Targa, shall Control General Partner, in each
case other than as a result of the acquisition, directly or indirectly, by the
Borrower of 100% of the Equity Interests of the General Partner;

(b) At any time after the acquisition, directly or indirectly, by the Borrower
of 100% of the Equity Interests of the General Partner (i) any Person (other
than the Borrower or any Loan Party) has beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of any of the Equity Interests in
the General Partner or (ii) any Person, entity or group (other than any Targa
Parent or a Person who is an Affiliate of Targa Parent on the date of this
Agreement) has beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 35% or more of the equity interests in the Borrower;

(c) General Partner shall cease for any reason to be the sole General Partner of
the Borrower; or

(d) Any change of control or similar event occurs under the terms of any
indenture, note agreement or other agreement governing any outstanding Unsecured
Note Indebtedness that result in such Unsecured Note Indebtedness becoming due
and payable before its maturity or being subject to a repurchase, retirement or
redemption right or option; or

(e) Less than 50% of Targa’s Consolidated assets, after deducting therefrom the
value (net of any applicable reserves) of all goodwill, trade names, trademarks,
patents and other like intangible assets, are in the Present Line of Business.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and the conditions
precedent in Section 5 of the Amendment and Restatement Agreement are satisfied.

“Closing Date Preferred Units” means the Series A Preferred Units (as defined in
the Borrower’s Partnership Agreement in effect as of the Closing Date) issued
and outstanding on the Closing Date.

“Co-Syndication Agents” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Bank PLC, Capital One, National Association, Citigroup
Global Markets Inc., RBC Capital Markets, and Wells Fargo Bank, National
Association, each in its respective capacity as co-syndication agent.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Secured Parties (or in favor of the Administrative Agent or the Collateral
Agent for the benefit of Secured Parties) or which, under the terms of any
Security Document, is purported to be subject to such a Lien, in each case
granted or created to secure all or part of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations.

“Collateral Agent” means Bank of America, acting through one or more of its
branches or Affiliates, in its capacity as collateral agent under any of the
Loan Documents, or any successor collateral agent.

“Collateral Release Date” has the meaning specified in Section 9.10.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Compliance Event” means any of the following, without duplication, (i) the
consummation of a Material Acquisition or Disposition, (ii) the designation of
any Subsidiary as an Unrestricted Subsidiary (including at the time of formation
or acquisition of such Subsidiary) or the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary, (iii) to the extent exceeding (in one
transaction or in a series of transactions) $50,000,000, the making of any
Investment in reliance on Section 7.02(a)(iv), (ix), (x) or (xi), (iv) the
incurrence of any Indebtedness in reliance on Section 7.03(f), (h), (o) or (q),
(v) the prepayment of Subordinated Indebtedness in reliance on Section 7.04 or
(vi) a merger or consolidation under Section 7.05(e).

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly Consolidated Subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the Consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly Consolidated Subsidiaries. For avoidance of doubt, no Unrestricted
Subsidiary shall be considered a Consolidated Subsidiary of the Borrower.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided that, (a) if, since the beginning of the four fiscal quarter period for
which Consolidated Adjusted EBITDA is determined, the Borrower, any Consolidated
Restricted Subsidiary or any Included Unrestricted Subsidiary shall have made
any Material Acquisition or Disposition or a Subsidiary shall be redesignated as
either an Unrestricted Subsidiary or a Restricted Subsidiary,

 

8



--------------------------------------------------------------------------------

Consolidated Adjusted EBITDA shall be calculated giving pro forma effect thereto
as if the Material Acquisition or Disposition or redesignation had occurred on
the first day of such period. Such pro forma effect shall be determined (i) in
good faith by a Responsible Officer of General Partner, and (ii) without giving
effect to any anticipated or proposed change in operations, revenues, expenses
or other items included in the computation of Consolidated Adjusted EBITDA,
except with the consent of the Administrative Agent in its reasonable discretion
and (b) Consolidated Adjusted EBITDA may include, at the Borrower’s option, any
Material Project EBITDA Adjustments as provided below. As used herein, “Material
Project EBITDA Adjustments” means, with respect to the construction or expansion
of any capital project of the Borrower, any of its Consolidated Restricted
Subsidiaries, or any Included Unrestricted Subsidiary, the aggregate capital
cost of which (inclusive of capital costs expended prior to the acquisition
thereof) is reasonably expected by the Borrower to exceed, or exceeds, with
respect to the Borrower or any of its Consolidated Restricted Subsidiaries,
$10,000,000, or, with respect to any of the Included Unrestricted Subsidiaries,
$25,000,000 (a “Material Project”):

(A) prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project as of the date of
determination) of an amount to be approved by Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based upon projected revenues
from customer contracts, projected revenues that are determined by the
Administrative Agent, in its discretion, to otherwise be highly probable, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses,
scheduled Commercial Operation Date, commodity price assumptions and other
factors deemed appropriate by Administrative Agent), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction or expansion of such Material Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA attributable to
such Material Project following such Commercial Operation Date); provided that
if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date, then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after its Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount equal to the projected Consolidated EBITDA
attributable to such Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(i) no such Material Project EBITDA Adjustment shall be allowed with respect to
any Material Project unless:

(a) at least 30 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the last day of the fiscal quarter for which the
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA with respect to a Material Project (the
“Initial Quarter”), the Borrower shall have delivered to Administrative Agent
written pro forma projections of Consolidated EBITDA attributable to such
Material Project, and

(b) prior to the last day of the Initial Quarter, Administrative Agent shall
have approved (such approval not to be unreasonably withheld) such projections
and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments).

“Consolidated EBITDA” means, for any period, the sum of the net income of the
Borrower, its Consolidated Restricted Subsidiaries and its Included Unrestricted
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP consistently applied during such period, plus (a) the following to the
extent deducted in calculating such Consolidated net income: (i) all
Consolidated Interest Expense for such period, (ii) all Federal, state, local
and foreign income taxes (including any franchise taxes to the extent based upon
net income) for such period, (iii) all depreciation, amortization (including
amortization of good will, debt issue costs and amortization) and other non-cash
charges (including any provision for the reduction in the carrying value of
assets recorded in accordance with GAAP, any extraordinary gains (or losses),
any non-cash gains (or losses) resulting from mark to market activity, but
excluding any non-cash charges that constitute an accrual of or reserve for
future cash charges, and not treating write downs or write offs of receivables
as non-cash charges) for such period and (iv) costs and expenses incurred in
connection with the transactions contemplated hereby minus (b) the following to
the extent included in calculating such Consolidated net income, (i) all
Federal, state, local and foreign income tax credits for such period and
(ii) all non-cash items of income (other than account receivables and similar
items arising from the normal course of business and reflected as income under
accrual methods of accounting consistent with past practices) for such period;
provided, however, notwithstanding the foregoing, (A) net income attributable to
Unrestricted Subsidiaries (other than Included Unrestricted Subsidiaries for
such period) shall not be considered in calculating Consolidated EBITDA, but
actual cash distributions to the Borrower or any of its Consolidated Restricted
Subsidiaries by such Unrestricted Subsidiaries shall be included in calculating
Consolidated EBITDA and (B) actual cash distributions to the Borrower and its
Consolidated Restricted Subsidiaries by any Persons that are not Subsidiaries
shall be included in calculating Consolidated EBITDA. Notwithstanding the
foregoing, the contribution to Consolidated EBITDA of the Borrower and its
Consolidated Restricted Subsidiaries by Unrestricted Subsidiaries (other than
Included Unrestricted Subsidiaries) or Persons that are not Subsidiaries (in
respect of actual cash distributions paid by such Subsidiaries

 

10



--------------------------------------------------------------------------------

or Persons) during any period shall be limited in the aggregate to 20% of the
total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any such
distributions). For purposes of determining Consolidated EBITDA of an Included
Unrestricted Subsidiary and the definitions of “Consolidated Adjusted EBITDA”
and “Material Project EBITDA Adjustments”, the amount of Consolidated EBITDA for
such Included Unrestricted Subsidiary shall equal the greater of (a) actual cash
distributions received by the Borrower or a Restricted Subsidiary from such
Included Unrestricted Subsidiary and (b) the lesser of (i) the percentage of
such amount equal to the Borrower and its Affiliates’ percentage share of the
common Equity Interests of such Included Unrestricted Subsidiary and (ii) if the
portion of the common Equity Interests of such Unrestricted Subsidiary that is
subject to direct or indirect Liens under Security Documents as contemplated by
clause (viii) of the definition of “Included Unrestricted Subsidiary” is less
than the aggregate amount of common Equity Interests of such Unrestricted
Subsidiary owned by the Borrower and its Affiliates, the percentage of such
amount equal to the portion that is subject to such Liens under Security
Documents.

“Consolidated Funded Indebtedness” means, as of any date, the sum of the
following (without duplication): (a) the excess (if any) of (i) the amount of
Indebtedness of the Borrower or any of its Consolidated Restricted Subsidiaries
for borrowed money or evidenced by bonds, debentures, notes, loan agreements or
other similar instruments over (ii) to the extent the associated Indebtedness is
included in clause (a)(i) above, the amount of any net proceeds of issuances of
Indebtedness permitted hereunder by the Borrower or a Restricted Subsidiary held
in segregated escrow accounts pending a tender or acquisition of outstanding
Indebtedness (or similar process), (b) Attributable Indebtedness of the Borrower
or any of its Consolidated Restricted Subsidiaries in respect of Capital Lease
Obligations and Synthetic Lease Obligations or (c) Indebtedness of the Borrower
or any of its Consolidated Restricted Subsidiaries in respect of Guarantees of
Indebtedness of another Person (other than the Borrower or a Restricted
Subsidiary); provided that, notwithstanding the foregoing, principal or similar
amounts outstanding under any Permitted Receivables Financing (whether or not on
the balance sheet of the Borrower or any of its Consolidated Restricted
Subsidiaries) shall be excluded from Consolidated Funded Indebtedness for
purposes of determining the Consolidated Senior Leverage Ratio and the
Consolidated Leverage Ratio.

“Consolidated Interest Expense” means, with respect to any period, the sum
(without duplication) of all amounts of the Borrower or any of its Restricted
Subsidiaries properly treated as interest expense in accordance with GAAP
(eliminating all offsetting debits and credits between the Borrower and its
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of Consolidated financial statements of the Borrower
and its Restricted Subsidiaries in accordance with GAAP); provided, however,
that if, in connection with any Material Acquisition or Disposition, the
designation of a Subsidiary as an Unrestricted Subsidiary or the designation of
an Unrestricted Subsidiary as a Restricted Subsidiary or any Material Project
for which a Material Project EBITDA Adjustment has been made, any Indebtedness
of Borrower or its Restricted Subsidiaries is incurred, assumed or repaid or any
Indebtedness becomes or ceases to be Indebtedness of Borrower or its Restricted
Subsidiaries, in any case subsequent to the beginning of the four fiscal quarter
period for which Consolidated Interest Expense is determined, Consolidated
Interest Expense shall be calculated giving pro forma effect thereto as if such
incurrence, assumption or repayment, or such

 

11



--------------------------------------------------------------------------------

Indebtedness becoming or ceasing to be Indebtedness of Borrower or its
Restricted Subsidiaries, as the case may be, had occurred on the first day of
such four fiscal quarter period. Such pro forma effect shall be determined
(i) in good faith by a Responsible Officer of General Partner, (ii) assuming for
the portion of such four fiscal quarter period prior to the date Indebtedness
was incurred that the interest rate in effect on the date of determination is
the rate that had been in effect and (iii) without giving effect to any
anticipated or proposed change in interest rate, premium payments, debt
discount, fees, charges and related expenses (including other amounts properly
treated as interest expense in accordance with GAAP) in respect of Indebtedness,
except with the consent of the Administrative Agent in its reasonable
discretion.

“Consolidated Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination to
(ii) Consolidated Adjusted EBITDA for the applicable period of four consecutive
fiscal quarters.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Consolidated
Restricted Subsidiaries after deducting therefrom: (a) all current liabilities
(excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed, and
(ii) current maturities of long-term debt); and (b) the value (net of any
applicable reserves) of all goodwill, trade names, trademarks, patents and other
like intangible assets, all as set forth, or on a pro forma basis would be set
forth, on the Consolidated balance sheet of the Borrower and its Consolidated
Restricted Subsidiaries for the most recently completed fiscal quarter, prepared
in accordance with GAAP.

“Consolidated Senior Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination (excluding
the Unsecured Note Indebtedness) to (ii) Consolidated Adjusted EBITDA for the
applicable period of four consecutive fiscal quarters.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the rating as determined
by either Rating Agency of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

12



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder (except with
respect to a particular obligation that is subject to a bone fide dispute), (b)
has notified the Borrower, the Administrative Agent or any Lender in writing
that it does not intend to comply with its funding obligations (except with
respect to a particular obligation that is subject to a bone fide dispute) or
has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (except with respect to a
particular obligation that is subject to a bone fide dispute) (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of (x) the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (y) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the law of the country where such Person is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in any such case, where such action does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

13



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith; provided, that “Disposition” or
“Dispose” shall not be deemed to include any issuance by the Borrower of any of
its Equity Interest to another Person.

“DOL” means the Department of Labor, or any Governmental Authority succeeding to
any of its principal functions.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“DRULPA” shall have the meaning set forth in Section 5.13.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Equity Interests” means, with respect to any First-Tier Foreign
Subsidiary, all shares of capital stock or other Equity Interests of whatever
class of such First-Tier Foreign Subsidiary, in each case together with any
certificates evidencing the same, excluding, however, all shares of capital
stock or other Equity Interests of such First-Tier Foreign Subsidiary which
represent in excess of 66% of the combined voting power of all classes of
capital stock or other Equity Interests of such First-Tier Foreign Subsidiary;
provided, however, that if following a change in the relevant sections of the
Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder which would change the maximum
percentage of the total combined voting power of all classes of capital stock or
other Equity Interests of any such First-Tier Foreign Subsidiary entitled to
vote that may be pledged without causing (a) the undistributed earnings of such
First-Tier Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to, or investment in United States
property of, the owner of such capital stock or other Equity Interests or
(b) other material adverse consequences to the Borrower, any Guarantor, or any
of their Restricted Subsidiaries, then the 66% limitation set forth above shall
be changed to 1% less than such maximum percentage.

 

14



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, authorizations, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries (whether imposed by Law or imposed or assumed by any
contract, agreement or other consensual arrangement or otherwise), and directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, or
(d) the release or threatened release of any Hazardous Materials into the
environment.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination, under Section 4041 or
4041A of ERISA; (e) the institution by the

 

15



--------------------------------------------------------------------------------

PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate that is approved by the Administrative Agent and agreed to by the
Borrower, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is used by the
Administrative Agent in connection herewith, the successor rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such successor rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided further
that, if LIBOR shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Sale Proceeds” means Net Proceeds of a Disposition by the Borrower or
any of its Restricted Subsidiaries pursuant to Section 7.06(m) that have not
been applied within two hundred seventy (270) days after the date of receipt of
such Net Proceeds to the purchase of capital assets used in the Present Line of
Business.

“Exchange Act” means the Securities Exchange Act of 1934.

 

16



--------------------------------------------------------------------------------

“Excluded Real Property” means, collectively, (a) the real property listed on
Schedule 6.13 hereto, (b) the contents of any Building or Manufactured (Mobile)
Home, (c) any Building or Manufactured (Mobile) Home, (d) other real property
owned, leased or otherwise held as of the Closing Date that, when taken together
with all property reasonably related thereto or used in connection therewith
that does not constitute Collateral, has a fair market value of less than
$30,000,000 and (e) other real property initially acquired or leased after the
Closing Date that, when taken together with all property reasonably related
thereto or used in connection therewith that does not constitute Collateral, has
a fair market value of less than $75,000,000; provided, that the Building and
Manufactured (Mobile) Home exclusions described in the foregoing clauses (b) and
(c) shall not exclude any interests in any lands, mineral interests or other
property situated under, in, on or adjacent to any such Building or Manufactured
(Mobile) Home.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or that are Other
Connection Taxes, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), (d) in the case of a Lender, any United States
federal withholding Taxes (including backup withholding tax) that are required
to be imposed on amounts payable to such a Lender pursuant to the Laws in force
at the time such Lender becomes a party hereto (or designates a new Lending
Office), other than pursuant to an assignment request under Section 10.13,
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01; (e) Taxes attributable to such Recipient’s failure to
comply with Section 3.01(e) or (g); and (f) any United States federal
withholding taxes imposed under FATCA.

 

17



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of October 7, 2016, among the Borrower, Administrative Agent
and a syndicate of lenders.

“Existing Letters of Credit” means any Letter of Credit issued pursuant to the
Existing Credit Agreement.

“Existing Mortgages” means, collectively, the deeds of trust, mortgages,
leasehold deeds of trust and leasehold mortgages (or amendments to existing
deeds of trust, mortgages, leasehold deeds of trust and leasehold mortgages)
listed on Schedule 4.01(a), in each case as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.

“Existing Notes” shall have the meaning set forth in Section 7.10.

“Exiting Lenders” shall have the meaning set forth in Section 4.01(e).

“Extraordinary Receipts” means gross proceeds received by any Loan Party
relating to (a) insurance in respect of casualty to property that the Borrower
has determined (which determination must be made with reasonable promptness
following such casualty) will not be applied to the repair or replacement
thereof within two hundred seventy (270) days following such casualty,
(b) payments pursuant to any indemnity agreement that the Borrower has
determined (which determination must be made with reasonable promptness
following receipt of such payment) will not be applied to remedy the
circumstances or improve, repair or replace the property of such Loan Party
pursuant to which such indemnity payment arose within two hundred seventy
(270) days following such payment, or (c) pension reversions; provided that in
no event shall such Extraordinary Receipts include Net Proceeds.

“Facility” means either the Term Facility or Revolving Credit Facility, as
applicable.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such section of the
Code, regulation, official interpretation, or agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

18



--------------------------------------------------------------------------------

“Fee Letter” means that certain letter agreement, dated June 4, 2018, among the
Borrower, Targa, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower, any Guarantor or a Domestic Subsidiary.

“Flood Insurance Regulations” means (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time, and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary and any Domestic Subsidiary
substantially all of the assets (held directly or indirectly) of which are
Equity Interests (or Equity Interests and debt interests) in Subsidiaries that
are not Domestic Subsidiaries. Any unqualified reference to any Foreign
Subsidiary shall be deemed a reference to a Foreign Subsidiary of the Borrower,
unless the context clearly indicates otherwise.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions, pronouncements, statements of the Accounting Principles
Board, the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board, or any successor thereof or such other principles as
may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

19



--------------------------------------------------------------------------------

“General Partner” means Targa Resources GP LLC, a Delaware limited liability
company, which, as of the Closing Date, is an indirect Wholly Owned Subsidiary
of Targa, and which, as of the Closing Date, owns a two percent (2%) general
partner interest in, and is the sole general partner of, the Borrower.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, each Restricted Subsidiary of the Borrower
that is not an Immaterial Subsidiary and has become party to the Guaranty as of
the Closing Date or at any time thereafter, including pursuant to the
requirements of Section 6.12. For the avoidance of doubt, no Foreign Subsidiary
shall be a Guarantor.

“Guaranty” means that certain Amended and Restated Guaranty, dated as of
July 19, 2010, made by the Guarantors in favor of the Collateral Agent, as
reaffirmed pursuant to the Amendment and Restatement Agreement, and as the same
has been and may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including, without
limitation, by any supplement thereto executed and delivered prior to or after
the date of this Agreement pursuant to Section 6.12 in order to effect the
joinder of any additional Subsidiary.

 

20



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Party” means, in each case in its capacity as a party to a Swap
Contract, (i) any Person that is a Lender or an Affiliate of a Lender (including
any Person that was a Lender or an Affiliate of a Lender on the date of the
applicable transaction), (ii) any Person listed on Schedule 1.01A hereto and any
of such Person’s Affiliates and (iii) any other Person with the consent of the
Administrative Agent, such consent not to be unreasonably withheld or delayed.

“Immaterial Subsidiary” means any one or more Domestic Restricted Subsidiary of
the Borrower that, together with all other Domestic Restricted Subsidiaries that
have not executed and delivered a Guaranty, contribute less than 0.5% to
Consolidated Net Tangible Assets and contribute less than 5% to Consolidated
EBITDA.

“Included Unrestricted Subsidiary” means each Unrestricted Subsidiary with
respect to which each of the following conditions exist: (i) such Subsidiary is
not a Wholly Owned Subsidiary (except as provided in clause (viii) of this
definition), (ii) a portion of the Equity Interest of such Unrestricted
Subsidiary that is not owned directly by the Borrower, a Restricted Subsidiary,
an Included Unrestricted Subsidiary or a Targa Parent is held by a Person that
is not an Affiliate of the Borrower, (iii) the Borrower or a Restricted
Subsidiary is the operator of such Unrestricted Subsidiary’s assets, (iv) such
Unrestricted Subsidiary has no outstanding Indebtedness other than Indebtedness
in respect of obligations arising under surety bonds, letters of credit and
Attributable Indebtedness in respect of Capital Leases required in the ordinary
course and operation of such Unrestricted Subsidiary’s business, (v) such
Unrestricted Subsidiary is not engaged in any material line of business other
than the Present Line of Business, (vi) no event or condition exists which would
have constituted an Event of Default in respect of any of Sections 5.08(a),
5.22, Sections 6.04 through 6.10, inclusive with the exclusion of the provisos
in Section 6.07(a), (b) and (c), Section 6.16 or any of Sections 8.01(f),
8.01(g) and 8.01(h) had such Unrestricted Subsidiary been a Restricted
Subsidiary, (vii) the Equity Interests of such Unrestricted Subsidiary that are
not held by the Borrower or a Restricted Subsidiary have no preferential rights
to Restricted Payments over the Equity Interests held by the Borrower or a
Restricted Subsidiary other than customary adjustments in distributions in the
ordinary course under joint venture arrangements which do not result in any
material difference between (A) the Borrower’s or such Restricted Subsidiary’s
rights to Restricted Payments from such Unrestricted Subsidiary and (B) its
percentage of ownership interest in such Unrestricted Subsidiary and
(viii) notwithstanding Section 6.13(b), (A) to the extent the granting of Liens
on the Equity Interests of such Unrestricted Subsidiary is not prohibited by the
Organizational Documents and does not require the consent of a counterparty
under the Organizational Documents of such Unrestricted Subsidiary, at least a
portion of the Equity Interests of such Unrestricted Subsidiary that are owned
by the Borrower or any of its Affiliates shall be owned by the Borrower or a
Restricted Subsidiary and subject to Liens under Security Documents and (B)

 

21



--------------------------------------------------------------------------------

to the extent the granting of Liens on the Equity Interests of such Unrestricted
Subsidiary is prohibited by the Organizational Documents or does require the
consent of a counterparty under the Organizational Documents of such
Unrestricted Subsidiary, at least a portion of the Equity Interests of such
Unrestricted Subsidiary that are owned by an Affiliate of the Borrower shall be
owned by an Included Unrestricted Subsidiary (for purposes of which clause
(i) shall not apply) that is a Wholly Owned Subsidiary directly owned by the
Borrower or a Restricted Subsidiary and the Equity Interest of which are subject
to Liens under Security Documents. Additionally, each of Targa Pipeline
Mid-Continent WestOK LLC, Targa Pipeline Mid-Continent WestTex LLC, Carnero G&P,
LLC and Centrahoma Processing LLC shall be deemed to be Included Unrestricted
Subsidiaries so long as such Person satisfies each of the foregoing requirements
hereof other than to the extent attributable to such Person not constituting a
Subsidiary of the Borrower. For the avoidance of doubt, it is acknowledged and
agreed that (y) nothing in the limited liability company agreements of Targa
Pipeline Mid-Continent WestOk, LLC, Targa Pipeline Mid-Continent WestTex, LLC,
or Grand Prix Pipeline LLC as in effect on the date hereof constitutes a
preferential right to Restricted Payments for the purposes of clause (vii) above
and (z) clause (viii) above shall not prevent Cedar Bayou Fractionators, L.P.
from being designated as an Included Unrestricted Subsidiary so long as its
limited partnership interests that are owned by the Borrower or any of its
Affiliates are owned by the Borrower or a Restricted Subsidiary and are subject
to Liens under Security Documents.

“Incremental Supplement” has the meaning set forth in Section 2.14(e).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business that are (A) not unpaid for more than 90 days after the date
on which such trade account payable was created or (B) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party and
(ii) obligations in respect of earn-outs and purchase price adjustments);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bonds, industrial development bonds and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

22



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness in respect of Capital Lease Obligations and
Synthetic Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person
(other than as permitted pursuant to Section 7.07) or any other Person, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless and to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) if and to the
extent such Indebtedness is limited in recourse to the property encumbered, the
fair market value of the property encumbered thereby, as determined by such
Person in good faith.

“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Closing Date” means October 7, 2016.

“Initial Financial Statements” means (a) the Audited Financial Statements and
(b) the unaudited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of March 31, 2018.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of July 19, 2010, among the Borrower, the Collateral Agent
and any Hedging Party that is party to any Secured Hedge Agreement, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

23



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date two weeks or one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice
or, in the case of Eurodollar Rate Loans, such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets that constitute a
business unit, line of business or division of another Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Grade Event” means the first occurrence of (a) the Borrower’s
obtaining a Debt Rating of Baa3 or better from Moody’s or (b) the Borrower’s
obtaining a Debt Rating of BBB- or better from S&P; provided that the Borrower
has a Debt Rating from the other Rating Agency and it is at least either Ba1
(stable), if Moody’s, and BB+ (stable), if S&P.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

24



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Loan Party) or in favor of such
L/C Issuer and relating to any such Letter of Credit.

“Keepwell Agreement” means that certain Keepwell Agreement, dated as of March 1,
2013, made by the Guarantors in favor of the Collateral Agent, as reaffirmed
pursuant to the Amendment and Restatement Agreement, and as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including, without limitation, by any supplement thereto executed
and delivered prior to or after the date of this Agreement pursuant to
Section 6.12 in order to effect the joinder of any additional Subsidiary.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, Barclays Bank PLC, Capital One, National
Association, Citibank, N.A., Royal Bank of Canada, Wells Fargo Bank, National
Association and each other L/C Issuer designed pursuant to Section 2.03(l), in
each case in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

25



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by such L/C Issuer.

“Letter of Credit Commitment” means with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.03, as such commitment may be (a) ratably reduced from time to time to
the extent that the Revolving Credit Commitments are reduced below the aggregate
Letter of Credit Commitments, (b) reduced or increased from time to time
pursuant to assignments by or to such L/C Issuer under Section 10.06 or
(c) adjusted from time to time pursuant to Section 2.03(n). On the Closing Date,
the Letter of Credit Commitment of each L/C Issuer is $200,000,000.

“Letter of Credit Expiration Date” means June 20, 2023 (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means the amount (if positive) equal to the sum of (a) the amount of
unused commitments available to be drawn (without breaching any applicable
financial covenants on a pro forma basis) (i) by the Borrower under the
Revolving Credit Facility in accordance with this Agreement, (ii) by Targa under
the Targa Credit Agreement in accordance with the terms thereof, (iii) under any
Permitted Receivables Financings in accordance with the terms thereof plus
(b) the excess (if any) of (i) the aggregate amount of all unrestricted cash and
cash equivalents on hand at Targa, the Borrower and the Guarantors over (ii)
$30,000,000.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
each Note, each Issuer Document, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.15 of this Agreement,
the Fee Letter, the Guaranty, the Keepwell Agreement, the Security Documents,
the Intercreditor Agreement and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).

 

26



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Manufactured (Mobile) Home” has the meaning specified in the applicable Flood
Insurance Regulation.

“Mark-to-Market” means the process of revaluing for trading purposes commodity
contracts held by any Person, whether in respect of physical inventory, futures,
forward exchanges, swaps or other derivatives, and which contracts may have a
fixed price, a floating price and fixed differential, or other pricing basis, to
the current market prices for such contracts, and determining the gain or loss
on such contracts, on an aggregate net trading basis for all such contracts of
such Person, by comparing the original prices of such contracts to the market
prices on the date of determination.

“Material Acquisition or Disposition” means any of the following having a fair
market value in excess of $50,000,000: (a) any acquisition of any Acquired
Entity or Business, (b) the Disposition of any assets (including Equity
Interests) by the Borrower, any of its Restricted Subsidiaries, or any Included
Unrestricted Subsidiary, (c) all mergers and consolidations of the type referred
to in Sections 7.05(d) and (e) and (d) all mergers and consolidations involving
any Included Unrestricted Subsidiary.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Borrower or the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which the Borrower or any of the other Loan Parties is a party or (c) a
material adverse effect on the rights and remedies of the Lenders under any Loan
Document.

“Material Project” has the meaning set forth in the definition of “Consolidated
Adjusted EBITDA”.

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
June 29, 2023, and (b) with respect to the Term Facility, the maturity date set
forth in the Incremental Supplement establishing Term Loans under such Term
Facility; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, each Existing Mortgage, each Post-Closing Mortgage and each
deed of trust, mortgage, leasehold deed of trust and leasehold mortgage
delivered pursuant to Section 6.13, as the case may be, and in each case as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time.

 

27



--------------------------------------------------------------------------------

“Mortgaged Asset” means any asset that is subject to (or is intended to be
subject to) a Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Proceeds” means the remainder of (a) as applicable (i) the gross proceeds
received from a Disposition (excluding proceeds that constitute capital assets
used in the Present Line of Business), or (ii) the gross proceeds received by
any Loan Party from the issuance of Additional Debt, as applicable, less
(b) underwriter discounts and commissions, investment banking fees, legal,
accounting and other professional fees and expenses, amounts required to be
applied to the repayment of Indebtedness secured by a Lien permitted hereunder
on any asset which is the subject of such Disposition, and other usual and
customary transaction costs, net of taxes paid or reasonably estimated to be
payable as a result thereof within two years of the date of the relevant
Disposition as a result of any gain recognized in connection therewith and
related to such Disposition or Additional Debt issuance, as applicable. To the
extent any such gross proceeds are received that are not cash or cash
equivalents or are not promptly converted to cash or cash equivalents, the value
of such proceeds shall be the fair market value thereof at the time of receipt.

“Note” means a Revolving Credit Note or a Term Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

28



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient of any payment
under any Loan Document, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

29



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means a receivables securitization facility
the obligations of which are non-recourse (except for representations,
warranties, covenants, repurchase obligations and indemnities, in each case,
that are reasonably customary for a seller or servicer of assets transferred in
connection with such a facility) to the Borrower and the Restricted Subsidiaries
providing for the sale, conveyance or contribution to capital of Receivables
Facility Assets to a Person that is not the Borrower or a Restricted Subsidiary;
provided that the aggregate principal or similar amount of all Permitted
Receivables Financings shall not exceed $400,000,000.

“Permitted Second Lien Indebtedness” has the meaning set forth in
Section 7.01(r).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Borrower or any ERISA Affiliate or any
such Plan to which the Borrower or any ERISA Affiliate is required to contribute
on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of July 19, 2010, by and among the Borrower and
the Guarantors party thereto in favor of the Collateral Agent, as reaffirmed
pursuant to the Amendment and Restatement Agreement, and as the same has been
and may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, including, without limitation, by any
supplement thereto executed and delivered prior to or after the date of this
Agreement pursuant to Section 6.12 in order to (a) effect the joinder of any
additional Subsidiary or (b) subject thereto any additional Equity Interests.

“Post-Closing Mortgages” means, collectively, the deeds of trust, mortgages,
leasehold deeds of trust and leasehold mortgages delivered pursuant to
Section 6.20(b), in each case as the same may be amended, supplemented, amended
and restated or otherwise modified from time to time.

“Present Line of Business” means (i) the Loan Parties’ existing natural gas,
natural gas liquids, and crude oil gathering, treating, processing,
terminalling, fractionation, storage, transporting and marketing operations,
(ii) other oil, natural gas, natural gas liquids and related products gathering,
treating, processing, terminalling, storage, transporting and marketing
operations and (iii) any business that is reasonably related, incidental or
ancillary thereto.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Testing Date” means the last day of each fiscal quarter.

“Rating Agency” means each of S&P and Moody’s.

 

30



--------------------------------------------------------------------------------

“Receivables Entity” means any Person formed solely for the purpose of effecting
a Permitted Receivables Financing and engaging in activities reasonably related
or incidental thereto.

“Receivables Facility Assets” means any accounts receivable owed to the Borrower
or any Restricted Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations owed to the Borrower or
a Restricted Subsidiary in respect of such accounts receivable, all proceeds of
such accounts receivable and other assets (including contract rights) related to
the foregoing which are of the type customarily transferred or in respect of
which security interests are customarily granted in connection with a
securitization, factoring or monetization of similar assets.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, (subject to the
Intercreditor Agreement with respect to those matters as to which Hedging
Parties are entitled to vote thereunder) Lenders having more than 50% of the
(a) Total Outstandings (with the aggregate amount of each Revolving Credit
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, (subject to
the Intercreditor Agreement with respect to those matters as to which Hedging
Parties are entitled to vote thereunder) Revolving Credit Lenders having more
than 50% of the sum of the (a) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

 

31



--------------------------------------------------------------------------------

“Required Term Lenders” means, as of any date of determination (with respect to
a specified tranche, if applicable), Term Lenders (of a specified tranche, if
applicable) holding more than 50% of the Term Facility (of a specified tranche,
if applicable) on such date; provided that the portion of the Term Facility (of
a specified tranche, if applicable) held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Responsible Officer” means the chief executive officer, chief accounting
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, and solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Person’s stockholders, partners or members (or the equivalent of
any thereof), or any option, warrant or other right to acquire any such dividend
or other distribution or payment.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment”, opposite such caption in any Incremental Supplement to which such
Lender is a party, or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

32



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“Sanction(s)” means any sanction administered or enforced by (a) OFAC or the
United States Department of State (including by being listed on the list of
Specially Designated Nationals and Blocked Persons issued by OFAC) or (b) if so
being subject to such sanctions could reasonably be expected to have a Material
Adverse Effect, the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority (including by
being listed on any list similar to the list of Specially Designated Nationals
and Blocked Persons issued by OFAC enforced by any other relevant sanctions
authority).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that (i) is permitted under
Article 7 and (ii) is by and between any Loan Party and any Hedging Party;
provided that such Swap Contract shall not constitute a Secured Hedge Agreement
unless the relevant Hedging Party (a) was a “Lender” or an “Affiliate” of a
“Lender” (each under and as defined in the Existing Credit Agreement) or a party
to the Intercreditor Agreement on the Initial Closing Date (in the case of
transactions under Swap Contracts in effect on the Initial Closing Date), (b) is
a Lender or an Affiliate of a Lender or subject to the Intercreditor Agreement
on the Closing Date (in the case of transactions under Swap Contracts in effect
on the Closing Date), or (c) (I) in the case of transactions under Swap
Contracts entered into after the Initial Closing Date but before the Closing
Date, was (x) a “Lender” or an “Affiliate” of a “Lender” (each under and as
defined in the Existing Credit Agreement) or (y) subject to the Intercreditor
Agreement or (II) in the case of transactions under Swap Contracts entered into
on or after the Closing Date, is (x) a Lender or an Affiliate of a Lender or
(y) subject to the Intercreditor Agreement on the date of an applicable
transaction.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, any L/C Issuer, the Lenders, any Hedging Party that is a party to a
Secured Hedge Agreement, and each co-agent or sub-agent appointed by the
Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.05.

 

33



--------------------------------------------------------------------------------

“Secured Swap Obligations” means all obligations (other than Excluded Swap
Obligations) arising from time to time under Secured Hedge Agreements; provided
that if such counterparty ceases to be a Lender hereunder or an Affiliate of a
Lender hereunder, or ceases to be a party to the Intercreditor Agreement,
Secured Swap Obligations shall only include such obligations to the extent
arising from transactions (i) entered into on or prior to the Closing Date if
the counterparty was a Lender hereunder or an Affiliate of a Lender hereunder or
a party to the Intercreditor Agreement on the Closing Date, (ii) entered into on
or prior to the Initial Closing Date if the counterparty was a “Lender” or an
“Affiliate” of a “Lender” (each under and as defined in the Existing Credit
Agreement) or a party to the Intercreditor Agreement on the Initial Closing Date
or (iii) entered into after the Initial Closing Date if such counterparty was
(A) a “Lender” or an “Affiliate” of a “Lender” (each under and as defined in the
Existing Credit Agreement), (B) a Lender hereunder or an Affiliate of a Lender
hereunder, or (C) a party to the Intercreditor Agreement at the time the
transaction was entered into.

“Security Documents” means the instruments listed in Schedule 4.01(a) and all
other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, Guarantees, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Loan Party to Administrative Agent in connection with this
Agreement or any transaction contemplated hereby to secure or Guarantee the
payment of any part of the Obligations, the Secured Swap Obligations or the Cash
Management Obligations or the performance of any Loan Party’s other duties and
obligations under the Loan Documents or the Secured Hedge Agreements.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Acquisition” means a Material Acquisition by the Borrower or any of
its Restricted Subsidiaries of the type described in clause (a) of the
definition thereof.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition or (b) the date designated by the
Borrower in writing as the termination date of such Specified Acquisition
Period; provided, following the election of a Specified Acquisition Period, no
Specified Acquisition Period may immediately follow another Specified
Acquisition Period unless, as of the last Quarterly Testing Date of the first
such Specified Acquisition Period, the Consolidated Leverage Ratio does not
exceed 5.25 to 1.00. Only one Specified Acquisition Period may be elected with
respect to any particular Specified Acquisition.

 

34



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement relating to transactions of the type described in clause (a) above
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

35



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Targa” means Targa Resources Corp., a Delaware corporation.

“Targa Credit Agreement” means that certain Credit Agreement, dated as of
February 27, 2015, among Targa, each lender from time to time party thereto and
Bank of America, N.A. as administrative agent, collateral agent, swing line
lender and letter of credit issuer, as amended by that certain First Amendment
to Credit Agreement, dated as of June 29, 2018, and as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Targa Parents” means Targa and any of its Wholly Owned Subsidiaries and “Targa
Parent” means any of them, individually.

“Targa Pipeline” means Targa Pipeline Partners LP, a Delaware limited
partnership.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.

“Term Lender” means any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

36



--------------------------------------------------------------------------------

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.

“Threshold Amount” means an amount equal to three percent (3%) of Consolidated
Net Tangible Assets of the Borrower as of the financial statements most recently
delivered pursuant to Section 4.01(a)(xiii), Section 6.01(a) or Section 6.01(b),
as applicable.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Person” has the meaning specified in Section 3.01(e)(ii).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) each Person listed on Schedule 1.01B hereto
and (b) any Subsidiary which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 6.17
and which the Borrower has not designated to be a Restricted Subsidiary pursuant
to Section 6.17.

“Unsecured Note Indebtedness” means unsecured Indebtedness permitted under
Sections 7.03(f), (h), (o) or (q).

“Voting Stock” of any Person means Equity Interests of any class or classes
having ordinary voting power for the election of directors or the equivalent
governing body of such Person.

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding Equity Interests are directly or indirectly (through one or more
Subsidiaries) owned by such Person, excluding directors’ qualifying shares if
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

37



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

 

38



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

the COMMITMENTS and Credit Extensions

2.01 The Loans.

(a) The Term Borrowing. Each Term Lender severally agrees to make Term Loans to
the Borrower on the terms and conditions set forth in the Incremental Supplement
establishing the Term Loans in an amount not to exceed the amount set forth
opposite such Term Lender’s name on the Incremental Supplement establishing such
Term Loans. Amounts of Term Loans repaid or prepaid may not be reborrowed.
Except as otherwise set forth in the Incremental Supplement establishing the
Term Loans, Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

39



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such notice (other than a Committed Loan Notice
confirming a telephonic notice in accordance with the previous sentence) must be
received by the Administrative Agent not later than (i) noon three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) 11:00 a.m. on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Borrower wishes to request Eurodollar
Rate Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than noon four
Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than noon, three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or in the amount of the unused Revolving Credit
Commitments or outstanding Term Loans, as applicable. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or in the amount of the unused Revolving Credit Commitments or
outstanding Term Loans, as applicable. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested

 

40



--------------------------------------------------------------------------------

date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans
(unless the Loan being continued is a Eurodollar Rate Loan, in which case it
shall be continued as a Eurodollar Rate Loan with an Interest Period of one
month). Any such automatic conversion to Base Rate Loans or continuations as
Eurodollar Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuations as Eurodollar Rate
Loans described in Section 2.02(a). In the case of a Term Borrowing or Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

41



--------------------------------------------------------------------------------

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fifteen
Interest Periods in effect in respect of the Revolving Credit Facility. After
giving effect to all Term Borrowings, all conversions of Term Loans from one
Type to the other, and all continuations of Term Loans as the same Type, there
shall not be more than the maximum number of Interest Periods in effect provided
for in the Incremental Supplement establishing such Term Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit upon the request of the Borrower for the account of the
Borrower or any Restricted Subsidiary (or a Targa Parent, in the case of any
Letter of Credit in respect of general administrative obligations (including in
respect of employee benefits and insurance) and other company activities related
to the Borrower and its Subsidiaries in the ordinary course of business or any
Unrestricted Subsidiaries in respect of any obligation (other than Indebtedness)
of such Unrestricted Subsidiary arising in the ordinary course of such
Unrestricted Subsidiary’s business to the extent constituting an Investment
otherwise permitted by Section 7.02, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower, any Subsidiary or Targa Parent and any drawings thereunder;
provided that after taking such Letter of Credit into account, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment and
(z) the Outstanding Amount of all L/C Obligations in respect of Letters of
Credit issued by an L/C Issuer shall not exceed such L/C Issuer’s Letter of
Credit Commitment unless otherwise agreed to by such L/C Issuer. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit for the account of the Borrower, any Subsidiary, or Targa
Parent to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof. None of Barclays Bank PLC or
any of its Affiliates shall be obligated to issue commercial or trade Letters of
Credit (as opposed to standby Letters of Credit).

 

42



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000.

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

43



--------------------------------------------------------------------------------

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower for the account of the Borrower, any Subsidiary or
Targa Parent, as the case may be, delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of General Partner.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than noon at least one Business Day (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) with respect to any Letter of Credit issued for the
account of any Targa Parent or Unrestricted Subsidiary, the purpose and nature
of the requested Letter of Credit; and (H) such other matters as such L/C Issuer
may require. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

 

44



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower, the
applicable Subsidiary, or Targa Parent, as the case may be, or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from such L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the applicable L/C Issuer not to
permit such extension.

 

45



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall (A) examine
all documents purporting to represent a demand for payment under a Letter of
Credit within the period stipulated by the terms and conditions of such Letter
of Credit and (B) notify the Administrative Agent and the Borrower by email
(confirmed by telephone) of such demand for payment. Not later than noon on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available in Dollars (the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
its Applicable Revolving Credit Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

46



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse each L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse any L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

47



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

48



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any
Subsidiary or Targa Parent.

The Borrower or the applicable Restricted Subsidiary that is the account party
thereon, as the case may be, shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s or such Restricted Subsidiary’s
instructions or other irregularity, the Borrower or such Restricted Subsidiary
will immediately notify the applicable L/C Issuer. The Borrower and any such
Restricted Subsidiary shall be conclusively deemed to have waived any such claim
against the applicable L/C Issuer and its correspondents unless such notice is
given as aforesaid.

(f) Role of the L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby agrees, for itself and each
Loan Party, and by requesting any Letter of Credit for the account of Targa
Parent or any other Subsidiaries, that Borrower, such Targa Parent and such
Subsidiary hereby assume all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Borrower, a Subsidiary, or a Targa Parent, as the case may be, pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of any L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against any L/C Issuer, and any L/C Issuer may be liable to the Borrower
on a Letter of Credit to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower, a
Subsidiary, or a Targa Parent, as the case may be, which the Borrower, such
Subsidiary or such Targa Parent proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument

 

49



--------------------------------------------------------------------------------

transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Each applicable L/C
Issuer shall deliver to the Borrower, a Subsidiary or a Targa Parent, as the
case may be, copies of any documents purporting to assign or transfer a Letter
of Credit issued for the account of the Borrower, such Subsidiary or a Targa
Parent. The failure of such L/C Issuer to deliver such documents will not
relieve the Borrower or any Loan Party of its obligations hereunder or under the
other Loan Documents.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower, when a Letter of Credit is issued,
(i) the Borrower may specify that either the rules of the ISP or the rules of
the Uniform Customs and Practice for Documentary Credits (“UCP”), as most
recently published by the International Chamber of Commerce at the time of
issuance, apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit issued hereunder equal to the Applicable
Rate with respect to Eurodollar Rate Loans times the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Revolving Credit
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account; provided further, that if any portion of such L/C Issuer’s
Fronting Exposure is Cash Collateralized by the Borrower pursuant to the second
sentence of Section 2.15(a), then the Borrower shall not be required to pay a
Letter of Credit Fee with respect to such Cash Collateralized portion of such
Fronting Exposure. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
tenth day after the end of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of Administrative Agent or the Required Revolving Lenders, while any
Obligation bears interest at the Default Rate pursuant to Section 2.08(b), all
Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued hereunder equal to the
greater of (i) $125 or (ii) one-eighth percent (0.125%) per annum, computed on
the daily maximum amount available to be drawn under such

 

50



--------------------------------------------------------------------------------

Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) and on a quarterly basis in arrears, and due and payable
on the tenth day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Affiliates. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary or Affiliate, the Borrower shall be
obligated to reimburse each L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries and Targa Parents inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries and Targa Parent,
respectively.

(l) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent designate additional Lenders that agree (in their sole
discretion) to act in such capacity. Each such additional L/C Issuer shall
execute and deliver to the Administrative Agent a counterpart of this Agreement
(which counterpart shall also note such additional L/C Issuer’s Letter of Credit
Commitment) and upon the Administrative Agent’s acknowledgment of receipt shall
thereafter be an L/C Issuer hereunder for all purposes.

(m) [Reserved]

(n) Modification and Termination of Letter of Credit Commitments of L/C Issuers.

(i) The Letter of Credit Commitment of any L/C Issuer may be terminated at any
time by written notice by the Borrower to the Administrative Agent and such L/C
Issuer.

(ii) By written notice to the Borrower, each L/C Issuer may from time to time
request that such L/C Issuer’s Letter of Credit Commitment be increased,
decreased or terminated. Within ten Business Days following receipt of such
notice, the Borrower shall provide such L/C Issuer with notice of their
acceptance or rejection of such modification or termination, and if the Borrower
accepts such modification or termination, the Borrower and such L/C Issuer shall
enter into a written agreement as to such Letter of Credit Commitment increase,
decrease or termination and shall also provide a copy of such written agreement
to the Administrative Agent.

 

51



--------------------------------------------------------------------------------

(iii) From and after the effective date of any termination or decrease under
clause (i) or (ii) above, the L/C Issuer whose Letter of Credit Commitment was
terminated or decreased shall remain a party hereto, and if such L/C Issuer’s
Letter of Credit Commitment shall have been terminated, shall continue to have
all the rights and obligations of an L/C Issuer under this Agreement with
respect to Letters of Credit issued by it prior to such termination (and shall
continue to be an “L/C Issuer” for purposes of this Agreement), but it shall not
be required to issue any additional Letters of Credit hereunder. If the L/C
Issuer’s Letter of Credit Commitment shall have been decreased, such L/C Issuer
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
decrease and shall continue to be an “L/C Issuer” for purposes of this Agreement
with respect to such Letters of Credit and to the extent of its Letter of Credit
Commitment but it shall not be required to issue any additional Letters of
Credit hereunder to the extent the Outstanding Amount of all L/C Obligations in
respect of Letters of Credit issued by such L/C Issuer would exceed such L/C
Issuer’s decreased Letter of Credit Commitment unless otherwise agreed to by
such L/C Issuer.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

 

52



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice (other than a Swing Line Loan Notice confirming a telephonic
notice in accordance with the previous sentence) must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

53



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage

 

54



--------------------------------------------------------------------------------

thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans (with respect to all or a
specified tranche, if applicable) and/or Revolving Credit Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than (A) noon three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) 11:00 a.m. on the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, if less, the outstanding amount of such Loans; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice and the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each prepayment of the outstanding Term
Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof in direct order of maturity, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant facilities. Notwithstanding
anything herein to the contrary, the Borrower may rescind any notice of
prepayment under this Section 2.05(a) not later than 1:00 p.m. on the Business
Day before such prepayment was scheduled to take place if such prepayment would
have resulted from a refinancing of the Loans, which refinancing shall not be
consummated or shall otherwise be delayed.

 

55



--------------------------------------------------------------------------------

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall within one
Business Day following demand by the Administrative Agent prepay the Revolving
Credit Loans, Swing Line Loans and L/C Borrowings or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans, Swing Line Loans and L/C
Borrowings the Total Revolving Credit Outstandings exceed the Revolving Credit
Facility.

(d) On the date (or the next succeeding Business Day if such date is not a
Business Day) that any Net Proceeds become Excess Sale Proceeds (subject to
Section 2.05(h)), (i) the Borrower shall make a mandatory pro rata prepayment of
the principal of the Loans in the amount of the Excess Sale Proceeds, and
(ii) the Revolving Credit Facility shall be reduced, dollar for dollar, by the
amount of such Excess Sale Proceeds applied to repay Revolving Credit Loans
provided, however, that prepayments and the corresponding reduction in the
Revolving Credit Facility under this Section 2.05(d) shall not be required until
the aggregate amount of unapplied Net Proceeds and unapplied Extraordinary
Receipts exceeds $5,000,000.

(e) Any Extraordinary Receipts shall be immediately applied (subject to
Section 2.05(h)) as a mandatory pro rata prepayment on the principal of the
Loans; provided, however, that prepayments under this Section 2.05(e) shall not
be required until the aggregate amount of unapplied Extraordinary Receipts and
unapplied Net Proceeds exceeds $5,000,000.

(f) Immediately upon the consummation by any Loan Party of any issuance of
Additional Debt (but without waiving the requirements of Administrative Agent
and/or any Lender’s consent to any such issuance in violation of any Loan
Document), the Borrower shall make (subject to Section 2.05(h)) a mandatory pro
rata prepayment on the principal of the Loans in an amount equal to the Net
Proceeds from such issuance.

(g) Each prepayment under Section 2.05(d), (e) or (f) applied to outstanding
Term Loans shall be applied to the principal repayment installments thereof in
direct order of maturity.

(h) If any prepayment of Term Loans is required under Section 2.05(d), (e) or
(f), then the Borrower may, by notice to Administrative Agent and each Term
Lender, at least five Business Days prior to the date such prepayment would
otherwise become due, provide the Term Lenders with an option to waive their
respective Applicable Percentage of such prepayment. Any Term Lender electing to
waive such prepayment may do so by providing notice to the Borrower

 

56



--------------------------------------------------------------------------------

and Administrative Agent of such election at least one Business Day prior to the
date upon which such prepayment would otherwise become due. To the extent that
any Term Lender elects to waive such prepayment, the Borrower may retain such
Term Lender’s Applicable Percentage of such prepayment, subject to other
covenants contained in this Agreement.

(i) Each prepayment of the Loans under Section 2.05(c), (d), (e) or (f) shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid,
together with any additional amounts required pursuant to Section 3.05. Any
principal or interest prepaid pursuant to this Section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment. Each such prepayment shall be applied
to the Term Loans, Revolving Credit Loans or Swing Line Loans, as applicable, of
the Appropriate Lenders in accordance with their respective Applicable
Percentage in respect of the relevant Facility.

2.06 Termination or Reduction of Revolving Credit Commitments. (a) The Borrower
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility or the Swing Line Sublimit, or from time to time permanently reduce the
Revolving Credit Facility or the Swing Line Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than noon five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the (A) Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, or (B) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(b) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Swing Line Sublimit or the Revolving Credit Commitment under
this Section 2.06. Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount.
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination. Notwithstanding anything herein to the
contrary, the Borrower may rescind any notice of termination of Revolving Credit
Commitments under this Section 2.06 not later than 1:00 p.m. on the Business Day
before such termination was scheduled to take place if such termination would
have resulted from a refinancing of the Revolving Credit Commitments, which
refinancing shall not be consummated or shall otherwise be delayed.

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Revolving Credit Lenders on the Maturity
Date of the Revolving Credit Facility the aggregate principal amount of
Revolving Credit Loans outstanding on such date.

 

57



--------------------------------------------------------------------------------

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date for the Revolving Credit Facility.

(c) Subject to the requirements of Section 2.14(a), the Borrower shall repay the
Term Loans (i) in the installments and amounts and (ii) on the Maturity Date, in
each case as provided in the Incremental Supplement establishing such Term
Loans.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility with
respect to Eurodollar Rate Loans; (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility with respect to Base Rate Loans; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility with respect to Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Administrative Agent or Required Lenders, after an
Event of Default under Section 8.01(a) shall have occurred and be continuing,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws and
shall continue to pay interest at such rate until but excluding the date on
which such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise applicable shall apply).

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

58



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. Subject to Section 2.16(a)(iii), the Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Rate with respect to Commitment Fees times the actual
daily amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16 (but
excluding, for the avoidance of doubt, the Swing Line Loans). The commitment
fees shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV are not met, and
shall be due and payable quarterly in arrears on the tenth day after each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fees shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business in accordance with its usual practice. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or

 

59



--------------------------------------------------------------------------------

otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. Subject to the
entries in the Register, which shall be controlling, in the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; except that this sentence shall not apply to the Maturity Date.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with

 

60



--------------------------------------------------------------------------------

interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuers, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuers, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Term Loan or
Revolving Credit Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

61



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
Applicable Percentage (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its Applicable Percentage
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

62



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Increase in Revolving Credit Commitments or Term Loans.

(a) Request for Increase. Provided there exists no Default, without the consent
of the Lenders and upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Credit Facility Amount (as determined by the Borrower but subject
to the approval of the Administrative Agent (such approval not to be
unreasonably withheld, delayed or conditioned)) by an amount that will not cause
the Aggregate Credit Facility Amount to be greater than the sum of (i) the
Aggregate Credit Facility Amount on the Closing Date, plus (ii) $500,000,000;
provided that any such request for an increase shall be in a minimum amount of
$25,000,000 (or such other amount as agreed to by the Administrative Agent).
Such increase in the Aggregate Credit Facility Amount may be utilized by
requesting either (i) additional Revolving Credit Commitments or (ii) the making
of additional Term Loans (in one or more tranches of Term Loans). At the time of
sending such notice, the Borrower shall specify the nature of such increase
(either as a Revolving Credit Commitment or as Term Loans (in one or more
tranches of Term Loans)) and may request all or part of such increase from the
existing Lenders and, if it does so, shall specify (in consultation with the
Administrative Agent) the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). In the event that the Borrower elects
to request such increase as Term Loans, the Borrower (in consultation with the
Administrative Agent) shall notify the Lenders of the material terms of the Term
Loans, including the proposed pricing, maturity, amortization schedule, maximum
number of Interest Periods, permitted Types of Term Loans and other terms
customary for Term Loans, provided, however that (A) the maturity date for such
Term Loans shall not be prior to the Maturity Date with respect to the Revolving
Credit Facility and (B) such Term Loans not require prepayment other than (i) as
otherwise required pursuant to this Agreement and (ii) scheduled amortization in
excess of 5% of the aggregate initial principal amount of such Term Loans per
annum.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment or make such Term Loans and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase or new Term Loans, respectively. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment or to make Term Loans, respectively.

 

63



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, and, in the case of
increased Revolving Credit Commitments only, each L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld or delayed), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel. It shall not be a condition to
obtaining an increase in the Aggregate Credit Facility Amount that the full
amount of such increase requested by the Borrower be approved by the Lenders or
any additional Eligible Assignees. If less than the full amount of the increase
requested by the Borrower is approved by the Lenders and any additional Eligible
Assignee, the Borrower may, at its option, accept the amount of the increase so
approved, or the Borrower may withdraw its request for such increase.

(d) Effective Date and Allocations. If the Aggregate Credit Facility Amount is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final amount and allocation of such
increase and the Increase Effective Date.

(e) Incremental Supplement. Any increase in Revolving Credit Commitments or the
making of Term Loans pursuant to this Section shall become effective pursuant to
a supplement (an “Incremental Supplement”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
(and, if applicable, each Eligible Assignee) agreeing to provide such increased
Revolving Credit Commitments or Term Loans, as applicable, and the
Administrative Agent.

(f) Conditions to Effectiveness of Increase. As a condition precedent to such
increase and any Incremental Supplement, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of the Borrower, certifying that, before and upon giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01, and (B) no Default exists. The
Borrower shall prepay any Revolving Credit Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

64



--------------------------------------------------------------------------------

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any L/C Issuer (i) if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, any L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

65



--------------------------------------------------------------------------------

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; sixth, to the payment
of any amounts then owing to the Lenders, the L/C Issuers or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts then owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

66



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Revolving Credit
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Credit Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, subject to Section 10.23 and
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

67



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Taxes, except as required by
applicable Law. If, however, applicable Laws require any Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Loan Party or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including United States federal
backup withholding Taxes, from any payment, then (A) the Loan Party or
Administrative Agent shall withhold or make such deductions as are determined by
the Loan Party or Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the Loan
Party or Administrative Agent, as applicable, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
or any other Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions and withholdings applicable to additional sums payable under this
Section) the Administrative Agent, Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of,
or duplication of the obligations set forth in, subsection (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of, or duplication
of the obligations set forth in, subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and each
L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a

 

68



--------------------------------------------------------------------------------

result of the failure by such Lender or such L/C Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or such L/C Issuer, as the
case may be, to the Borrower or the Administrative Agent pursuant to subsection
(e). Each Lender and each L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or
such L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or an L/C Issuer, the termination of the Revolving
Credit Facility and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to backup
withholding or information reporting requirements, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
“United States person” within the meaning of Section 7701(a)(30) of the Code (a
“United States Person”),

(A) any Lender that is a United States Person shall deliver to the Borrower and
the Administrative Agent executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

69



--------------------------------------------------------------------------------

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of originals as shall be requested by the Administrative Agent or the
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction and update any form or documentation previously
delivered if such form or documentation expires or becomes obsolete in any
respect or notify the Borrower and the Administrative Agent in writing of its
legal inability to do so and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender. Notwithstanding anything to the contrary in the
this Section 3.01(e), the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (B)(I), (II), (III) and (IV) above and 3.01(g) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

70



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower
including with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary,
in no event will the Administrative Agent, any Lender or any L/C Issuer be
required to pay any amount to Borrower the payment of which would place the
Administrative Agent, such Lender or such L/C Issuer in a less favorable net
after-Tax position than the Administrative Agent, such Lender or such L/C Issuer
would have been in if the Taxes or Other Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes or Other Taxes had never been paid. This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

(g) FATCA. If a payment made to a Lender under the Loan Documents would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(h) Administrative Agent. The Administrative Agent shall deliver to the Borrower
two duly executed originals of (i) if it is a U.S. Person, IRS Form W-9 or
(ii) if it is not a U.S. Person, to the extent it is legally entitled to do so,
an applicable IRS Form W-8, together with such other documentation as will
establish that the Borrower can make payments to the Administrative Agent in its
capacity as such without deduction or withholding of any Taxes imposed by the
United States, including Taxes imposed under FATCA.

(i) Terms. For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the term “applicable Law” includes FATCA.

 

71



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

(a) If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (iii) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

72



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

73



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes, Other Taxes covered by Section 3.01 (for the
avoidance of doubt, no duplication of the Borrower’s obligation under
Section 3.01 with respect to Indemnified Taxes or Other Taxes is intended under
this clause (ii)) and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such L/C Issuer); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

74



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

 

75



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any calculated loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender delivers to the Borrower a notice pursuant to
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

76



--------------------------------------------------------------------------------

3.07 Survival. All of the obligations under this Article III shall survive
termination of the Revolving Credit Facility and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO Credit Extensions

4.01 Conditions to the Closing Date. The effectiveness of this Agreement and the
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) a Note (or a replacement Note, as applicable) executed by the Borrower in
favor of each Lender requesting a Note reasonably in advance of the Closing
Date;

(ii) if required by applicable Law, (A) (1) a “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination (or an updated
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination) with respect to each property subject to an Existing Mortgage or
to be subject to a Post-Closing Mortgage that covers any Buildings or
Manufactured (Mobile) Homes, which flood hazard certification shall (w) be
addressed to the Collateral Agent, (x) be completed by a company which has
guaranteed the accuracy of the information contained therein, (y) otherwise
comply with the National Flood Insurance Program, and (z) describe whether the
community in which such property is located participates in the National Flood
Insurance Program; and (2) if any flood hazard certification states that such
property is located in a flood zone, the applicable Loan Party’s written
acknowledgement of receipt of written notification from the Administrative Agent
(y) as to the existence of such property, and (z) as to whether the community in
which such property is located is participating in the National Flood Insurance
Program and (B) with respect to such property, evidence of flood hazard
insurance sufficient for Lenders to comply with Regulation H of the Board of
Governors of the Federal Reserve System;

(iii) except as otherwise provided in Section 4.01(a)(vi) below, with respect to
each Existing Mortgage filed in each applicable State other than Texas, fully
executed and notarized mortgage amendments, including amendments to exclude
Excluded Real Property therefrom, in form and substance reasonably acceptable to
the Collateral Agent, in proper form for recording in all appropriate places in
all applicable jurisdictions;

(iv) arrangements reasonably satisfactory to the Administrative Agent have been
made for the payment of all filing, documentary, stamp, intangible and recording
taxes and fees in respect of the mortgage amendments referred to in
Section 4.01(a)(iii) and partial releases referred to in Section 4.01(a)(vi);

 

77



--------------------------------------------------------------------------------

(v) evidence that all other action that the Administrative Agent and Collateral
Agent may deem necessary or reasonably desirable in connection with the mortgage
amendments referred to in Section 4.01(a)(iii) has been taken;

(vi) with respect to each Existing Mortgage filed in Texas, a fully executed and
notarized partial release of lien releasing the Excluded Real Property from the
liens of such Existing Mortgages, in form and substance reasonably acceptable to
the Borrower and Collateral Agent and in proper form for recording in all
appropriate places in all applicable counties;

(vii) with respect to Targa Delaware LLC, a Delaware limited liability company,
Versado Gas Processors, L.L.C., a Delaware limited liability company, Targa
Midland LLC, a Delaware limited liability company and Targa Southern Delaware
LLC, a Delaware limited liability company, a counterpart of the Guaranty, a
joinder to the Keepwell Agreement and a joinder to the Pledge and Security
Agreement;

(viii) with respect to Targa Delaware LLC, a Delaware limited liability company,
Versado Gas Processors, L.L.C., a Delaware limited liability company, Targa
Midland LLC, a Delaware limited liability company and Targa Southern Delaware
LLC, a Delaware limited liability company, proper Financing Statements in form
appropriate for filing under the UCC of all jurisdictions that the
Administrative Agent and Collateral Agent may deem necessary in order to perfect
the Liens created under the Pledge and Security Agreement, covering the
Collateral described in the Pledge and Security Agreement;

(ix) evidence of arrangements for the completion of all other actions,
recordings, and filings of or with respect to the Pledge and Security Agreement
that the Collateral Agent may reasonably request in order to perfect (or
maintain the perfection of) the Liens created thereby;

(x) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(xi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;

(xii) a favorable opinion of Bracewell LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit F and such other matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request;

 

78



--------------------------------------------------------------------------------

(xiii) the Initial Financial Statements;

(xiv) certificates or binders evidencing Loan Parties’ insurance in effect on
the date hereof naming the Collateral Agent as loss payee and additional
insured;

(xv) a certificate signed by a Responsible Officer of General Partner certifying
(A) the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the Closing Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date and except that any representation and warranty qualified by “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects; (B) no Default
exists on the Closing Date and (C) that there has been no event or circumstance
since December 31, 2017 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;

(xvi) all documentation and other information required by each Lender with
respect to the Borrower under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act,
that has been reasonably requested by any Lender or the Administrative Agent in
advance of the Closing Date; and

(xvii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) The Administrative Agent shall have received evidence satisfactory to it
that no amounts shall be owing under the Existing Credit Agreement to any Lender
(as defined in the Existing Credit Agreement) which will not have a Revolving
Credit Commitment hereunder (“Exiting Lenders”).

 

79



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed the Amendment and Restatement Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01 and except that any
representation and warranty qualified by “materiality”, “Material Adverse
Effect” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals

 

80



--------------------------------------------------------------------------------

to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws (excluding
Environmental Laws that are the subject of Section 5.09, federal, state and
local income tax Laws that are the subject of Section 5.11 and ERISA that is the
subject of Section 5.12); except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than Liens permitted
by the Loan Documents), or require any payment to be made under (i) any
Contractual Obligation (other than the Loan Documents) to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law. Each Loan Party is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or, prior to the Collateral Release Date, the remedies in respect of
the Collateral pursuant to the Security Documents, except for (i) filings
necessary to perfect and maintain the perfection of the Liens on the Collateral
granted by the Loan Parties in favor of the Lenders, (ii) the authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect, (iii) any filings required under
the regulations of the SEC and (iv) those approvals, consents, exemptions,
authorizations or other action, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

81



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the predecessor business of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness that would be required to be
disclosed in Consolidated financial statements of the Borrower or the footnotes
thereto prepared in accordance with GAAP.

(b) The unaudited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of March 31, 2018 (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the Consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as of the date thereof and their Consolidated results
of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. As of the Closing Date, all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness that are required to be
disclosed in accordance with GAAP, are disclosed in the Initial Financial
Statements.

(c) Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, against any Loan
Party or any Subsidiary thereof or against any of their properties or revenues,
or that is contemplated by any Loan Party against any other Person that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens. (a) Each Loan Party and each Restricted
Subsidiary thereof has (or on the Closing Date, will have) good and defensible
fee simple title to or valid leasehold interests, or valid easements or other
property interests in, all of its real property and good and valid title to all
of its personal property necessary in the ordinary conduct of its business,
except

 

82



--------------------------------------------------------------------------------

for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No material default
exists under (i) any lease on any property on which an Existing Mortgage is
granted, or (ii) any other lease, to the extent such default would reasonably be
expected to have a Material Adverse Effect; provided, however, that the parties
hereby agree that any default or material default under any lease on any
property upon which an Existing Mortgage is granted which is caused by the
Borrower’s or a Restricted Subsidiary’s failure to obtain the lessor’s consent
prior to the granting of any such Existing Mortgage, as may be required under
the terms of the applicable lease, shall not be deemed to be expected to have a
Material Adverse Effect for all purposes under this Agreement. All of the
plants, offices, or facilities and other tangible assets owned, leased or used
by any Loan Party or any Restricted Subsidiary thereof in the conduct of their
respective businesses are (i) insured to the extent and in a manner required by
Section 6.07, (ii) structurally sound with no known defects which have or could
reasonably be expected to have a Material Adverse Effect, (iii) in good
operating condition and repair, subject to ordinary wear and tear and except to
the extent failure could not reasonably be expected to have a Material Adverse
Effect, (iv) not in need of maintenance or repair except for ordinary, routine
maintenance and repair the cost of which is immaterial and except to the extent
failure to so maintain and repair could not reasonably be expected to have a
Material Adverse Effect, (v) sufficient for the operation of the businesses of
such Loan Party and its Restricted Subsidiaries as currently conducted, except
to the extent failure to be so sufficient could not reasonably be expected to
have a Material Adverse Effect and (vi) in conformity with all applicable laws,
ordinances, orders, regulations and other requirements (including applicable
zoning, environmental, motor vehicle safety, occupational safety and health laws
and regulations) relating thereto, except where the failure to conform could not
reasonably be expected to have a Material Adverse Effect.

(b) The property of the Loan Parties and their Restricted Subsidiaries is
subject to no Liens other than Liens permitted under Section 7.01.

5.09 Environmental Compliance. The Borrower and its Restricted Subsidiaries
periodically conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10 Insurance. The properties of each Loan Party and each Subsidiary thereof
are insured with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or Subsidiary operates.

5.11 Taxes. Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Restricted Subsidiary thereof has filed all federal, state and other
tax returns and reports required to be filed, and have paid all federal, state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for

 

83



--------------------------------------------------------------------------------

which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Loan Party or any Subsidiary thereof that
would, if made, have a Material Adverse Effect. No Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement, except as provided in the
Borrower’s Partnership Agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent, or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan or Multiemployer Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

 

84



--------------------------------------------------------------------------------

5.13 Subsidiaries; Equity Interests; Taxpayer Identification Number. Other than
those specifically disclosed in Part (a) of Schedule 5.13 (or a replacement
thereof delivered pursuant to Section 6.02(k)), as of the Closing Date and as of
each date a replacement Schedule 5.13 is delivered pursuant to Section 6.02(k),
the Borrower has no Subsidiaries, and all of the outstanding Equity Interests in
the Borrower’s Subsidiaries have been validly issued, are fully paid (in the
case of an interest in a limited partnership or limited liability company, to
the extent required under such Subsidiary’s organizational documents) and
nonassessable (except as such nonassessability may be affected by the matters
described in Section 18-607 and 18-804 of the Delaware Limited Liability Act and
Sections 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act (“DRULPA”)) and are owned, directly or indirectly by the Borrower, in the
amounts so disclosed free and clear of all Liens other than the Liens created
pursuant to the Loan Documents and each such Subsidiary is a Restricted
Subsidiary, Included Unrestricted Subsidiary or Unrestricted Subsidiary that is
not an Included Unrestricted Subsidiary, in each case as set forth on Schedule
5.13 (or a replacement thereof delivered pursuant to Section 6.02(k)). Set forth
on Part (b) of Schedule 5.13 (or a replacement thereof delivered pursuant to
Section 6.02(k)), as of the Closing Date and as of each date a replacement
Schedule 5.13 is delivered pursuant to Section 6.02(k): (i) a complete and
accurate list of all Loan Parties showing as of such date the jurisdiction of
its formation, the address of its principal place of business, its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation, and, for the preceding 5
years, any other jurisdiction of organization and any other name (including any
trade or fictitious name) used by such Loan Party, and (ii) a complete and
accurate list of the Investments of the type permitted by Sections 7.02(a)(x).
All of the outstanding Equity Interests in the Borrower have been validly
issued, are fully paid (to the extent required under the Borrower’s Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
the matters described in Section 17-607 and 17-804 of the DRULPA), except with
respect to additional contributions required to be made by General Partner
pursuant to the Borrower’s Partnership Agreement or applicable Law.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party nor any Person Controlling any Loan Party nor any Subsidiary
thereof is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all matters required to be disclosed pursuant to Section 6.03. No
report, financial statement, certificate or other written information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents

 

85



--------------------------------------------------------------------------------

only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time of preparation; provided, further, that,
with respect to pro forma financial information, the Borrower represents only
that such information was prepared in good faith and reflects, in all material
respects, such pro forma financial information is in accordance with assumptions
and requirements of GAAP for pro forma presentation and based upon such other
assumptions that are believed to be reasonable at the time of preparation and,
to the extent material, are disclosed as part of such pro forma financial
information.

5.16 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws (except for Environmental Laws that are the subject of Section 5.09,
federal and state income tax Laws that are the subject of Section 5.11 and ERISA
that is the subject of Section 5.12) and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each Restricted
Subsidiary thereof owns, or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of its business as currently
conducted, and, without conflict with the rights of any other Person, except to
the extent such conflict, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any Restricted Subsidiary thereof infringes
upon any rights held by any other Person, except to the extent such conflicts,
either individually or in the aggregate, which could not reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Labor Disputes and Acts of God. Neither the business nor the properties of
any Loan Party or any Restricted Subsidiary thereof has been affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), that either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.19 Solvency. Upon giving effect to the execution of this Agreement and the
other Loan Documents by each Loan Party and the consummation of the transactions
contemplated hereby and thereby, each Loan Party will be Solvent.

5.20 [Reserved].

5.21 Real Property. As of the Closing Date, Schedule 5.21(a) sets forth a
description of each material fee owned property owned by any Loan Party and each
material parcel of real property leased by any Loan Party (other than the realty
associated with the pipelines and gathering systems and other than immaterial
real property including, but not limited to, compressor sites, pump stations and
meter sites). As of the Closing Date, Schedule 5.21(b) sets forth a general
description of all material pipelines, gathering systems and the realty
associated therewith owned by the Loan Parties. The Borrower shall provide
updates to Schedule 5.21(a) and (b) upon the reasonable request of the
Administrative Agent.

 

86



--------------------------------------------------------------------------------

5.22 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Restricted
Subsidiary thereof as of the Closing Date and except as could not reasonably be
expected to have a Material Adverse Effect, no Loan Party nor any Subsidiary
thereof has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.

5.23 Security Documents. The provisions of the Security Documents are effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, at all times prior to the occurrence of the Collateral Release Date, a
legal, valid and enforceable first priority Lien (subject to Liens permitted by
Section 7.01) on all right, title and interest of the respective Loan Parties in
the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Security Documents from time
to time, no filing or other action will be necessary to perfect or protect such
Liens.

5.24 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals or, if so being included could reasonably be expected to have a
Material Adverse Effect, any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

5.25 Anti-Corruption Laws. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower and its Subsidiaries, the Borrower’s Affiliates and
the Borrower’s, its Subsidiaries’ and its Affiliates’ directors, officers,
employees, agents and representatives are (a) in compliance, in all material
respects, with the PATRIOT Act and the United States Foreign Corrupt Practices
Act of 1977 and (b) except to the extent the failure to so comply could not
reasonably be expected to have a Material Adverse Effect, in compliance with any
other applicable law in other jurisdictions relating to bribery, corruption or
anti-money laundering.

5.26 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause
each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

 

87



--------------------------------------------------------------------------------

(a) as soon as available, but in any event within 30 days after the date on
which the Borrower is required under Securities Laws to file a Form 10-K annual
report (without giving effect to any extension permitted by the SEC) for each
fiscal year of the Borrower, a Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related Consolidated
statements of income or operations, partners’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP and such Consolidated statements to be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

(b) as soon as available, but in any event within 30 days after the date on
which the Borrower is required under Securities Laws to file a Form 10-Q
quarterly reports (without giving effect to any extension permitted by the SEC)
for each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 30, 2018), a Consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related Consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, and the related Consolidated statements of cash flows and
partners’ equity for the portion of the Borrower’s fiscal year then ended, all
in reasonable detail and prepared in accordance with GAAP and such Consolidated
statements to be certified by the chief financial officer, chief accounting
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, partners’ equity and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) no later than three (3) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of General Partner and stating that such officer
has caused this Agreement to be reviewed and has no knowledge of any Default by
the Borrower in the performance or observance of any of the provisions of this
Agreement, during, or at the end of, as applicable, such fiscal year or fiscal
quarter, or, if such officer has such knowledge, specifying each Default and the
nature thereof, showing compliance by the Borrower as of the date of such
statement with the financial covenants set forth in Article VII, and
calculations for such financial covenants shall be included, and the other
applicable covenants set forth in Exhibit D (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(b) [Reserved];

(c) promptly after the same are available, copies of each annual report, or
financial statement to the extent filed by the Borrower with the SEC (other than
reports and registration statements which the Borrower files with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange) not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

88



--------------------------------------------------------------------------------

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) within five Business Days after (i) a Responsible Officer’s receipt of any
written notice of any violation by any Loan Party of any Environmental Law,
(ii) a Responsible Officer’s obtaining knowledge that any Governmental Authority
has asserted that any Loan Party is not in compliance with any Environmental Law
or that any Governmental Authority is investigating any Loan Party’s compliance
therewith, (iii) a Responsible Officer’s receipt of any written notice from any
Governmental Authority or other Person or otherwise obtaining knowledge that any
Loan Party is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant or that any Loan Party is subject to
investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to the Release or threatened Release of any
Contaminant, or (iv) a Responsible Officer’s receipt of any written notice of
the imposition of any Environmental Lien against any property of any Loan Party
which in any event under clause (i), (ii), (iii) or (iv) preceding could
reasonably be expected to result in, or has resulted in, a Material Adverse
Effect, copies of such notice or a written notice setting forth the matters in
(ii) above;

(g) not less than three Business Days prior to any change in any Loan Party’s
(i) name as it appears in the jurisdiction of its formation, incorporation, or
organization, (ii) type of entity, or (iii) organizational identification
number, written notice thereof;

(h) following any request therefor, information and documentation reasonably
requested by the Administrative Agent or any Lender as required for compliance
with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act;

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year, a business and financial plan for the Borrower (in form reasonably
satisfactory to Administrative Agent and based on assumptions believed to be
reasonable in light of the circumstances at the time when made), prepared or
caused to be prepared by a Responsible Officer of General Partner, setting forth
for the then calendar year, financial projections, budgets and hedging schedules
for the Borrower and its Consolidated Subsidiaries;

 

 

89



--------------------------------------------------------------------------------

(j) not less than one Business Day prior to, and as a condition to each
Compliance Event constituting an acquisition (whether in one transaction or in a
series of transactions without duplication) for which the aggregate
consideration is at least $75,000,000, a certificate from a Responsible Officer
of General Partner (A) demonstrating pro forma compliance with the provisions of
Section 7.14(b) (prior to the Collateral Release Date) and Section 7.15(b) and
containing calculations in such detail as may be reasonably required by the
Administrative Agent and (B) certifying that no Default shall have occurred and
be continuing after giving effect to such acquisition;

(k) at the time of the delivery of each Compliance Certificate under
Section 6.02(a), a replacement Schedule 5.13; and

(l) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
such documents are delivered by email to the Administrative Agent, (ii) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(iii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (I) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies and (II) the Borrower shall
arrange for the notification of the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents pursuant to clause (ii) or
(iii) above (unless posted by the Administrative Agent). The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent, the
Co-Syndication Agents and/or the Arrangers will make available to the Lenders
and the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all the Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking the Borrower Materials “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the Co-Syndication
Agents, the Arrangers, the L/C

 

90



--------------------------------------------------------------------------------

Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws; (y) all the Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent, the
Co-Syndication Agents and the Arrangers shall be entitled to treat any the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” Each
Public Lender is subject to the notice requirements of Section 10.02(e).

6.03 Notices. Promptly notify the Administrative Agent:

(a) within five Business Days of a Responsible Officer obtaining actual
knowledge of the occurrence of any Default;

(b) to the extent not otherwise disclosed pursuant to Section 6.02(c), of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including (i) breach or non-performance of, or any default
under, a Contractual Obligation of the Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension, or any material
development therein, between the Borrower or any Subsidiary and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation or proceeding by any Person not a Governmental Authority affecting
the Borrower or any Subsidiary; or (iv) the occurrence of any ERISA Event;

(c) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

(d) of the occurrence of any Disposition of property or assets, any sale of
Equity Interests, any incurrence or issuance of any Indebtedness or receipt of
any Extraordinary Receipt, in each case with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05; and

(e) within 30 days of the occurrence thereof, notice of the expiration or
termination of a lease, sublease, license, sublicense or subordination of
property with respect to which Collateral was released by the Collateral Agent
under the last sentence of Section 7.06.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of General Partner setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached, if any.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities (including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets and all lawful claims which, if unpaid, would by law become a Lien upon
its property) except in each case, to the extent that (i) the failure to pay or
discharge the same could not reasonably be expected to have a Material Adverse
Effect or (ii) such taxes are being contested in good faith by appropriate
proceedings and adequate reserves have been made by the Borrower or the
applicable Restricted Subsidiary in accordance with GAAP.

 

91



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business of such types
and in such amounts (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons, including, without
limitation, insurance against business interruption and its liability for injury
to persons or property, at all times prior to the Collateral Release Date,
(a) name the Collateral Agent as mortgagee or Lender’s loss payee (in the case
of property insurance), (b) name the Collateral Agent as additional insured (in
the case of liability insurance), (c) providing that such policies may not be
canceled or reduced or affected in any material manner for any reason without 30
days prior notice to the Collateral Agent (or 10 days prior notice in the case
of a failure to pay premiums), and (d) to provide for any other matters
specified in any applicable Security Document or which the Administrative Agent
may reasonably require. Each Loan Party will maintain any additional insurance
coverage as described in the respective Security Documents.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public

 

92



--------------------------------------------------------------------------------

accountants, and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than one (1) time during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided, further that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

6.11 Use of Proceeds. The proceeds of this Agreement shall be used for working
capital of the Loan Parties including the issuance of Letters of Credit (which
may also be issued for the account of a Targa Parent or an Unrestricted
Subsidiary for the purposes and subject to the limitations set forth in
Section 2.03(a)), capital expenditures, and for general corporate purposes of
the Loan Parties not in contravention of Section 7.13, any Law or of any Loan
Document.

6.12 Additional Subsidiaries and Guarantors. Notify the Administrative Agent and
the Collateral Agent not later than three Business days after any Person becomes
a Subsidiary or any Immaterial Subsidiary ceases to be an Immaterial Subsidiary,
which notice shall provide the information included in Schedule 5.13 as may be
necessary for Schedule 5.13 to be accurate and complete as of the date of such
notice and shall specify whether such Person is a Domestic Restricted Subsidiary
(and if it is or is to be treated as an Immaterial Subsidiary information
demonstrating to the reasonable satisfaction of the Administrative Agent that
such treatment is permitted), a Foreign Subsidiary or an Unrestricted Subsidiary
(and shall include compliance with the requirements of Section 6.17 for
designation as an Unrestricted Subsidiary) and (a) in the case of any Person
that becomes a Domestic Restricted Subsidiary (other than an Immaterial
Subsidiary) of the Borrower, and promptly thereafter (and in any event within 30
days (or such longer period as the Administrative Agent may agree in its
discretion)), cause such Person, to (i) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty or such
other document as the Administrative Agent shall reasonably request for such
purpose and a joinder to the Keepwell Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in clauses (x)
and (xi) of Section 4.01(a) and, if requested by the Administrative Agent,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent and (b) if the Collateral
Release Date has not occurred, at the time that any Person becomes a Restricted
Subsidiary of the Borrower, and promptly thereafter (and in any event within 30
days (or such longer period as the Administrative Agent may agree in its
discretion)), subject to any limitations set forth in the Pledge and Security
Agreement and the exclusions set forth in Section 6.13: (w) cause all of the
Equity Interests, or Eligible Equity Interests in the case of a First-Tier
Foreign Subsidiary, of such Person owned by a Loan Party to be pledged to the
Collateral Agent to secure the Obligations, the Cash Management Obligations and
the Secured Swap Obligations by executing and delivering the Pledge and Security
Agreement or a joinder thereto or otherwise, (x) pursuant to the Pledge and
Security Agreement, deliver or cause to be delivered to the Collateral Agent all
certificates, stock powers and other documents required by the Pledge and
Security Agreement with

 

93



--------------------------------------------------------------------------------

respect to all such Equity Interests or Eligible Equity Interests, as
applicable, in any such Person, (y) take or cause to be taken such other
actions, all as may be necessary to provide the Collateral Agent with a first
priority perfected pledge on and security interest in such Equity Interests or
Eligible Equity Interests, as applicable, in such Subsidiary, and (z) deliver to
the Collateral Agent documents of the types referred to in clauses (x) and
(xi) of Section 4.01(a) and, if requested by the Collateral Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (w)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

6.13 Agreement to Deliver Security Documents. Prior to the Collateral Release
Date, cause each Guarantor to deliver, to further secure the Obligations, the
Secured Swap Obligations, and the Cash Management Obligations, whenever
requested by the Administrative Agent or Collateral Agent in their sole and
absolute discretion, deeds of trust, mortgages, chattel mortgages, security
agreements, evidence of title, financing statements and other Security Documents
in form and substance satisfactory to the Administrative Agent and Collateral
Agent for the purpose of granting, confirming, and perfecting first and prior
liens or security interests, subject only to Liens permitted under the Loan
Documents, on any real or personal property now owned or hereafter acquired by
such Persons, including with respect to Collateral released by the Collateral
Agent under the last sentence of Section 7.06 solely as a result of a lease,
sublease, license, sublicense or subordination of such property upon the
expiration or termination of such lease, sublease, license, sublicense or
subordination, and excluding the Excluded Real Property. Notwithstanding the
foregoing, (a) Equity Interests of a Person that is not a Subsidiary shall not
be required to be Collateral, (b) Equity Interests of an Unrestricted Subsidiary
shall not be required to be Collateral and (c) Equity Interests of any
First-Tier Foreign Subsidiary that do not constitute Eligible Equity Interests
shall not be required to be Collateral.

6.14 Perfection and Protection of Security Interests and Liens. Prior to the
Collateral Release Date, cause each Guarantor and any other Person required by
the Administrative Agent or Collateral Agent to deliver, Security Documents
pursuant to Section 6.13 and from time to time any financing statements,
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by such Persons in form
and substance reasonably satisfactory to the Collateral Agent, which the
Collateral Agent requests for the purpose of perfecting, confirming, or
protecting any Liens or other rights in any property securing any Obligations,
Secured Swap Obligations and Cash Management Obligations. The Borrower further
agrees, at any time prior to the Collateral Release Date, to promptly, upon
request by the Administrative Agent or Collateral Agent, or any Lender through
the Administrative Agent, correct any material defect or error that may be
discovered in any Security Document or in the execution, acknowledgment, filing
or recordation thereof.

6.15 Performance on the Borrower’s Behalf. If the Collateral Release Date has
not occurred and any Loan Party fails to pay any taxes, insurance premiums,
expenses, attorneys’ fees or other amounts it is required to pay under any Loan
Document, the Administrative Agent may pay the same after notice of such payment
by the Administrative Agent is given to the Borrower. The Borrower shall
promptly reimburse the Administrative Agent for any such payments and each
amount paid by the Administrative Agent shall constitute an Obligation owed
hereunder which is due and payable on the date such amount is paid by the
Administrative Agent.

 

94



--------------------------------------------------------------------------------

6.16 Environmental Matters; Environmental Reviews. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply in all
material respects with all Environmental Laws now or hereafter applicable to
such Loan Party as well as all contractual obligations and agreements with
respect to environmental remediation or other environmental matters, (b) obtain,
at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect, (c) conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, and (d) promptly pay and discharge
when due all Environmental Liabilities and debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Environmental Laws unless, in each case, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party.

6.17 Designation and Conversion of Restricted and Unrestricted Subsidiaries.

(a) Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

(b) The Borrower may designate any Subsidiary (including a newly formed or newly
acquired Subsidiary) as an Unrestricted Subsidiary if (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) after giving effect to such
designation, no Default or Event of Default would exist, (iii) immediately after
giving effect to such designation, the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with all of the covenants set forth in Sections
7.14(b) (prior to the Collateral Release Date) and 7.15(b) and (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if it will be treated
as a “restricted subsidiary” for purposes of any indenture or agreement
governing Unsecured Note Indebtedness. Notwithstanding the foregoing, the
Borrower may designate as an “Unrestricted Subsidiary” a Person (whether formed
before or after the Closing Date) that owns, directly or indirectly, Targa
Downstream LLC’s 38.75% interest in Gulf Coast Fractionators.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii)
after giving effect to such designation, no Default or Event of Default would
exist and (iii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14(b) (prior to the Collateral
Release Date) and 7.15(b).

 

95



--------------------------------------------------------------------------------

(d) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, Guarantee any Indebtedness or other obligations of any
Unrestricted Subsidiary, other than (i) letters of credit issued for the account
of an Unrestricted Subsidiary (other than letters of credit constituting
Guarantees of Indebtedness) and (ii) Guarantees (other than Letters of Credit)
of obligations of any Unrestricted Subsidiary (other than Indebtedness) arising
in the ordinary course of business and related to the operation of such
Unrestricted Subsidiary’s business (A) to the extent existing on the Closing
Date and set forth on Schedule 6.17(d) or (B) to the extent incurred after the
Closing Date, so long as such Guarantee is permitted by Section 7.02.

(e) The Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, any Restricted Subsidiary or any Included
Unrestricted Subsidiary, except that an Included Unrestricted Subsidiary may
hold Equity Interests in another Included Unrestricted Subsidiary.

6.18 Maintenance of Corporate Separateness. Satisfy customary corporate or
limited liability company formalities and other requirements necessary to
preserve the separate existence of each Unrestricted Subsidiary from the
Borrower and each Restricted Subsidiary.

6.19 Anti-Corruption Laws. Conduct its businesses in material compliance with
the United States Foreign Corrupt Practices Act of 1977, and, to the extent the
failure to so comply could reasonably be expected to have a Material Adverse
Effect, the UK Bribery Act 2010 and other applicable similar anti-corruption
Laws in other jurisdictions, and maintain policies and procedures designed to
promote and achieve compliance with such Laws.

6.20 Post-Closing Requirements.

(a) On or prior to the date that is 120 days following the Closing Date (as such
period may be extended by the Administrative Agent in its sole discretion), with
respect to any lender’s title insurance policy insuring an Existing Mortgage,
(i) an abstract of title (or other real property lien search reasonably
acceptable to the Administrative Agent) with respect to such mortgaged property
reflecting no additional encumbrances since the date of the applicable title
insurance policy other than Liens permitted pursuant to Section 7.01 and (ii) to
the extent available in the applicable jurisdiction for a customary nominal fee,
a mortgage modification endorsement with respect to such mortgaged property,
executed by the title company providing such lender’s title insurance policy,
insuring that the validity, enforceability and priority of the applicable
Existing Mortgage, and the effectiveness of such title policy, shall remain
unchanged following recordation of the related amendment or partial release as
contemplated by Section 4.01(a)(iii) and Section 4.01(a)(vi); provided, that if
such title company is unable to deliver such endorsement, the Borrower shall
take such actions as the Administrative Agent reasonably requests under
Section 6.13.

(b) On or prior to the date that is sixty (60) days following the Closing Date
(as such period may be extended by the Administrative Agent in its sole
discretion), with respect to any real property (other than any Excluded Real
Property) owned by each of Targa Delaware LLC, a Delaware limited liability
company, Versado Gas Processors, L.L.C., a Delaware limited liability company,
Targa Midland LLC, a Delaware limited liability company and Targa Southern
Delaware LLC, a Delaware limited liability company, deliver to the
Administrative Agent and the Collateral Agent:

 

96



--------------------------------------------------------------------------------

(i) deeds of trust, mortgages, leasehold deeds of trust and leasehold mortgages,
duly executed by the appropriate Loan Party, together with:

(A) evidence that counterparts of such Post-Closing Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent and
Collateral Agent may deem necessary or desirable in order to create a valid
first and subsisting Lien on the property described therein in favor of the
Collateral Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been or will be
paid upon recording; and

(B) evidence that all other action that the Administrative Agent and Collateral
Agent may deem necessary or desirable in order to create valid first and
subsisting Liens on the property described in such Post-Closing Mortgages has
been taken;

(C) evidence that arrangements reasonably satisfactory to the Administrative
Agent have been made for the issuance of a fully paid title insurance policy in
respect of such properties subject to such Post-Closing Mortgages as the
Administrative Agent, in consultation with the Borrower, shall reasonably
require as being subject to title insurance, in form and substance, with
endorsements and in amounts reasonably acceptable to the Administrative Agent
and Collateral Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent and Collateral Agent, insuring
such Mortgages in respect of such property to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Liens permitted under the Loan Documents, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Administrative
Agent may deem necessary or desirable;

(D) local counsel opinions regarding the due authorization, execution, delivery,
and enforceability of such Post-Closing Mortgages and such other matters
concerning the Loan Parties, the Post-Closing Mortgages and the Loan Documents
as the Administrative Agent may reasonably request.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

 

97



--------------------------------------------------------------------------------

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) [Reserved];

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or if more than sixty (60) days overdue, are
unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to such Person and (iii) Liens on
proceeds of insurance policies securing Indebtedness permitted under
Section 7.03(m)(i);

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, servitudes, permits, reservations, exceptions,
covenants and other restrictions as to the use of real property, and other
similar encumbrances incurred in the ordinary course of business which, with
respect to all of the foregoing, do not secure the payment of Indebtedness
(other than pursuant to the Loan Documents) and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Capital Leases and purchase money Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens securing purchase money
Indebtedness do not at any time encumber any property other than the property
financed by such Indebtedness and the proceeds and products thereof and (ii) the
Indebtedness secured thereby does not exceed as of the date such Indebtedness is
incurred the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition;

 

98



--------------------------------------------------------------------------------

(j) Subject to the consent of Administrative Agent, Liens existing upon property
acquired in an acquisition or of any Person that becomes a Restricted
Subsidiary, existing at the time of such acquisition and not incurred in
contemplation thereof, and not upon any other property, securing only
Indebtedness permitted by Section 7.03(i);

(k) Liens reserved in leases of business premises entered into in the ordinary
course of business for rent and for compliance with the terms of the lease
limited to equipment and fixtures on the leased premises;

(l) Liens (i) of a collection bank arising under Section 4.210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; or (iv) in connection with
Cash Management Obligations and other obligations in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and that are
limited to Liens customary in such arrangements;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(a)(ix), (a)(x) or
(b), to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens (in each case limited to the cash, commodity contracts or
other Investments in such account) attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(o) Liens that constitute Guarantees of Indebtedness to the extent such
Guarantees are permitted by Section 7.03;

(p) Liens on property not constituting Collateral for the Obligations, the Cash
Management Obligations or the Secured Swap Obligations and not otherwise
permitted by the foregoing clauses of this Section 7.01; provided that the
aggregate principal or face amount of all Indebtedness secured by Liens under
this Section 7.01(p), taken together with the aggregate principal or face amount
of all Indebtedness secured by Liens under Section 7.01(r), at any time shall
not exceed the greater of (i) $100,000,000 and (ii) one percent (1%) of
Consolidated Net Tangible Assets;

(q) Liens on Receivables Facility Assets or accounts into which solely
collections or proceeds of Receivables Facility Assets are deposited, in each
case arising in connection with a Permitted Receivables Financing; and

 

99



--------------------------------------------------------------------------------

(r) Liens on property constituting Collateral that are subordinate or junior to
the Liens created under the Loan Documents securing an aggregate principal or
face amount of Indebtedness that, when taken together with the aggregate
principal or face amount of all Indebtedness secured by Liens under
Section 7.01(p), does not exceed the greater of (i) $100,000,000 and (ii) one
percent (1%) of Consolidated Net Tangible Assets so long as, at the time such
Liens are created, (A) such Liens are subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent, (B) the terms and
conditions of such Indebtedness shall be market conditions for similar loans (as
determined by the Administrative Agent), (C) the maturity date of such
Indebtedness is at least six months after the Maturity Date, (D) as determined
by an officer of the Borrower (or its general partner), the agreement evidencing
such Indebtedness does not have covenants, defaults or events of default that
are materially more restrictive as to the Borrower or any Restricted Subsidiary
than the covenants, defaults or events of default set forth in this Agreement,
(E) before and immediately after giving effect to such Indebtedness, no Default
has occurred and is continuing, and (F) the Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with a maximum Consolidated Senior
Leverage Ratio of 4.00 to 1.0, recomputed for the most recent quarter for which
financial statements have been delivered (any such Indebtedness, “Permitted
Second Lien Indebtedness”);

provided, however, nothing in this Section 7.01 shall in and of itself
constitute or be deemed to constitute an agreement or acknowledgment by the
Administrative Agent or any Lender that any Indebtedness subject to or secured
by any Lien, right or other interest permitted under subsections (a) through (o)
above ranks in priority to any Obligation.

7.02 Investments. Make any Investments, except:

(a) prior to the Collateral Release Date,

(i) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents;

(ii) Investments of the Borrower in any Restricted Subsidiary and Investments of
any Restricted Subsidiary in the Borrower or in another Restricted Subsidiary;

(iii) Investments representing non-cash consideration of Dispositions permitted
under Section 7.05;

(iv) the acquisition of or other Investments (other than Investments
(x) consisting of letters of credit for the account of any Unrestricted
Subsidiary or (y) consisting of Guarantees of Indebtedness of any Unrestricted
Subsidiary) in any Unrestricted Subsidiary so long as (i) immediately before and
immediately after giving pro forma effect to any such acquisition or Investment,
no Default shall have occurred and be continuing, and (ii) immediately after
giving effect to such acquisition or Investment, the Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Sections 7.14(b) and 7.15(b); provided, that if such acquisition or
Investment relates to an Included Unrestricted Subsidiary, immediately after
giving effect to such acquisition or Investment, the Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with a maximum Consolidated Senior
Leverage Ratio of 4.00 to 1.0,

 

100



--------------------------------------------------------------------------------

recomputed for the most recent quarter for which financial statements have been
delivered; provided, further, that solely for purposes of calculating the
Consolidated Senior Leverage Ratio, the contribution to Consolidated EBITDA in
respect of the net income of Included Unrestricted Subsidiaries shall be limited
to 35% of Consolidated EBITDA for purposes of giving pro forma effect to such
acquisition or Investment;

(v) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(vi) Guarantees permitted by Section 7.03 (other than, with respect to Letters
of Credit issued for the benefit of Unrestricted Subsidiaries, Section 7.03(a))
and Section 6.17(d);

(vii) Investments in Swap Contracts permitted by Section 7.03(d);

(viii) Loans or advances to any officer, director or employee of any Loan Party
for travel and related expenses consistent with the policies and procedures of
such Loan Party and not to exceed $2,500,000 at any one time outstanding;

(ix) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that,
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(a)(ix):

(A) to the extent required by Section 6.12, each applicable Loan Party and any
such newly created or acquired Restricted Subsidiary (and, to the extent
required by this Agreement, the Restricted Subsidiaries of such created or
acquired Restricted Subsidiary) shall be a Guarantor and shall have complied
with the requirements of Sections 6.12 and 6.13, within the times specified
therein;

(B) the acquired property, assets, business or Person is in the Present Line of
Business; and

(C) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Sections 7.14(b) and 7.15(b);

(x) Investments (other than Investments consisting of Guarantees) in Persons
(other than a Person that is or becomes a Subsidiary of the Borrower) in the
Present Line of Business to the extent not otherwise permitted by the foregoing
clauses of this Section, so long as, immediately after giving effect to any such
Investment, no Default has occurred and is continuing and the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Sections 7.14(b) and 7.15(b);

 

101



--------------------------------------------------------------------------------

(xi) from and after the time that a Targa Parent has no material assets other
than direct or indirect ownership interests in the Borrower, the acquisition of
all of the Equity Interests of such Targa Parent, so long as (i) immediately
before and immediately after giving pro forma effect to any such acquisition or
Investment, no Default shall have occurred and be continuing and
(ii) immediately after giving effect to such acquisition or Investment, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14(b) and 7.15(b); and

(xii) Investments in any Receivables Entity consisting of (i) capital
contributions of Receivables Facility Assets to such Receivables Entity,
(ii) capital contributions of cash to such Receivables Entity to the extent
necessary to enable such Receivables Entity to (x) purchase Receivables Facility
Assets at fair market value and (y) comply with any Contractual Obligations
imposing minimum capitalization requirements on such Receivables Entity and
(ii) promissory notes issued by such Receivables Entity payable to the Borrower
or a Restricted Subsidiary representing the noncash portion of the purchase
price for Receivables Facility Assets sold to such Receivables Entity, in each
case in connection with any Permitted Receivables Financing; and

(b) on and after the Collateral Release Date, Investments that (i) do not
violate the Borrower’s or any Restricted Subsidiary’s Organizational Documents
and (ii) upon giving effect to such Investment, the Borrower and its Restricted
Subsidiaries are in compliance with Section 7.08.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Letters of Credit issued for the account of any Unrestricted Subsidiaries in
respect of obligations (excluding any Indebtedness) of such Unrestricted
Subsidiary; provided that the aggregate face amount of all such Letters of
Credit under this Section 7.03(b) shall not exceed 20% of Consolidated Net
Tangible Assets;

(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Restricted Subsidiary;

(d) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract with a Hedging Party
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

(e) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the requirements set forth in Section 7.01(i); provided that the aggregate
amount of all such Indebtedness under this Section 7.03(e) at any one time
outstanding shall not exceed an amount equal to five percent (5%) of
Consolidated Net Tangible Assets;

 

102



--------------------------------------------------------------------------------

(f) unsecured Indebtedness in respect of a private placement or a public sale of
unsecured senior or subordinated notes by the Borrower and unsecured guarantees
of such notes by one or more of the Guarantors; provided that no principal of
such Indebtedness is scheduled to mature earlier than the Maturity Date;

(g) Indebtedness of any Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary subordinated to the Obligations, the Cash Management
Obligations and the Secured Swap Obligations on terms satisfactory to the
Administrative Agent; provided that the Indebtedness represented by that certain
Intercompany Promissory Note for the principal sum of $100,000,000 dated
January 1, 2015 from TPL Arkoma Inc. to TPL Arkoma Midstream LLC shall not be
required to be subordinated;

(h) Unsecured Indebtedness owed to either Targa Parent or any of its
Subsidiaries; provided that (i) such Indebtedness is subordinated to the
Obligations, the Cash Management Obligations and the Secured Swap Obligations on
terms reasonably satisfactory to the Administrative Agent and (ii) no principal
of such Indebtedness is scheduled to mature earlier than the Maturity Date or
can be subject to prepayment except as permitted under Section 7.04;

(i) Subject to the consent of Administrative Agent, Indebtedness acquired in an
acquisition, existing at the time of such acquisition and not incurred in
contemplation thereof; provided that such Indebtedness shall not be secured
except to the extent such Indebtedness is secured by Liens permitted by
Section 7.01(j); provided further, that no Person, other than the obligor or
obligors thereon at the time of such acquisition shall become liable for such
Indebtedness;

(j) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and
discharged within two Business Days of its incurrence;

(k) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries incurred in the ordinary course of business;

(l) Customary indemnification obligations or customary obligations in respect of
purchase price or other similar adjustments, in each case incurred by the
Borrower or any Restricted Subsidiary in connection with the Disposition of any
assets permitted hereby, or any Investment permitted hereby or any purchase or
other acquisition of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, or Equity Interests in a Person that, upon the consummation thereof,
will be a wholly owned Restricted Subsidiary of the Borrower (including as a
result of a merger or consolidation) permitted hereby, but excluding Guarantees
of Indebtedness; provided that (i) such obligations are not required to be
reflected on the balance sheet of the Borrower or any Restricted Subsidiary
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance

 

103



--------------------------------------------------------------------------------

sheet for purposes of this clause (l)(i)) and (ii) the maximum liability in
respect of all such obligations incurred in connection with any Disposition
shall at no time exceed the gross proceeds, including noncash proceeds (the fair
market value of such noncash proceeds being measured at the time received and
without giving effect to any subsequent changes in value), actually received by
the Borrower and its Restricted Subsidiaries in connection with such
Disposition;

(m) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) customary take-or-pay obligations contained in supply or service
agreements, in each case, in the ordinary course of business;

(n) Obligations in respect of performance, bid, appeal and surety bonds and
similar obligations provided by the Borrower or any of its Restricted
Subsidiaries, in each case in the ordinary course of business;

(o) Indebtedness for borrowed money of the Borrower and Guaranties thereof by
one or more of the Guarantors; provided that (i) such Indebtedness and
guaranties are unsecured and are subordinated to the Obligations, the Cash
Management Obligations and the Secured Swap Obligations on terms reasonably
satisfactory to the Administrative Agent and (ii) no principal of such
Indebtedness is scheduled to mature earlier than the Maturity Date or can be
subject to prepayment except as permitted under Section 7.04;

(p) Indebtedness in respect of a Permitted Receivables Financing; and

(q) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 7.03 (other than Letters of Credit issued for the benefit of, and
Guarantees of the obligations of, any Unrestricted Subsidiary); provided that
the aggregate principal or face amount of all such Indebtedness under this
Section 7.03(q) shall not exceed 10% of Consolidated Net Tangible Assets;

provided, however, no Indebtedness may be created, incurred, assumed or suffered
to exist pursuant to Section 7.03(f), (h), or (o) unless, both before and after
such Indebtedness is created, incurred, assumed or suffered to exist and after
giving effect to the application of any of the proceeds thereof on the
incurrence date, no Default or Event of Default shall exist and the Borrower
shall comply with the covenants contained in Sections 7.14(b) (prior to the
Collateral Release Date) and 7.15(b);

7.04 Subordinated Indebtedness. Prior to the Collateral Release Date, pay the
principal of any Indebtedness that is subordinated to the Obligations, other
than principal payments (i) with the proceeds of unsecured Indebtedness
permitted under Section 7.03 that is subordinated on terms at least as favorable
to the Administrative Agent and the Lenders as the Indebtedness being so repaid
or (ii) not exceeding $150,000,000 in the aggregate during the course of this
Agreement in respect of Indebtedness permitted under Section 7.03(h); provided
that no such principal payments may be made unless, before and after giving
effect thereto, no Default or Event of Default shall exist and the Borrower
shall comply with the covenants contained in Sections 7.14(b) and 7.15(b).

 

 

104



--------------------------------------------------------------------------------

7.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Wholly Owned Subsidiary is
merging with another Restricted Subsidiary, a Wholly Owned Subsidiary shall be
the continuing or surviving Person;

(b) any Restricted Subsidiary may liquidate or dissolve or change its legal form
if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Wholly Owned Subsidiary, then the transferee must either be the Borrower or a
Wholly Owned Subsidiary; provided, further that if the transferor in any such a
transaction is a Guarantor, then the transferee must either be the Borrower or
Guarantor;

(d) any Restricted Subsidiary may merge with any other Person in order to effect
an Investment permitted pursuant to Section 7.02; provided that the continuing
or surviving Person shall be a Restricted Subsidiary, which together with each
of its Subsidiaries, shall have complied with the requirements of Section 6.12;

(e) each of the Borrower and any of its Restricted Subsidiaries may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving entity and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving entity;

(f) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose and effect of which is to consummate a Disposition permitted pursuant to
Section 7.06; and

(g) the sale of Receivables Facility Assets in connection with Permitted
Receivables Financings.

7.06 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, and Dispositions in the ordinary course of business of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory or cash equivalents or immaterial assets in the
ordinary course of business;

 

105



--------------------------------------------------------------------------------

(c) Dispositions of fixtures or equipment to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
fixtures or equipment or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement fixtures or equipment;

(d) Liens permitted by Section 7.01, Investments permitted by Section 7.02 and
Restricted Payments permitted by Section 7.07;

(e) Dispositions of property acquired by the Borrower or any Subsidiary after
the Initial Closing Date pursuant to sale-leaseback transactions; provided that
the applicable sale-leaseback transaction (i) occurs within ninety (90) days
after the acquisition or construction (as applicable) of such property and
(ii) is made for cash consideration not less than the cost of acquisition or
construction of such property;

(f) Dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business;

(g) Leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), easements, rights of way or similar
rights or encumbrances in each case in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its Restricted
Subsidiaries;

(h) transfers of property that has suffered a casualty (constituting a total
loss or constructive total loss of such property) upon receipt of the
Extraordinary Receipts of such casualty;

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of (i) Targa Downstream LLC’s 38.75% interest in Gulf Coast
Fractionators to any other Person and (ii) other property, subject to the
Security Documents, by the Borrower or any Subsidiary to the Borrower or to a
Wholly Owned Subsidiary of the Borrower; provided that if the transferor of such
property is the Borrower or a Guarantor, the transferee thereof must either be
the Borrower or a Guarantor;

(k) Dispositions permitted under Section 7.05;

(l) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under clauses (a) through (k) or (m) of this Section 7.06; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (l) since the Closing Date shall not exceed ten
percent (10%) of Consolidated Net Tangible Assets on the first day of the fiscal
year most recently ended at the time of such determination and (iii) no
Disposition of less than all of the Equity Interests of any Restricted
Subsidiary owned by the Borrower and its Restricted Subsidiaries shall be
permitted under this clause (l);

 

106



--------------------------------------------------------------------------------

(m) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under clauses (a) through (l) of this Section 7.06; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the Disposition is for 75% cash or cash equivalents,
(iii) the Borrower shall make the prepayment or reinvestment of proceeds of such
Disposition as required by Section 2.05(d), and (iv) no Disposition of less than
all of the Equity Interests of any Subsidiary owned by the Borrower and its
Restricted Subsidiaries shall be permitted under this clause (m); and

(n) Dispositions of Receivables Facility Assets in connection with a Permitted
Receivables Financing; provided that this clause (n) shall be the exclusive
clause of this Section 7.06 that permits Dispositions in connection with a
Permitted Receivables Financing.

provided, however, that any Disposition for consideration in excess of
$100,000,000 (whether in one transaction or in a series of related transactions)
pursuant to clauses (a), (b), (c), (e), (f), (i), (j), (k), (l) or (m) shall be
for fair market value.

So long as no Event of Default has occurred and is continuing, the Collateral
Agent will, at the Borrower’s request and expense, execute a release,
satisfactory to the Borrower and the Collateral Agent, of any Collateral that is
sold, transferred, leased or subleased, licensed or sublicensed, exchanged,
alienated, subordinated or otherwise Disposed of, in each case as part of or in
connection with any transaction permitted by this Section (including, for the
avoidance of doubt, Receivables Facility Assets sold in connection with a
Permitted Receivables Financing).

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions (i) in respect of common Equity Interests, payable solely in
common Equity Interests of such Person or (ii) in respect of Equity Interests
other than common Equity Interests, payable solely in such Equity Interests that
are not common Equity Interests;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Borrower may make cash distributions in an amount not to exceed
“Available Cash” (as such term is defined in the Borrower’s Partnership
Agreement) to the holders of its Equity Interest; and

(e) the Borrower may redeem the Closing Date Preferred Units so long as,
immediately after giving effect to such redemption (i) the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with a maximum
Consolidated Senior Leverage Ratio of 3.50 to 1.0, recomputed for the most
recent quarter for which financial statements have been delivered and
(ii) Liquidity shall be no less than 20% of the aggregate Revolving Credit
Commitments at such time;

 

107



--------------------------------------------------------------------------------

provided, however, that any Restricted Payment pursuant to clauses (b) through
(e) shall only be permitted so long as no Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom.

7.08 Change in Nature of Business. Engage in any material line of business other
than the Present Line of Business.

7.09 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and any of its Wholly Owned
Subsidiaries or between and among any Wholly Owned Subsidiaries, (b) Restricted
Payments permitted under Section 7.07, (c) transactions with Receivables
Entities in connection with any Permitted Receivables Financings,
(d) Investments permitted by Section 7.02 or Dispositions permitted by
Section 7.06(j)(i), (e) Guarantees of obligations (other than Indebtedness) of
Unrestricted Subsidiaries permitted by Section 6.17(d) and (f) transactions
pursuant to agreements, instruments or arrangements in existence on the Closing
Date and set forth on Schedule 7.09 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect.

7.10 Burdensome Agreements. Permit to exist any Contractual Obligation that
includes restrictions that are binding on the Borrower or any Restricted
Subsidiary (in each case other than this Agreement or any other Loan Document or
documentation in respect of Permitted Second Lien Indebtedness) that (a) limits
the ability (i) of such Restricted Subsidiary to (A) make Restricted Payments to
the Borrower or any Guarantor, (B) redeem Equity Interests held in it by the
Borrower or any Guarantor, (C) otherwise transfer property to the Borrower or
any Guarantor or (D) to repay loans and other indebtedness owing by it to the
Borrower or any Guarantor, (ii) of any Restricted Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that the foregoing clauses shall not prohibit (I) any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03 solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness,
(II) provisions in Organizational Documents and other similar agreements
applicable to joint ventures or to other Persons that are not Restricted
Subsidiaries (to the extent Investment in such joint venture or other Person is
permitted under Section 7.02) entered into in the ordinary course of business,
(III) customary restrictions in leases, subleases, licenses, or asset sale
agreements otherwise permitted hereby (or in easements, rights of way or similar
rights or encumbrances, in each case granted to the Borrower or a Restricted
Subsidiary by a third party in respect of real property owned by such third
party) so long as such restrictions relate only to the assets (or the Borrower’s
or such Restricted Subsidiary’s rights under such easement, right of way or
similar right or encumbrance, as applicable) subject thereto, (IV) restrictions
on any Receivables Entity pursuant to a Permitted Receivables Financing, and
(V) restrictions contained in the Borrower’s Unsecured Note Indebtedness issued
as of the Closing Date (the “Existing Notes”) and any additional Unsecured Note
Indebtedness issued after the Closing Date with restrictions that are not more

 

108



--------------------------------------------------------------------------------

restrictive in any material respect than the restrictions in the Existing Notes
or (b) requires the grant of a Lien to secure an obligation of such Borrower or
Guarantor if a Lien is granted to secure another obligation of such Borrower or
Guarantor other than requirements contained in the Existing Notes and any
additional Unsecured Note Indebtedness issued after the Closing Date with
requirements that are not more restrictive in any material respect than the
requirements in the Existing Notes.

7.11 Prohibited Contracts. Prior to the Collateral Release Date:

(a) Enter into any “take-or-pay” contract or other contract or arrangement for
the purchase of goods or services which obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it, other than
contracts for pipeline capacity or for services in either case reasonably
anticipated to be utilized in the ordinary course of business or as otherwise
permitted by Section 7.03(m)(ii); or

(b) Incur any obligation to contribute to any Multiemployer Plan.

7.12 Limitation on Credit Extensions. Prior to the Collateral Release Date,
except for Investments permitted under Section 7.02, extend credit, make
advances or make loans other than normal and prudent extensions of credit to
customers buying goods and services in the ordinary course of business or to
another Loan Party in the ordinary course of business, which extensions shall
not be for longer periods than those extended by similar businesses operated in
a normal and prudent manner.

7.13 Use of Proceeds. Use the proceeds of any Credit Extension (a) whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, or
(b) directly or, to the knowledge of the Borrower or any Subsidiary, indirectly
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977 or to the extent the failure to so comply could reasonably be
expected to have a Material Adverse Effect, other applicable similar
anti-corruption Laws in other jurisdictions or (c) directly, or, to the
knowledge of the Borrower or any Subsidiary, indirectly (or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity) to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions and results in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, an L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.14 Interest Coverage Ratio. Prior to the Collateral Release Date,

(a) On each Quarterly Testing Date occurring on or after June 30, 2018, permit
the ratio of (a) Consolidated Adjusted EBITDA for the four consecutive fiscal
quarter period then ended to (b) Consolidated Interest Expense for such period
(excluding all premiums or make-whole amounts paid and unamortized original
issue discount expensed in connection with the repayment of debt in such period)
to be less than 2.25 to 1.0.

(b) On each date of, and as a condition to, any Compliance Event, permit the
ratio of (a) Consolidated Adjusted EBITDA for the four consecutive fiscal
quarter period most recently

 

109



--------------------------------------------------------------------------------

ended for which financial statements required to be furnished pursuant to
Section 6.01(a) or (b) are available to the Borrower to (b) Consolidated
Interest Expense for such period (excluding all premiums or make-whole amounts
paid and unamortized original issue discount expensed in connection with the
repayment of debt in such period) to be less than 2.25 to 1.0 giving effect to
such Compliance Event on a pro forma basis as though such Compliance Event had
occurred as of the first day of such four fiscal quarter period.

7.15 Leverage Ratios.

(a) On each Quarterly Testing Date occurring on or after June 30, 2018, permit
the Consolidated Leverage Ratio to be greater than (i) prior to the Collateral
Release Date, 5.50 to 1.0 or (ii) from and after the Collateral Release Date,
(A) 5.25 to 1.0 at any time other than during a Specified Acquisition Period and
(B) 5.50 to 1.0 during a Specified Acquisition Period, in each case using
Consolidated Adjusted EBITDA for the four consecutive fiscal quarter period
ended on such date of determination.

(b) On each date of, and as a condition to, any Compliance Event, permit the
Consolidated Leverage Ratio to be greater than (i) prior to the Collateral
Release Date, 5.50 to 1.0 or (ii) from and after the Collateral Release Date,
(A) 5.25 to 1.0 at any time other than during a Specified Acquisition Period and
(B) 5.50 to 1.0 during a Specified Acquisition Period, in each case using
Consolidated Adjusted EBITDA for the four consecutive fiscal quarter period most
recently ended for which financial statements required to be furnished pursuant
to Section 6.01(a) or (b) are available to the Borrower and giving effect to
such Compliance Event on a pro forma basis as though such Compliance Event had
occurred as of the first day of such four fiscal quarter period.

7.16 Negative Pledge on Buildings. Prior to the Collateral Release Date,

(a) create or incur, or suffer to be created or incurred, or to exist, any Lien
upon any property of the Borrower or any Restricted Subsidiary that is Excluded
Real Property of the type described in clause (b) or (c) of the definition
thereof at the time such Lien is created, whether now owned or hereafter
acquired other than Liens permitted under any of Sections 7.01(a) through (q);
or

(b) create or incur any Contractual Obligation (other than this Agreement or any
other Loan Document) in respect of Indebtedness which limits the ability of the
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens as security for the Obligations on any property of the Borrower or
any Restricted Subsidiary that is Excluded Real Property of the type described
in clause (b) or (c) of the definition thereof at the time such Contractual
Obligation is created or incurred; provided, however, that the foregoing shall
not prohibit the creation or incurrence of any Contractual Obligation permitted
under Section 7.10.

 

110



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.11
or 6.12 or Article VII; provided, however that if the Borrower fails to deliver
any financial statements, certificates or other information required by
Section 6.01, 6.02, 6.03 or 6.12 and subsequently delivers such financial
statements, certificates or other information as required by such Sections, then
such Event of Default shall be deemed to have been cured and/or waived; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including the undrawn face amount of any
outstanding Letter of Credit, surety bonds and other similar contingent
obligations outstanding under any agreement relating to such Indebtedness or
Guarantee and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(B)

 

111



--------------------------------------------------------------------------------

shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder; (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Borrower or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or (iii) there occurs any default or termination event
(however denominated) (other than at the election of the Borrower or any of its
Restricted Subsidiaries) that results in the termination of the obligation of a
Receivables Entity to purchase any Receivables Facility Assets from the Borrower
or any Restricted Subsidiary (or gives such Receivables Entity the right to
terminate such obligation in its entirety) prior to the stated termination date
thereof in connection with Permitted Receivables Financings having an aggregate
principal or similar amount greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower, any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower, any of its Restricted
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower, any of its Restricted
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, the same shall remain undischarged
and either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order which have not been stayed by reason of a pending appeal or
otherwise, or (B) there is a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

 

112



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any material provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Security Documents. Before the occurrence of the Collateral Release Date,
any Security Document shall for any reason (other than pursuant to the terms
hereof and thereof) cease to create a valid and perfected first priority Lien in
any asset having a value in excess of the Threshold Amount, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Revolving Credit Commitment of each Revolving Credit Lender to
make Revolving Credit Loans and any obligation of each L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such Revolving Credit Commitment
and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions

 

113



--------------------------------------------------------------------------------

shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations, the Cash Management Obligations and the
Secured Swap Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Administrative Agent and the Collateral Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and payable to the Collateral Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of external counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Secured Swap Obligations and the
Cash Management Obligations, ratably among the Lenders, the Hedging Parties and
the L/C Issuers in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, Cash Management Obligations and Secured Swap
Obligations, if any, in the order set forth above.

 

114



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Agents, the Lenders and the L/C Issuers, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

(b) Each of the Lenders (in its capacities as a Lender, Swing Line Lender (if
applicable), an L/C Issuer (if applicable) and a potential Hedging Party) hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
(and to hold any security interest created by the Security Documents for and on
behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, the Secured Swap Obligations or the Cash
Management Obligations together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent or the Collateral Agent pursuant to Section 9.05 for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including, Section 9.11, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreement and any intercreditor agreement contemplated by
Section 9.10(d)), as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders.

9.02 Rights as a Lender. Any Person serving an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not such Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

115



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower, a Lender or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making

 

116



--------------------------------------------------------------------------------

of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, such Agent may
presume that such condition is satisfactory to such Lender or such L/C Issuer
unless such Agent shall have received notice to the contrary from such Lender or
such L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent,
respectively. Each of the Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Administrative Agent and the Collateral Agent.

9.06 Resignation of Agent. The Administrative Agent or the Collateral Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then such retiring Administrative Agent or Collateral Agent may (but shall not
be obligated to) on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent or Collateral Agent meeting the qualifications
set forth above; provided that if the Administrative Agent or Collateral Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any Collateral
held by the Administrative Agent or Collateral Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent or Collateral Agent shall continue to hold such Collateral until such time
as a successor Administrative Agent or Collateral Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
Collateral Agent shall instead be made by or to each Lender and each L/C Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent or Collateral Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or Collateral Agent (other than as provided in
Section 3.01 and other than any rights to indemnity payments or other amounts
owed to the retiring Administrative Agent of Collateral Agent as of the
Resignation

 

117



--------------------------------------------------------------------------------

Effective Date), and the retiring Administrative Agent or Collateral Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrower to a successor Administrative
Agent or Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s or Collateral Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring Administrative Agent or Collateral Agent was acting as the
Administrative Agent or Collateral Agent, as applicable and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, as and to the extent such
provisions purport to apply to a Person in such capacity, including (A) acting
as collateral agent or otherwise holding any collateral security on behalf of
any of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor.

Any resignation by Bank of America as the Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and each L/C Issuer
acknowledges that it has, independently and without reliance upon any Agent, any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon any Agent, any Agent-Related Person or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the agents listed on the cover page hereof shall have any powers, duties,
liabilities or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and

irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

 

118



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and external
counsel and all other amounts due the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders, the L/C Issuers and the
Hedging Parties irrevocably authorize the Collateral Agent, at its option and in
its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Revolving Credit
Facility and payment in full of all Obligations, the Cash Management Obligations
and the Secured Swap Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold, transferred, leased or subleased, licensed or sublicensed,
exchanged, alienated, subordinated or otherwise Disposed of, or to be sold,
transferred, leased or subleased, licensed or sublicensed, exchanged, alienated,
subordinated or otherwise Disposed of, in each case as part of or in connection
with any transaction permitted hereunder or under any other Loan Document
(including, for the avoidance of doubt, Receivables Facility Assets sold in
connection with a Permitted Receivables Financing); (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders or, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty and the Keepwell Agreement
pursuant to clause (c) below; and

 

119



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any Property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i);

(c) to release any Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(d) upon the request of the Borrower, in connection with the incurrence of any
Permitted Second Lien Indebtedness, to execute an intercreditor agreement that
satisfies the requirements of Section 7.01(r).

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and the Keepwell Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent or the Collateral Agent will (and each Lender
irrevocably authorizes such Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the Security
Documents, or to evidence the release of such Guarantor from its obligations
under the Guaranty and the Keepwell Agreement, in each case in accordance with
the terms of the Loan Documents and this Section 9.10.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any withholding
tax applicable to such payment. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any other reason, or the
Administrative Agent has paid over to the IRS applicable withholding tax
relating to a payment to a Lender but no deduction has been made from such
payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent in connection
with such tax, including any penalties or interest and together with any all
expenses incurred.

If at any time following the Closing Date an Investment Grade Event occurs, so
long as no Event of Default then exists, at the Borrower’s request (the date of
such request, the “Collateral Release Date”) the Liens under the Security
Documents securing the Obligations shall automatically be released. From and
after the Collateral Release Date, the Collateral Agent shall promptly execute,
deliver and/or file all such further releases, termination statements,
documents, agreements, certificates and instruments and do such further acts as
the Borrower may reasonably require to more effectively evidence or effectuate
such release.

 

120



--------------------------------------------------------------------------------

9.11 Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each Agent and
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent and Agent-Related Person from and against any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any external counsel for any Agent) incurred
by it; provided that no Lender shall be liable for the payment to any Agent or
Agent-Related Person of any portion of such losses, claims, damages, liabilities
and related expenses resulting from such Agent’s or Agent-Related Person’s own
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.11. In the case of any investigation, litigation or proceeding giving
rise to any loss, claim, damage, liability and related expense this Section 9.11
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent or Collateral Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorney costs)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that such
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 9.11 shall survive termination of the Revolving
Credit Facility, the payment of all other Obligations, Secured Swap Obligations
and Cash Management Obligations, and the resignation of such Agent.

9.12 Intercreditor Agreement. The Collateral Agent is authorized to enter into
the Intercreditor Agreement and any intercreditor agreement contemplated by
Section 9.10(d), and the parties hereto acknowledge, on behalf of themselves and
their Affiliates, that the Intercreditor Agreement and such other intercreditor
agreement contemplated by Section 9.10(d) is binding upon them and their
Affiliates without execution thereof.

9.13 ERISA Lender Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Collateral Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments,

 

 

121



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent, the Collateral Agent or any Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

122



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Collateral Agent or any Arranger or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Revolving Credit Commitments or this
Agreement.

(c) The Administrative Agent, the Collateral Agent and each Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Revolving Credit Commitments for an amount less than the amount
being paid for an interest in the Loans, the Letters of Credit or the Revolving
Credit Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Subject to the Intercreditor Agreement with respect to
those matters as to which Hedging Parties are entitled to vote thereunder, no
amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall, subject to
Section 3.03(b):

 

123



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01, or in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders (of a specified tranche, if applicable), as the case may be;

(c) (i) extend or increase the Revolving Credit Commitment of any Revolving
Credit Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Revolving Credit Lender or (ii) extend or
increase the Term Loans of any Term Lender without the written consent of such
Term Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
any Facility hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and (ii) to change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder;

(f) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Revolving Credit
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of (A) if such Facility is the Term
Facility (of a specified tranche, if applicable), each Term Lender (of a
specified tranche, if applicable) and (B) if such Facility is the Revolving
Credit Facility, each Revolving Lender;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility (of a specified tranche, if applicable);

 

124



--------------------------------------------------------------------------------

(h) except as otherwise permitted herein, release any Guarantor from the
Guaranty without the written consent of each Lender;

(i) prior to the occurrence of the Collateral Release Date, release or
subordinate all or substantially all of the Collateral hereunder without the
written consent of each Lender; or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility (of a specified tranche, if
applicable), the Required Term Lenders (of a specified tranche, if applicable),
and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuers in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent or the Collateral
Agent under this Agreement or any other Loan Document; (iv) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto and (v) except as otherwise provided in clauses
(a) through (j) above, provisions of this Agreement or any other Loan Document
established pursuant to an Incremental Supplement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the Required Term
Lenders (of a specified tranche, if applicable) and the Borrower and
acknowledged by the Administrative Agent. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (w) the Revolving Credit Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender, (x) the principal of any Loan of any Defaulting Lender may
not be reduced or the final maturity thereof extended without the consent of
such Defaulting Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (z) this sentence may not be changed
without the consent of each Defaulting Lender.

No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders (and as
otherwise required in the Intercreditor Agreement), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

125



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or email as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower, the Administrative Agent, the Collateral Agent, an L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

126



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of the Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent, the Collateral Agent, the L/C Issuers and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(e) Change of Address, Etc. Each of the Borrower, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

127



--------------------------------------------------------------------------------

(f) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices
and Swing Line Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

128



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of external counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any external
counsel for the Administrative Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonably out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and each L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any external
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party or any Subsidiary thereof
arising out of, in connection with, as a result of or in any other way
associated with (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, and the
performance by the parties hereto of their respective obligations hereunder or
thereunder, (ii) the Collateral, the Loan Documents and consummation of the
transactions or events (including the enforcement or defense thereof and any
occupation, operation, use or maintenance of Collateral or other property of a
Loan Party) at any time associated therewith or contemplated therein, (iii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iv) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any Subsidiary thereof, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary thereof, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

129



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each other Agent, each L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer or such Related Party, as the case may be,
an amount equal to (A) the percentage (carried out to the ninth decimal place)
of the Aggregate Credit Facility Amount represented by (i) in the case of a
Revolving Credit Lender, an amount equal to such Lender’s Applicable Revolving
Credit Percentage of the Revolving Credit Commitment or (ii) in the case of a
Term Lender, the amount of such Term Lender’s Term Loan (in each case as
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) multiplied by (B) such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or any L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or any L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Revolving Credit Facility and
the repayment, satisfaction or discharge of all the other Obligations.

 

130



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment under the Revolving Credit Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

131



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of the Revolving Credit Facility or, $1,000,000 in
the case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment in respect of the applicable Facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

132



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility unless such assignment is to a Revolving Credit
Lender, an Affiliate of a Revolving Credit Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 for each assignment;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to the Borrower. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Revolving
Credit Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04

 

133



--------------------------------------------------------------------------------

with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the LC Issuer or the
Swingline Lender, sell participations to any Person (other than a natural person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person), a Defaulting Lender or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of

 

134



--------------------------------------------------------------------------------

the Borrower, maintain a register on which it records the name and address of
each Participant and the principal amounts of each Participant’s participating
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”), which entries shall be conclusive absent manifest
error; provided that no Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the regulations of the United
States Treasury Department.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an
applicable Lender assigns all of its Revolving Credit Commitment and Loans
pursuant to subsection (b) above, such Lender may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as an L/C Issuer subject to the remainder
of this Section and/or (ii) upon 30 days’ notice to the Borrower, resign as
Swing Line Lender. In the event of any such resignation as an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders (subject to acceptance of such appointment by such Lender in its sole
discretion) a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, (x) that no failure by the Borrower to appoint any such successor shall
affect the resignation of such Lender as Swing Line Lender and (y) any such
resignation by an L/C Issuer shall be subject to the Borrower’s prior written
consent, which may be withheld in its sole and absolute discretion unless and
until one or more L/C Issuers or additional L/C Issuers which are eligible and
able to issue Letters of Credit hereunder assume and become obligated for the
Letter of Credit Commitment of the resigning L/C Issuer, and in such event, the
Borrower shall not unreasonably withhold its prior written consent (it being
understood that it is reasonable to withhold consent due to the credit rating of
the L/C Issuer unless the successor L/C Issuer has the same or a higher credit
rating than the resigning L/C Issuer); provided, further, that if there is a
Change of Law that prohibits an L/C Issuer from acting as an L/C Issuer under
this Agreement, then such L/C Issuer shall be permitted to resign as an L/C
Issuer at any time thereafter that such L/C Issuer has no Letters of Credit
issued and outstanding under this Agreement. If such Lender resigns as an L/C
Issuer and is succeeded by, or is replaced by the Borrower with, a successor L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding

 

135



--------------------------------------------------------------------------------

as of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If such Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) or in
connection with any pledges or assignments permitted under Section 10.06(f),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) to any rating
agency, (h) to any credit insurance provider relating to the Borrower and its
obligations, (i) with the consent of the Borrower or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the

 

136



--------------------------------------------------------------------------------

time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

10.08 Deposit Accounts; Right of Setoff. Each Loan Party hereby grants to each
L/C Issuer and each Lender a security interest, a Lien, and a right of offset,
each of which shall be in addition to all other interests, Liens, and rights of
any L/C Issuer or any Lender at common Law, under the Loan Documents, or
otherwise, to secure the repayment of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations upon and against (a) any and all
moneys, securities or other property (and the proceeds therefrom) of such Loan
Party now or hereafter held or received by or in transit to any L/C Issuer or
any Lender from or for the account of such Loan Party, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, (b) any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
of such Loan Party with any L/C Issuer or any Lender, and (c) any other credits
and claims of such Loan Party at any time existing against any L/C Issuer or any
Lender, including claims under certificates of deposit. If an Event of Default
shall have occurred and be continuing, each Lender, each L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to foreclose upon such
Lien and/or to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations, the
Cash Management Obligations and the Secured Swap Obligations to such Lender or
such L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such foreclosure or such setoff and application, provided that the
failure to give such notice shall not affect the validity of such foreclosure or
such setoff and application. The remedies of foreclosure and offset are separate
and cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.

 

137



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
(including .pdf format) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

138



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders, Required Revolving Lenders or Required Term Lenders (of a
specified tranche, if applicable), as applicable, shall have been obtained but
the consent of one or more of such other Lenders whose consent is required shall
not have been obtained, if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED

 

139



--------------------------------------------------------------------------------

STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY AGREES THAT SECTIONS 5-1401 AND 4-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. IN FURTHERANCE OF THE FOREGOING, BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 111
EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS AGENT OF BORROWER AND EACH GUARANTOR
TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST BORROWER OR SUCH GUARANTOR
WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK, SUCH SERVICE
BEING HEREBY ACKNOWLEDGED BY BORROWER AND EACH GUARANTOR TO BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO SERVED SHALL
ALSO BE SENT BY REGISTERED MAIL TO BORROWER OR SUCH GUARANTOR AT ITS ADDRESS SET
FORTH BELOW, BUT THE FAILURE OF BORROWER OR SUCH GUARANTOR TO RECEIVE SUCH
COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS AS AFORESAID.
BORROWER AND EACH GUARANTOR SHALL FURNISH TO ADMINISTRATIVE AGENT, L/C ISSUERS
AND LENDERS A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT HEREUNDER PRIOR
TO THE EFFECTIVE DATE OF THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT THE

 

140



--------------------------------------------------------------------------------

RIGHT OF ADMINISTRATIVE AGENT, L/C ISSUERS AND LENDERS TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT,
L/C ISSUERS AND LENDERS TO BRING PROCEEDINGS AGAINST BORROWER OR EACH GUARANTOR
IN THE COURTS OF ANY OTHER JURISDICTION. IF FOR ANY REASON CT CORPORATION SYSTEM
SHALL RESIGN OR OTHERWISE CEASE TO ACT AS BORROWER’S OR EACH GUARANTOR’S AGENT,
BORROWER AND SUCH GUARANTOR HEREBY IRREVOCABLY AGREES TO (A) IMMEDIATELY
DESIGNATE AND APPOINT A NEW AGENT REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT
TO SERVE IN SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO
BE SUBSTITUTED FOR CT CORPORATION SYSTEM FOR ALL PURPOSES HEREOF AND
(B) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE WRITTEN CONSENT (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW AGENT
AGREEING TO SERVE IN SUCH CAPACITY.

10.15 Waiver of Jury Trial and Special Damages. EACH PARTY HERETO AND EACH OTHER
LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO AND EACH OTHER LOAN
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH LOAN PARTY AND EACH
LENDER HEREBY FURTHER (A) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW, (B) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(C) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.

 

141



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Agents, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent, each Arranger and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the Agents nor
any Arranger or Lender has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Loan
Parties and their respective Affiliates, and neither the Agents nor any Arranger
or Lender has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Agents, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the PATRIOT Act.

 

142



--------------------------------------------------------------------------------

10.19 No General Partner’s Liability. The Administrative Agent and the Lenders
agree for themselves and their respective successors and assigns, including any
subsequent holder of any Note, that no claim under this Agreement or under any
other Loan Document shall be made against General Partner, and that no judgment,
order or execution entered in any suit, action or proceeding, whether legal or
equitable, hereunder or on any other Loan Document shall be obtained or
enforced, against General Partner or its assets for the purpose of obtaining
satisfaction and payment of amounts owed under this Agreement or any other Loan
Document.

10.20 Time of the Essence. Time is of the essence of the Loan Documents.

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22 Special Provisions.

(a) From and after the Closing Date, (i) each Exiting Lender shall cease to be a
party to this Agreement, (ii) no Exiting Lender shall have any obligations or
liabilities under this Agreement with respect to the period from and after the
Closing Date and, without limiting the foregoing, no Exiting Lender shall have
any Revolving Credit Commitment under this Agreement or any L/C Obligations
outstanding hereunder, (iii) all Existing Letters of Credit will be deemed
issued and outstanding under this Agreement and will be governed as if issued
under this Agreement and (iv) no Exiting Lender shall have any rights under the
Existing Credit Agreement, this Agreement or any other Loan Document (other than
rights under the Existing Credit Agreement expressly stated to survive the
termination of the Existing Credit Agreement and the repayment of amounts
outstanding thereunder).

(b) The Lenders that are lenders under the Existing Credit Agreement hereby
waive any requirements for notice of prepayment, minimum amounts of prepayments
of Loans (as defined in the Existing Credit Agreement), ratable reductions of
the commitments of the Lenders under the Existing Credit Agreement and ratable
payments on account of the principal or interest of any Loan (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such prepayment, reductions or payments are required under the Existing Credit
Agreement.

(c) To the extent that any Revolving Credit Loans are outstanding under the
Existing Credit Agreement on the Restatement Date, subject to the satisfaction
of the conditions precedent set forth in Article IV, to the extent necessary to
allocate the Revolving Credit Loans ratably in accordance with the allocation of
Revolving Credit Commitments after giving effect to this Agreement, (a) each of
the Lenders with a Revolving Credit Commitment shall be deemed to have assigned
to each other Lender with Revolving Credit Commitment, and each of such

 

143



--------------------------------------------------------------------------------

Lenders shall be deemed to have purchased from each of such other Lenders, at
the principal amount thereof (together with accrued interest, if any), such
interests in the Revolving Credit Loans outstanding on the Restatement Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Credit Loans will be held by Lenders with
Revolving Credit Commitments ratably in accordance with their Revolving Credit
Commitments set forth on Schedule 2.01. The Lenders hereby confirm that, from
and after the Closing Date, all participations of the Lenders in respect of
Letters of Credit outstanding hereunder pursuant to Section 2.03(c) shall be
based upon the Applicable Revolving Credit Percentages of the Lenders (after
giving effect to this Agreement).

(d) The parties hereto have agreed that this Agreement is an amendment and
restatement of the Existing Credit Agreement in its entirety and the terms and
provisions hereof supersede the terms and provisions thereof, and this Agreement
is not a new or substitute credit agreement or novation of the Existing Credit
Agreement.

10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or any L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

144



--------------------------------------------------------------------------------

Exhibit B to

Amendment and Restatement Agreement

Exhibits and Schedules to the Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                 ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 29, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Targa Resources Partners LP, a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender,
and the other parties and agents from time to time party thereto.

The undersigned hereby requests (select one):

 

  ☐ A Borrowing of Revolving Credit Loans

 

  ☐ A Borrowing of Term Loans

 

  ☐ A conversion or continuation of Loans

 

  1. On                                   
                                     (a Business Day).

 

  2. In the amount of $                                                 .

 

  3. Comprised of                                                         .

                                  [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of                    
weeks/months.

The Borrowing of Revolving Credit Loans, if any, requested herein complies with
the provisos to the first sentence of Section 2.01(b) of the Agreement.

 

TARGA RESOURCES PARTNERS LP By:   Targa Resources GP LLC,   its general partner
  By:  

 

    Name:     Title:

A - 1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                 ,             

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 29, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Targa Resources Partners LP, a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender,
and the other parties and agents from time to time party thereto.

The undersigned hereby requests a Swing Line Loan:

 

1. On                                                             (a Business
Day).

 

2. In the amount of $                                .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

TARGA RESOURCES PARTNERS LP By:   Targa Resources GP LLC,   its general partner
  By:  

 

    Name:     Title:

B - 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                         or registered assigns (the “Term Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Term Lender to
the Borrower under that certain Fourth Amended and Restated Credit Agreement,
dated as of June 29, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Collateral Agent, an L/C Issuer and
Swing Line Lender, and the other parties and agents from time to time party
thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement or
in the Incremental Supplement establishing such Term Loans. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Term Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement or in
the Incremental Supplement establishing such Term Loans.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein or in the Incremental Supplement
establishing such Term Loans. This Term Note is also entitled to the benefits of
the Guaranty and is secured by the Collateral until the Collateral Release Date.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Term Loans made by the Term Lender shall be evidenced
by one or more loan accounts or records maintained by the Term Lender in the
ordinary course of business. The Term Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

C-1 - 1

Form of Term Note



--------------------------------------------------------------------------------

[This Term Note constitutes a renewal and restatement of, and replacement and
substitution for, that certain Term Note dated [October 7, 2016] (the “Prior
Term Note”). The indebtedness evidenced by the Prior Term Note is continuing
indebtedness evidenced hereby, and nothing herein shall be deemed to constitute
a payment, settlement or novation of the Prior Term Note or to release or
otherwise adversely affect any rights of the Term Lender against any guarantor,
surety or other party primarily or secondarily liable for such indebtedness.]1

 

1  For existing Lenders who are in possession of a prior note.

C-1 - 2

Form of Term Note



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

TARGA RESOURCES PARTNERS LP By:   Targa Resources GP LLC,   its general partner
  By:  

 

    Name:     Title:

C-1 - 3

Form of Term Note



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Term Loan

Made

 

Amount of

Term Loan

Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest

Paid This

Date

  

Outstanding
Principal
Balance

This Date

  

Notation

Made By

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

C-1 - 4

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                         or registered assigns (the “Revolving Credit Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Revolving Credit Lender to the Borrower under that certain Fourth Amended and
Restated Credit Agreement, dated as of June 29, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, Collateral Agent, an
L/C Issuer and Swing Line Lender, and the other parties and agents from time to
time party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the
Revolving Credit Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral until the Collateral Release Date. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Credit Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Credit Loans made by the Revolving Credit Lender shall be
evidenced by one or more loan accounts or records maintained by the Revolving
Credit Lender in the ordinary course of business. The Revolving Credit Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

C-2 - 1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

[This Revolving Credit Note constitutes a renewal and restatement of, and
replacement and substitution for, that certain Revolving Credit Note dated
[October 7, 2016] (the “Prior Revolving Credit Note”). The indebtedness
evidenced by the Prior Revolving Credit Note is continuing indebtedness
evidenced hereby, and nothing herein shall be deemed to constitute a payment,
settlement or novation of the Prior Revolving Credit Note or to release or
otherwise adversely affect any rights of the Revolving Credit Lender against any
guarantor, surety or other party primarily or secondarily liable for such
indebtedness.]2

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

TARGA RESOURCES PARTNERS LP By:   Targa Resources GP LLC,   its general partner
  By:  

 

    Name:     Title:

 

2  For existing Lenders who are in possession of a prior note.

C-2 - 2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Revolving

Credit Loan

Made

 

Amount of
Revolving

Credit Loan

Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest

Paid This

Date

  

Outstanding
Principal
Balance

This Date

  

Notation

Made By

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

C-2 - 3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,        

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 29, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Targa Resources Partners LP, a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender,
and the other parties and agents from time to time party thereto.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                   of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations, partners’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. [After taking into account the information set forth on Schedule 3 hereto,]
[T]he representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

6. [There have been no changes in the information previously delivered with
respect to Schedule 5.13 to the Agreement.] [Schedule 3 attached hereto contains
a replacement of the previously delivered Schedule 5.13 to the Agreement.]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,         .

 

TARGA RESOURCES PARTNERS LP By:   Targa Resources GP LLC,   its general partner

  By:  

 

    Name:     Title:

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Interest Coverage Ratio. [Complete for all periods ending and Compliance
Events occurring prior to the Collateral Release Date]    A.     Consolidated
Adjusted EBITDA (Schedule 2) for the four consecutive fiscal quarter period
ending on the date hereof:    $                        B.     Consolidated
Interest Expense for such period (excluding all premiums or make-whole amounts
paid and unamortized original issue discount expensed in connection with the
repayment of debt in such period):    $                        C.    
Consolidated Interest Coverage Ratio (I.A ÷ Line I.B):                 to 1.0   

Minimum required:

                     

Minimum Interest

Coverage Ratio

            Prior to the Collateral Release Date, for any period of four
consecutive fiscal quarters ending on or after June 30, 2018   2.25 to 1.00   
II.    Leverage Ratios.             Consolidated Leverage Ratio         A.    
Consolidated Funded Indebtedness on such determination date:   
$                        B.     Consolidated Adjusted EBITDA for the applicable
period of four consecutive fiscal quarters (Schedule 2):   
$                       

C.

   

Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

                to 1.0    Maximum permitted:                      

Maximum
Consolidated
Leverage Ratio

            Prior to the Collateral Release Date, on each Quarterly Testing Date
occurring on or after June 30, 2018   5.50 to 1.00           From and after the
Collateral Release Date, on each Quarterly Testing Date occurring on or after
June 30, 2018, other than during a Specified Acquisition Period   5.25 to 1.00
  

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

       From and after the Collateral Release Date, on each Quarterly Testing
Date occurring on or after June 30, 2018, occurring during a Specified
Acquisition Period   5.50 to 1.00   

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                             (“Statement Date”)

Schedule 2 to Compliance Certificate

For the Quarter/Year ended                     (“Statement Date”)

($ in 000’s)

 

          Quarter      Quarter      Quarter      Quarter      12 Months         
   Ended      Ended      Ended      Ended      Ended  

+

   Reported net income of the Borrower, its Consolidated Restricted Subsidiaries
and its Included Unrestricted Subsidiaries      —          —          —         
—       

+

   Plus, to the extent deducted in calculating such Consolidated net income:   
  —          —          —          —          —    

+

   Consolidated Interest Expense for such period      —          —          —  
       —          —    

+

   All Federal, state, local and foreign income taxes (including any franchise
taxes to the extent based upon net income) for such period      —          —    
     —          —          —    

+

   All depreciation and amortization (including amortization of good will, debt
issue costs and amortization)      —          —          —          —         
—    

+

   All other non-cash charges (including any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP, any extraordinary
gains (or losses), any non-cash gains (or losses) resulting from mark to market
activity, but excluding any non-cash charges that constitute an accrual of or
reserve for future cash charges, and not treating write downs or write offs of
receivables as non-cash charges) for such period      —          —          —  
       —          —    

+

   Costs and expenses incurred in connection with the transactions contemplated
by the Loan Documents      —          —          —          —          —    

–

   Minus, to the extent included in calculating such Consolidated net income:   
  —          —          —          —          —    

–

   All Federal, state, local and foreign income tax credits for such period     
—          —          —          —          —    

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

–    All non-cash items of income (other than account receivables and similar
items arising from the normal course of business and reflected as income under
accrual methods of accounting consistent with past practices) for such period   
  —          —          —          —          —    

–

  

Included Unrestricted Subsidiaries Adjusted EBITDA (100%)

     —          —          —          —          —     +    Pro rata share of
Included Unrestricted Subsidiaries EBITDA      —          —          —         
—          —    

–

  

Unrestricted Subsidiaries (other than Included Unrestricted Subsidiaries) EBITDA
(100%)

     —          —          —          —          —     –    Income from Equity
Interests      —          —          —          —          —     =   
Consolidated EBITDA before Cash Distributions      —          —          —    
     —          —     +    Actual cash distributions to the Borrower or any of
its Consolidated Restricted Subsidiaries from Unrestricted Subsidiaries (other
than Included Unrestricted Subsidiaries)      —          —          —         
—          —     +    Actual cash distributions to the Borrower and its
Consolidated Restricted Subsidiaries from Equity Interests of other Persons
(that are not Subsidiaries)      —          —          —          —          —  
  –    Actual cash distributions to the Borrower and its Consolidated Restricted
Subsidiaries from Unrestricted Subsidiaries (other than Included Unrestricted
Subsidiaries) or in respect of Equity Interests of other Persons (that are not
Subsidiaries) in excess of 20% of total Consolidated EBITDA before actual cash
distributions      —          —          —          —          —     =   
Consolidated EBITDA      —          —          —          —          —          
            +    Pro forma gain (loss) resulting from any Material Acquisition
or Disposition or Subsidiary redesignation      —          —          —         
—          —    

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

+

  

Material Project EBITDA Adjustments3

     —          —          —          —          —    

=

  

Consolidated Adjusted EBITDA

     —          —          —          —          —    

 

3  Aggregate amount of all Material Project EBITDA Adjustments limited to 20% of
total actual Consolidated EBITDA for a period.

 

D - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                          _ 2.    Assignee:   
                                                                 _      
[indicate [Affiliate][Approved Fund] of [identify Lender]] 3.    Borrower:   
Targa Resources Partners LP 4.    Administrative Agent:    Bank of America,
N.A., as the administrative agent under the Credit Agreement



--------------------------------------------------------------------------------

5.    Credit Agreement:    Fourth Amended and Restated Credit Agreement, dated
as of June 29, 2018, among Targa Resources Partners LP, a Delaware limited
partnership, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender,
and the other parties and agents from time to time party thereto. 6.   
Assigned Interest[s]:

 

Assignor

   Assignee      Facility
Assigned      Aggregate
Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans           _________      $ ________________      $ _________       
____________ %          _________      $ ________________      $ _________     
  ____________ %          _________      $ ________________      $ _________  
     ____________ % 

[7. Trade Date:                                     ]

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                                      

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

                                          

  Title:

 

[Consented to and] Accepted: BANK OF AMERICA, N.A., as     Administrative Agent
By:  

                                  

  Title: [Consented to:] By:  

                                  

  Title:

 



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of either
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by either
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OPINION

[separately provided]

 



--------------------------------------------------------------------------------

SCHEDULE 1.01A

CERTAIN PERMITTED HEDGING PARTIES

Bank of America, N.A.

Barclays Bank PLC

BNP Paribas

BP Energy Company

Capital One, National Association

Citigroup Energy Inc.

Commonwealth Bank of Australia

Compass Bank

Credit Suisse Energy LLC

Credit Suisse International

Deutsche Bank AG

ING Capital Markets LLC

J. Aron & Company

JPMorgan Chase Bank, N.A.

Macquarie Bank Limited

Merrill Lynch Capital Services, Inc.

Merrill Lynch Commodities, Inc.

Mizuho Capital Markets Corp.

Morgan Stanley Capital Group Inc.

Morgan Stanley Capital Services LLC

Natixis

PNC Bank, National Association

Royal Bank of Canada

Shell Trading Risk Management, LLC

The Bank of Nova Scotia

The Huntington National Bank

The Royal Bank of Scotland PLC

Wells Fargo Bank, National Association

 

* In each case, the Hedging Party shall be the Affiliate which is trading entity
of the counterparties specified above.

 



--------------------------------------------------------------------------------

SCHEDULE 1.01B

UNRESTRICTED SUBSIDIARIES

Carnero G&P, LLC, a Delaware limited liability company (Included Unrestricted
Subsidiary)

Cedar Bayou Fractionators, L.P., a Delaware limited partnership (Included
Unrestricted Subsidiary)

Centrahoma Processing LLC, a Delaware limited liability company (Included
Unrestricted Subsidiary)

DEVCO Holdings LLC, a Delaware limited liability company (Included Unrestricted
Subsidiary)

Downstream Energy Ventures Co., L.L.C., a Delaware limited liability company
(Included Unrestricted Subsidiary)

Floridian Natural Gas Storage Company, LLC, a Delaware limited liability company
(Unrestricted Subsidiary)

Grand Prix Development LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Grand Prix Pipeline LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Sajet Development LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Sajet Properties LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Sajet Resources LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Setting Sun Pipeline Corporation, a Delaware corporation (Unrestricted
Subsidiary)

Targa GCX Pipeline LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Targa Holding LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Targa Midland Gas Pipeline LLC, a Delaware limited liability company
(Unrestricted Subsidiary)

Targa Pipeline Mid-Continent WestOk LLC, a Delaware limited liability company
(Included Unrestricted Subsidiary)

Targa Pipeline Mid-Continent WestTex LLC, a Delaware limited liability company
(Included Unrestricted Subsidiary)

Targa Receivables LLC, a Delaware limited liability company (Unrestricted
Subsidiary)



--------------------------------------------------------------------------------

Targa Train 6 LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Tesla Resources LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

T2 LaSalle Gathering Company LLC, a Delaware limited liability company
(Unrestricted Subsidiary)

T2 LaSalle Gas Utility LLC, a Texas limited liability company (Unrestricted
Subsidiary)

Venice Energy Services Company, L.L.C., a Delaware limited liability company
(Included Unrestricted Subsidiary)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 103,000,000.00        4.681818182 % 

Barclays Bank PLC

   $ 102,000,000.00        4.636363636 % 

Capital One, National Association

   $ 102,000,000.00        4.636363636 % 

Citibank, N.A.

   $ 102,000,000.00        4.636363636 % 

Royal Bank of Canada

   $ 102,000,000.00        4.636363636 % 

Wells Fargo Bank, National Association

   $ 102,000,000.00        4.636363636 % 

Compass Bank

   $ 88,000,000.00        4.000000000 % 

Goldman Sachs Bank USA

   $ 88,000,000.00        4.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 88,000,000.00        4.000000000 % 

MUFG Union Bank, N.A.

   $ 88,000,000.00        4.000000000 % 

PNC Bank, National Association

   $ 88,000,000.00        4.000000000 % 

The Toronto-Dominion Bank, New York Branch

   $ 88,000,000.00        4.000000000 % 

ABN AMRO Capital USA LLC

   $ 83,000,000.00        3.772727273 % 

ING Capital LLC

   $ 83,000,000.00        3.772727273 % 

Morgan Stanley Bank, N.A.

   $ 83,000,000.00        3.772727273 % 

The Bank of Nova Scotia

   $ 83,000,000.00        3.772727273 % 

Sumitomo Mitsui Banking Corporation

   $ 83,000,000.00        3.772727273 % 

SunTrust Bank

   $ 83,000,000.00        3.772727273 % 

Branch Banking and Trust Company

   $ 60,000,000.00        2.727272727 % 



--------------------------------------------------------------------------------

Bank of Montreal

   $ 60,000,000.00        2.727272727 % 

Canadian Imperial Bank of Commerce, New York Branch

   $ 60,000,000.00        2.727272727 % 

Citizens Bank, N.A.

   $ 60,000,000.00        2.727272727 % 

Credit Agricole Corporate and Investment Bank

   $ 60,000,000.00        2.727272727 % 

Fifth Third Bank

   $ 60,000,000.00        2.727272727 % 

Regions Bank

   $ 60,000,000.00        2.727272727 % 

The Huntington National Bank

   $ 45,000,000.00        2.045454545 % 

U.S. Bank National Association

   $ 45,000,000.00        2.045454545 % 

ZB, N.A. dba Amegy Bank

   $ 40,000,000.00        1.818181818 % 

Raymond James Bank, N.A.

   $ 11,000,000.00        0.500000000 %    

 

 

    

 

 

 

Total

   $ 2,200,000,000.00        100.00 % 



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)

SECURITY DOCUMENTS

 

1. Amended and Restated Continuing Guaranty dated as of July 19, 2010, as
supplemented by the following:

 

  a. Guaranty Supplement dated as of September 20, 2010;

 

  b. Guaranty Supplement dated as of October 25, 2010;

 

  c. Guaranty Supplement dated as of April 8, 2011;

 

  d. Guaranty Supplement dated as of October 26, 2011;

 

  e. Guaranty Supplement dated as of April 13, 2012;

 

  f. Guaranty Supplement dated as of January 16, 2013;

 

  g. Guaranty Supplement dated as of October 7, 2016;

 

  h. Guaranty Supplement dated as of June 14, 2017;

 

  i. Guaranty Supplement dated as of November 16, 2017;

 

  j. Guaranty Supplement dated as of January 2, 2018; and

 

  k. Guaranty Supplement dated as of June 29, 2018.

 

2. Amended and Restated Pledge and Security Agreement dated as of July 19, 2010,
as supplemented by the following:

 

  a. Pledge & Security Agreement Supplement dated as of September 20, 2010;

 

  b. Pledge & Security Agreement Supplement dated as of October 25, 2010;

 

  c. Pledge & Security Agreement Supplement dated as of October 25, 2010;

 

  d. Pledge & Security Agreement Supplement dated as of April 8, 2011;

 

  e. Pledge & Security Agreement Supplement dated as of October 26, 2011;

 

  f. Pledge & Security Agreement Supplement dated as of April 13, 2012;

 

  g. Pledge & Security Agreement Supplement dated as of January 16, 2013;

 

  h. Pledge & Security Agreement Supplement dated as of October 7, 2016;

 

  i. Pledge & Security Agreement Supplement dated as of June 14, 2017;

 

  j. Pledge & Security Agreement Supplement dated as of November 16, 2017;

 

  k. Pledge & Security Agreement Supplement dated as of January 2, 2018; and

 

  l. Pledge & Security Agreement Supplement dated as of June 29, 2018.

 

3. Keepwell Agreement dated as of March 1, 2013, as supplemented by the
following:

 

  a. Keepwell Supplement dated as of October 7, 2016;

 

  b. Keepwell Supplement dated as of June 14, 2017;

 

  c. Keepwell Supplement dated as of November 16, 2017;

 

  d. Keepwell Supplement dated as of January 2, 2018; and

 

  e. Keepwell Supplement dated as of June 29, 2018.



--------------------------------------------------------------------------------

4. Amendment and Restatement Agreement dated as of October 3, 2012.

 

5. Second Amendment and Restatement Agreement dated as of October 7, 2016.

 

6. Third Amendment and Restatement Agreement dated as of June 29, 2018.

 

7. The following Mortgages, in each case, as may be amended or otherwise
modified on the Closing Date:

 

  (a) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Midstream Services LLC (successor in interest
to Targa North Texas LP) to PRLAP, Inc., Trustee, and Bank of America, N.A.,
Collateral Agent, dated effective February 14, 2007, as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement between Targa Midstream
Services LLC (successor in interest to Targa North Texas LP) and Bank of
America, N.A., Collateral Agent, effective July 19, 2010, (ii) that certain
Modification of Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated effective August 1, 2011 between Targa
Midstream Services LLC (successor in interest to Targa North Texas LP) and Bank
of America, N.A., Collateral Agent, (iii) that certain Third Amendment to Deed
of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated October 3, 2012 between Targa Midstream Services LLC and Bank of
America, N.A., Collateral Agent, (iv) that certain Fourth Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated August 18, 2015 between Targa Midstream Services LLC and Bank of
America, N.A., Collateral Agent, and (v) that certain Fifth Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated October 7, 2016 between Targa Midstream Services LLC and Bank of
America, N.A., Collateral Agent, recorded in Archer, Clay, Denton, Eastland,
Haskell, Jack, Montague, Palo Pinto, Parker, Shackelford, Stephens,
Throckmorton, Wise and Young Counties, TX with respect to the following
properties:

Chico Gathering System

Shackelford Gathering System

 

  (b) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Midstream Services LLC (successor in interest
to Targa North Texas LP) to PRLAP, Inc. Trustee, and Bank of America, N.A.,
Collateral Agent, dated effective February 14, 2007, as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement between Targa Midstream
Services LLC (successor in interest to Targa North Texas LP) and Bank of
America, N.A., Collateral Agent effective July 19, 2010, (ii) that certain
Modification of Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated August 1, 2011 between



--------------------------------------------------------------------------------

Targa Midstream Services LLC (successor in interest to Targa North Texas LP) and
Bank of America, N.A., Collateral Agent, (iii) that certain Third Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 3, 2012 between Targa Midstream Services LLC
and Bank of America, N.A., Collateral Agent, (iv) that certain Fourth Amendment
to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated August 18, 2015 between Targa Midstream Services LLC
and Bank of America, N.A., Collateral Agent, and (v) that certain Fifth
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated October 7, 2016 between Targa Midstream
Services LLC and Bank of America, N.A., Collateral Agent, recorded in Wise
County, TX with respect to the following properties:

Chico Processing Plant (subject to title insurance)

 

  (c) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Intrastate Pipeline LLC to PRLAP, Inc.,
Trustee, and Bank of America, N.A., Collateral Agent, dated effective
February 14, 2007, as amended by (i) that certain First Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement effective July 19, 2010 between Targa Intrastate Pipeline LLC and Bank
of America, N.A., Collateral Agent, (ii) that certain Second Amendment to Deed
of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated October 3, 2012 between Targa Intrastate Pipeline LLC and Bank
of America, N.A., Collateral Agent, (iii) that certain Third Amendment to Deed
of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated August 18, 2015 between Targa Intrastate Pipeline LLC and Bank
of America, N.A., Collateral Agent, and (iv) that certain Fourth Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 7, 2016 between Targa Intrastate Pipeline LLC
and Bank of America, N.A., Collateral Agent, recorded in Haskell, Shackelford,
Throckmorton, Wise and Young Counties, TX with respect to the following
property:

Shackelford, Chico and Sand Hills Gathering Systems

 

  (d)

Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa Midstream Services LLC (successor in interest to
Targa Texas Field Services LP) to PRLAP, Inc. Trustee, and Bank of America,
N.A., Collateral Agent, effective October 24, 2007 as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement effective July 19, 2010
between Targa Midstream Services LLC (successor in interest to Targa Texas Field
Services LP) and Bank of America, N.A., Collateral Agent, (ii) that certain
Modification of Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated August 1, 2011 between Targa Midstream
Services LLC (successor in interest to Targa Texas Field Services LP) and Bank
of America, N.A., Collateral Agent, (iii) that certain Third Amendment to Deed
of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated October 3, 2012 between Targa Midstream Services LLC and Bank of
America, N.A., Collateral Agent, (iv) that certain Fourth Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated



--------------------------------------------------------------------------------

  August 25, 2015 between Targa Midstream Services LLC and Bank of America,
N.A., Collateral Agent, and (v) that certain Fifth Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated October 7, 2016 between Targa Midstream Services LLC and Bank of America,
N.A., Collateral Agent, recorded in Coke, Glasscock, Howard, Irion, Midland,
Mitchell, Reagan, Schleicher, Sterling and Tom Green Counties, TX with respect
to the following property:

San Angelo Gathering System

 

  (e) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Midstream Services LLC (successor in interest
to Targa Texas Field Services LP) to PRLAP, Inc. Trustee, and Bank of America,
N.A., Collateral Agent, effective October 24, 2007, as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement effective July 19, 2010
between Targa Midstream Services LLC (successor in interest to Targa Texas Field
Services LP) and Bank of America, N.A., Collateral Agent, (ii) that certain
Modification of Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated August 1, 2011 between Targa Midstream
Services LLC (successor in interest to Targa Texas Field Services LP) and Bank
of America, N.A., Collateral Agent, (iii) that certain Third Amendment to Deed
of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated October 3, 2012 between Targa Midstream Services LLC and Bank of
America, N.A., Collateral Agent, (iv) that certain Fourth Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated August 18, 2015 between Targa Midstream Services LLC and Bank of
America, N.A., Collateral Agent, and (v) that certain Fifth Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement, dated October 7, 2016 between Targa Midstream Services LLC and Bank
of America, N.A., Collateral Agent, recorded in Irion and Sterling Counties, TX
with respect to the following properties:

Mertzon Plant (subject to title insurance) Sterling Plant (subject to title
insurance)

 

  (f)

Act of Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa Downstream LLC (f/k/a Targa Downstream LP) to Bank of
America, N.A., as Collateral Agent, dated September 24, 2009, as amended by
(i) that certain First Amendment to and Notice of Reinscription of Act of
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
effective July 19, 2010 between Targa Downstream LLC (f/k/a Targa Downstream LP)
and Bank of America, N.A., as Collateral Agent, (ii) that certain Modification
of Act of Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated effective as of August 1, 2011 between Targa Downstream LLC
(f/k/a Targa Downstream LP) and Bank of America, N.A., as Collateral Agent,
(iii) that certain Third Amendment to and Notice of Reinscription of Act of
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of October 3, 2012 between



--------------------------------------------------------------------------------

Targa Downstream LLC and Bank of America, N.A., as Collateral Agent, (iv) that
certain Fourth Amendment to and Notice of Reinscription of Act of Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
August 18, 2015 between Targa Downstream LLC and Bank of America, N.A., as
Collateral Agent, (v) that certain Fifth Amendment to and Notice of
Reinscription of Act of Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated October 7, 2016 between Targa Downstream LLC and
Bank of America, N.A., as Collateral Agent, and (iv) that certain Partial
Release of Lien dated October 7, 2016 from Bank of America, N.A., recorded in
Acadia, Calcasieu, Cameron, Jefferson Davis and Tangipahoa Parishes, LA with
respect to the following properties:

Hackberry Underground Storage Facility (subject to title insurance)

Lake Charles Fractionator (subject to title insurance)

Lake Charles Gathering System

 

  (g) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Downstream LLC (f/k/a Targa Downstream LP) to
James McKellar, as Trustee, for the benefit of Bank of America, N.A., as
Collateral Agent, dated September 24, 2009, as amended by (i) that certain First
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated effective July 19, 2010 between Targa
Downstream LLC (f/k/a Targa Downstream LP) and Bank of America, N.A., as
Collateral Agent, (ii) that certain Modification of Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
effective as of August 1, 2011 between Targa Downstream LLC (f/k/a Targa
Downstream LP) and Bank of America, N.A., as Collateral Agent, (iii) that
certain Third Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated effective October 3,
2012 between Targa Downstream LLC and Bank of America, N.A., as Collateral
Agent, (iv) that certain Fourth Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
effective August 18, 2015 between Targa Downstream LLC and Bank of America,
N.A., as Collateral Agent, (v) that certain Fifth Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated October 7, 2016 between Targa Downstream LLC and Bank of America, N.A., as
Collateral Agent, and (vi) that certain Partial Release of Lien dated October 7,
2016 from Bank of America, N.A., recorded in Forrest and Washington Counties, MS
with respect to the following properties:

Hattiesburg Terminal



--------------------------------------------------------------------------------

  (h) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Downstream LLC (f/k/a Targa Downstream LP) to
PRLAP, Inc., as Trustee, for the benefit of Bank of America, N.A., as Collateral
Agent, dated September 24, 2009, as amended by (i) that certain First Amendment
to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement effective July 19, 2010 between Targa Downstream LLC (f/k/a
Targa Downstream LP) and Bank of America, N.A., as Collateral Agent, (ii) that
certain Modification of Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated August 1, 2011 between Targa
Downstream LLC (f/k/a Targa Downstream LP) and Bank of America, N.A., as
Collateral Agent, (iii) that certain Third Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
October 3, 2012 between Targa Downstream LLC and Bank of America, N.A.,
Collateral Agent, (iv) that certain Fourth Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
August 18, 2015 between Targa Downstream LLC and Bank of America, N.A.,
Collateral Agent, (v) that certain Partial Release of Lien dated December 30,
2015 and (vi) that certain Fifth Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
October 7, 2016 between Targa Downstream LLC and Bank of America, N.A.,
Collateral Agent, recorded in Chambers, Gregg, Harris, Jefferson, Orange, Smith,
Taylor and Wise Counties, TX with respect to the following properties:

Abilene Injection Terminal

Galena Park Terminal (subject to title insurance)

Gladewater Injection Terminal (subject to title insurance)

Mont Belvieu Terminal (subject to title insurance)

Bridgeport Transport Facility

Tyler Propane Terminal

Houston Gathering System

Lake Charles Gathering System

 

  (i)

Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated September 24, 2009 from Targa Downstream LLC (f/k/a Targa Downstream LP)
for the benefit of Bank of America, N.A., as Collateral Agent, as amended by
(i) that certain First Amendment to Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement effective July 19, 2010 between Targa
Downstream LLC (f/k/a Targa Downstream LP) and Bank of America, N.A., as
Collateral Agent, (ii) that certain Modification of Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated August 1, 2011
between Targa Downstream LLC (f/k/a Targa Downstream LP) and Bank of America,
N.A., as Collateral Agent, (iii) that certain Third Amendment to Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
October 3, 2012 between Targa Downstream LLC and Bank of America, N.A., as
Collateral Agent, (iv) that certain Fourth Amendment to Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated August 18, 2015
between Targa Downstream LLC and Bank of America, N.A., as Collateral Agent, and
(v) that certain Fifth Amendment to Mortgage, Assignment,



--------------------------------------------------------------------------------

  Security Agreement, Fixture Filing and Financing Statement dated October 7,
2016 between Targa Downstream LLC and Bank of America, N.A., as Collateral
Agent, recorded in Broward County, FL with respect to the following property:

Port Everglades Propane Terminal (subject to title insurance)

 

  (j) Act of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa NGL Pipeline Company LLC to Bank of America,
N.A., as Collateral Agent, dated September 24, 2009, as amended by (i) that
certain First Amendment to and Notice of Reinscription of Act of Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement between
Targa NGL Pipeline Company LLC and Bank of America, N.A., as Collateral Agent,
effective July 19, 2010, (ii) that certain Second Amendment to and Notice of
Reinscription of Act of Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated October 3, 2012 between Targa NGL Pipeline Company
LLC and Bank of America, N.A., Collateral Agent, (iii) that certain Third
Amendment to and Notice of Reinscription of Act of Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated August 18, 2015
between Targa NGL Pipeline Company LLC and Bank of America, N.A., Collateral
Agent, and (iv) that certain Fourth Amendment to and Notice of Reinscription of
Act of Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated October 7, 2016 between Targa NGL Pipeline Company LLC and Bank
of America, N.A., Collateral Agent, recorded in Calcasieu Parish, LA with
respect to the following property:

12” Lake Charles to Mont Belvieu Pipeline

 

  (k) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa NGL Pipeline Company LLC to PRLAP, Inc., as
Trustee, for the benefit of Bank of America, N.A., as Collateral Agent dated
September 24, 2009, as amended by (i) that certain First Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement between Targa NGL Pipeline Company LLC and Bank of America, N.A., as
Collateral Agent effective July 19, 2010, (ii) that certain Second Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 3, 2012 between Targa NGL Pipeline Company LLC
and Bank of America, N.A., Collateral Agent, (iii) that certain Third Amendment
to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated August 18, 2015 between Targa NGL Pipeline Company LLC
and Bank of America, N.A., Collateral Agent, and (iv) that certain Fourth
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated October 7, 2016 between Targa NGL Pipeline
Company LLC and Bank of America, N.A., Collateral Agent, recorded in Chambers,
Hardin, Harris, Jefferson, Liberty and Orange Counties, TX with respect to the
following property:

12” Lake Charles to Mont Belvieu Pipeline



--------------------------------------------------------------------------------

  (l) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Downstream LLC (successor in interest to
Targa LSNG LP) to PRLAP, Inc., as Trustee, for the benefit of Bank of America,
N.A., as Collateral Agent dated September 24, 2009, as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement effective July 19, 2010
between Targa Downstream LLC (successor in interest to Targa LSNG LP) and Bank
of America, N.A., as Collateral Agent, (ii) that certain Modification of Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated August 1, 2011 between Targa Downstream LLC (successor in
interest to Targa LSNG LP) and Bank of America, N.A., as Collateral Agent,
(iii) that certain Third Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated October 3, 2012
between Targa Downstream LLC and Bank of America, N.A., as Collateral Agent,
(iv) that certain Fourth Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated August 18, 2015
between Targa Downstream LLC and Bank of America, N.A., as Collateral Agent, and
(v) that certain Fifth Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated October 7, 2016
between Targa Downstream LLC and Bank of America, N.A., as Collateral Agent,
recorded in Chambers County, TX with respect to the following property:

LSNG Facility (subject to title insurance)

 

  (m) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated July 19, 2010 from Targa Midstream Services LLC
(successor in interest to Targa Permian LP) to PRLAP, Inc., as Trustee, for the
benefit of Bank of America, N.A., as Collateral Agent, as amended by (i) that
certain Modification of Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated August 1, 2011 between Targa
Midstream Services LLC (successor in interest to Targa Permian LP) and Bank of
America, N.A., as Collateral Agent, (ii) that certain Second Amendment to Deed
of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated as of October 3, 2012 between Targa Midstream Services LLC and
Bank of America, N.A., as Collateral Agent, (iii) that certain Third Amendment
to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of August 18, 2015 between Targa Midstream Services
LLC and Bank of America, N.A., as Collateral Agent, and (iv) that certain Fourth
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated October 7, 2016 between Targa Midstream
Services LLC and Bank of America, N.A., as Collateral Agent, recorded in
Andrews, Crane, Ector, Loving, Midland, Pecos, Reeves, Upton, Ward and Winkler
Counties, TX with respect to the following properties:

Sand Hills Processing Plant (subject to title insurance)

Sand Hills Gathering System

 

  (n)

Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement effective April 12, 2011 from Targa Terminals LLC, to PRLAP,
Inc., Trustee, and Bank of America, N.A., as Collateral Agent, as amended by
(i) that certain First Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated October 3, 2012
between Targa Terminals LLC and Bank of America, N.A., as Collateral Agent,
(ii) that certain Second Amendment



--------------------------------------------------------------------------------

  to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated August 18, 2015 between Targa Terminals LLC and Bank
of America, N.A., as Collateral Agent, and (iii) that certain Third Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 7, 2016 between Targa Terminals LLC and Bank
of America, N.A., as Collateral Agent, recorded in Harris County, TX with
respect to the following properties:

Channelview Terminal (subject to title insurance)

 

  (o) Purchase Money Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement effective September 30, 2011 from Targa
Terminals LLC to James McKellar, Trustee, and Bank of America, N.A., as
Collateral Agent, as amended by (i) that certain First Amendment to Purchase
Money Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated October 3, 2012 between Targa Terminals LLC and
Bank of America, N.A., as Collateral Agent, (ii) that certain Second Amendment
to Purchase Money Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated August 25, 2015 between Targa
Terminals LLC and Bank of America, N.A., as Collateral Agent, and (iii) that
certain Third Amendment to Purchase Money Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated October 7, 2016
between Targa Terminals LLC and Bank of America, N.A., as Collateral Agent,
recorded in Baltimore City, MD with respect to the following properties:

Baltimore Terminal (subject to title insurance)

 

  (p) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 10, 2011 from Targa Sound Terminal LLC,
as Grantor, to James McKellar, Trustee, and Bank of America, N.A., as
Beneficiary, as amended by (i) that certain First Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated October 3, 2012 between Targa Sound Terminal LLC and Bank of America,
N.A., as Collateral Agent, (ii) that certain Second Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated August 18, 2015 between Targa Sound Terminal LLC and Bank of America,
N.A., as Collateral Agent, and (iii) that certain Third Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated October 7, 2016 between Targa Sound Terminal LLC and Bank of
America, N.A., as Collateral Agent, recorded in Pierce County, WA with respect
to the following property:

Sound Terminal (subject to title insurance)

 

  (q)

Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated September 4, 2013 from Targa Badlands LLC, as Grantor,
to PRLAP, Inc., as Trustee, and Bank of America, N.A., as Collateral Agent,
recorded in McKenzie and Mountrail Counties, ND, as amended by (i) that certain
First Amendment



--------------------------------------------------------------------------------

  to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated August 18, 2015 between Targa Badlands LLC and Bank of
America, N.A., as Collateral Agent, and (ii) that certain Second Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 7, 2016 between Targa Badlands LLC and Bank of
America, N.A., as Collateral Agent, recorded in Mountrail County, ND, in each
case with respect to the following property:

Targa Badlands (fee properties)

 

  (r) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated September 4, 2013 from Targa Badlands LLC, as
Grantor, to PRLAP, Inc., as Trustee, and Bank of America, N.A., as Collateral
Agent, recorded in McKenzie, Dunn and Mountrail Counties, ND, as amended by
(i) that certain First Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated August 18, 2015
between Targa Badlands LLC and Bank of America, N.A., as Collateral Agent, and
(ii) that certain Second Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated October 7, 2016
between Targa Badlands LLC and Bank of America, N.A., as Collateral Agent,
recorded in Mountrail County, ND, in each case with respect to the following
property:

Targa Badlands Gathering Systems

 

  (s) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated August 18, 2015 from Targa Gas Processing LLC, as
Grantor, to PRLAP, Inc., as Trustee, and Bank of America, N.A., as Collateral
Agent, as amended by that certain First Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
October 7, 2016 between Targa Gas Processing LLC and Bank of America, N.A., as
Collateral Agent, recorded in Midland and Wise Counties, TX with respect to the
following property:

Longhorn and High Plains Plants (subject to title insurance)

 

  (t) Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement, dated May 19, 2017 from Slider WestOk Gathering LLC, as Mortgagor, to
Bank of America, N.A., as Collateral Agent, recorded in Dewey, Major and
Woodward Counties, OK, with respect to the following property:

Slider Gathering System

 

  (u) Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement, dated May 19, 2017 from Targa Pipeline Mid-Continent LLC, as
Mortgagor, to Bank of America, N.A., as Collateral Agent, recorded in Bryan,
Caddo, Carter, Coal, Garvin, Grady, Jefferson, Johnson, Love, Marshall, McClain
and Stephens Counties, OK, with respect to the following property:

Velma/SouthOk Gathering System

Velma Plant



--------------------------------------------------------------------------------

  (v) Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement, dated May 19, 2017 from TPL Arkoma Inc., as Mortgagor, to Bank of
America, N.A., as Collateral Agent, recorded in Atoka, Coal and Pittsburgh
Counties, OK, with respect to the following property:

Arkoma Gathering System

 

  (w) Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement, dated May 19, 2017 from TPL Arkoma Midstream LLC, as Mortgagor, to
Bank of America, N.A., as Collateral Agent, recorded in Coal County, OK, with
respect to the following property:

Tupelo Plant

Arkoma Gathering System

 

  (x) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from TPL SouthTex Processing Company LP to PRLAP, Inc.,
as Trustee, for the benefit of Bank of America, N.A., as Collateral Agent, dated
May 19, 2017, as amended by Partial Release of Lien dated March 6, 2018,
recorded in Bee and Nueces Counties, TX with respect to the following
properties:

Silver Oak I Plant



--------------------------------------------------------------------------------

  (y) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Pipeline Mid-Contingent LLC to PRLAP, Inc.,
as Trustee, for the benefit of Bank of America, N.A., as Collateral Agent, dated
May 19, 2017, recorded in Cooke, Grayson and Montague Counties, TX with respect
to the following properties:

Velma Gathering System

 

  (z) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from TPL SouthTex Gas Utility Company LP to PRLAP, Inc.,
as Trustee, for the benefit of Bank of America, N.A., as Collateral Agent, dated
May 19, 2017, recorded in Aransas, Bee, Burnet, DeWitt, Gonzales, Karnes,
Refugio and Victoria Counties, TX with respect to the following properties:

SouthTex Gathering System

 

  (aa) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa SouthTex Midstream Company LP to PRLAP, Inc.,
as Trustee, for the benefit of Bank of America, N.A., as Collateral Agent, dated
May 19, 2017, recorded in Bee, Brooks, DeWitt, Duval, Goliad, Gonzales,
Henderson, Jim Hogg, Jim Wells, Karnes, Live Oak, McMullan, Nueces Refugio and
Webb Counties, TX with respect to the following properties:

SouthTex Gathering System

 

4. UCC-1 Financing Statements related to all of the foregoing



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

ERISA COMPLIANCE

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES; EQUITY INVESTMENTS; TAXPAYER IDENTIFICATION NUMBER

Part (a). Subsidiaries.

Carnero G&P, LLC, a Delaware limited liability company (Included Unrestricted
Subsidiary)

Cedar Bayou Fractionators, L.P., a Delaware limited partnership (Included
Unrestricted Subsidiary)

Centrahoma Processing LLC, a Delaware limited liability company (Included
Unrestricted Subsidiary)

DEVCO Holdings LLC, a Delaware limited liability company (Included Unrestricted
Subsidiary)

Downstream Energy Ventures Co., L.L.C., a Delaware limited liability company
(Included Unrestricted Subsidiary)

Flag City Processing Partners, LLC, a Delaware limited liability company
(Restricted Subsidiary)

FCPP Pipeline, LLC, a Delaware limited liability company (Restricted Subsidiary)

Floridian Natural Gas Storage Company, LLC, a Delaware limited liability company
(Unrestricted Subsidiary)

Grand Prix Development LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Grand Prix Pipeline LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Pecos Pipeline LLC, a Delaware limited liability company (Restricted Subsidiary)

Sajet Development LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Sajet Properties LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Sajet Resources LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Salta Properties LLC, a Delaware limited liability company (Immaterial
Restricted Subsidiary)

Setting Sun Pipeline Corporation, a Delaware corporation (Unrestricted
Subsidiary)

Slider WestOk Gathering, LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Badlands LLC, a Delaware limited liability company (Restricted Subsidiary)

Targa Canada Liquids Inc., a British Columbia corporation (First - Tier Foreign
Restricted Subsidiary)

Targa Capital LLC, a Delaware limited liability company (Restricted Subsidiary)

Targa Chaney Dell LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Cogen LLC, a Delaware limited liability company (Restricted Subsidiary)



--------------------------------------------------------------------------------

Targa Crude Marketing LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Crude Pipeline LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Delaware LLC, a Delaware limited liability company (Restricted Subsidiary)

Targa Downstream LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Gas Marketing LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Gas Pipeline LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Gas Processing LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa GCX Pipeline LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Targa Holding LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Targa Intrastate Pipeline LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Liquids Marketing and Trade LLC, a Delaware limited liability company
(Restricted Subsidiary)

Targa Louisiana Intrastate LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Midkiff LLC, a Delaware limited liability company (Restricted Subsidiary)

Targa Midland Gas Pipeline LLC, a Delaware limited liability company
(Unrestricted Subsidiary)

Targa Midland LLC, a Delaware limited liability company (Restricted Subsidiary)

Targa Midstream Services LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa MLP Capital LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa NGL Pipeline Company LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Pipeline Escrow LLC, a Delaware limited liability company (Immaterial
Restricted Subsidiary)

Targa Pipeline Finance Corporation, a Delaware corporation (Immaterial
Restricted Subsidiary)

Targa Pipeline Mid-Continent Holdings LLC, a Delaware limited liability company
(Restricted Subsidiary)

Targa Pipeline Mid-Continent LLC, a Delaware limited liability company
(Restricted Subsidiary)

Targa Pipeline Mid-Continent WestOk LLC, a Delaware limited liability company
(Included Unrestricted Subsidiary)

Targa Pipeline Mid-Continent WestTex LLC, a Delaware limited liability company
(Included Unrestricted Subsidiary)



--------------------------------------------------------------------------------

Targa Pipeline Operating Partnership LP, a Delaware limited partnership
(Restricted Subsidiary)

Targa Pipeline Partners GP LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Pipeline Partners LP, a Delaware limited partnership (Restricted
Subsidiary)

Targa Receivables LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Targa Resources Operating GP LLC, a Delaware limited liability company
(Restricted Subsidiary)

Targa Resources Operating LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Resources Partners Finance Corporation, a Delaware corporation (Immaterial
Restricted Subsidiary)

Targa Sound Terminal LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Southern Delaware LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa SouthOk NGL Pipeline LLC, an Oklahoma limited liability company
(Restricted Subsidiary)

Targa SouthTex Midstream Company LP, a Texas limited partnership (Restricted
Subsidiary)

Targa Terminals LLC, a Delaware limited liability company (Restricted
Subsidiary)

Targa Train 6 LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Targa Transport LLC, a Delaware limited liability company (Restricted
Subsidiary)

Tesla Resources LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Tesuque Pipeline, LLC, a Delaware limited liability company (Restricted
Subsidiary)

TPL Arkoma Holdings LLC, a Delaware limited liability company (Restricted
Subsidiary)

TPL Arkoma Inc., a Delaware corporation (Restricted Subsidiary)

TPL Arkoma Midstream LLC, a Delaware limited liability company (Restricted
Subsidiary)

TPL Barnett LLC, a Delaware limited liability company (Restricted Subsidiary)

TPL Gas Treating LLC, a Delaware limited liability company (Restricted
Subsidiary)

TPL SouthTex Gas Utility Company LP, a Texas limited partnership (Restricted
Subsidiary)

TPL SouthTex Midstream Holding Company LP, a Texas limited partnership
(Restricted Subsidiary)

TPL SouthTex Midstream LLC, a Delaware limited liability company (Restricted
Subsidiary)

TPL SouthTex Pipeline Company LLC, a Texas limited liability company (Restricted
Subsidiary)



--------------------------------------------------------------------------------

TPL SouthTex Processing Company LP, a Texas limited partnership (Restricted
Subsidiary)

TPL SouthTex Transmission Company LP, a Texas limited partnership (Restricted
Subsidiary)

T2 LaSalle Gathering Company LLC, a Delaware limited liability company
(Unrestricted Subsidiary)

T2 LaSalle Gas Utility LLC, a Texas limited liability company (Unrestricted
Subsidiary)

Velma Gas Processing Company, LLC, a Delaware limited liability company
(Restricted Subsidiary)

Velma Intrastate Gas Transmission Company, LLC, a Delaware limited liability
company (Restricted Subsidiary)

Venice Energy Services Company, L.L.C., a Delaware limited liability company
(Included Unrestricted Subsidiary)

Versado Gas Processors, L.L.C., a Delaware limited liability company (Restricted
Subsidiary)

Warren Petroleum Company LLC, a Delaware limited liability company (Immaterial
Restricted Subsidiary)

Part (b)(i). Loan Party Information.

 

NAME

  

JURISDICTION

OF

FORMATION

  

ADDRESS OF

PRINCIPAL PLACE OF

BUSINESS

   FEIN   

PRIOR

NAMES

  

PRIOR

JURISDICTION

OF

FORMATION

Flag City Processing Partners, LLC    Delaware    110 W. 7th Street, Suite 2300
Tulsa, OK 74119    45-4536737    None    None FCPP Pipeline, LLC    Delaware   
110 W. 7th Street, Suite 2300 Tulsa, OK 74119    81-4620793    None    None
Pecos Pipeline LLC    Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119
   26-3633417    None    None Slider WestOk Gathering, LLC    Delaware    110 W.
7th Street, Suite 2300 Tulsa, OK 74119    26-3063706    None    None Targa
Badlands LLC    Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002
   32-0396948    None    None Targa Capital LLC    Delaware    811 Louisiana
Street, Suite 2100 Houston, TX 77002    47-5202637    None    None Targa Chaney
Dell LLC    Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119   
42-1733101    Atlas Chaney Dell, LLC    None Targa Cogen LLC    Delaware    811
Louisiana Street, Suite 2100 Houston, TX 77002    32-0374075    None    None



--------------------------------------------------------------------------------

NAME

  

JURISDICTION

OF

FORMATION

  

ADDRESS OF

PRINCIPAL PLACE OF

BUSINESS

   FEIN   

PRIOR

NAMES

  

PRIOR

JURISDICTION

OF

FORMATION

Targa Crude Marketing LLC    Delaware    811 Louisiana Street, Suite 2100
Houston, TX 77002    82-3128777    None    None Targa Crude Pipeline LLC   
Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002    38-3476908   
None    None Targa Delaware LLC    Delaware    110 W. 7th Street, Suite 2300
Tulsa, OK 74119    46-5187832    Outrigger Delaware Operating, LLC    None Targa
Downstream LLC    Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002
   20-4036406    None    None Targa Gas Marketing LLC    Delaware    811
Louisiana Street, Suite 2100 Houston, TX 77002    11-3762680    None    None
Targa Gas Pipeline LLC    Delaware    811 Louisiana Street, Suite 2100 Houston,
TX 77002    47-5226023    Targa Permian Intrastate LLC    None Targa Gas
Processing LLC    Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002
   47-5214458    None    None Targa Intrastate Pipeline LLC    Delaware    811
Louisiana Street, Suite 2100 Houston, TX 77002    76-0634836    None    None
Targa Liquids Marketing and Trade LLC    Delaware    811 Louisiana Street, Suite
2100 Houston, TX 77002    80-0509623    None    None Targa Louisiana Intrastate
LLC    Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002   
02-0719902    None    None Targa Midkiff LLC    Delaware    110 W. 7th Street,
Suite 2300 Tulsa, OK 74119    42-1733099    Atlas Midkiff, LLC    None Targa
Midland LLC    Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119   
47-1295529    Outrigger Midland Operating, LLC    None Targa Midstream Services
LLC    Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002   
76-0507891   

Targa

Midstream Services Limited Partnership

   None Targa MLP Capital LLC    Delaware    811 Louisiana Street, Suite 2100
Houston, TX 77002    47-5196204    None    None



--------------------------------------------------------------------------------

NAME

  

JURISDICTION

OF

FORMATION

  

ADDRESS OF

PRINCIPAL PLACE OF

BUSINESS

   FEIN   

PRIOR

NAMES

  

PRIOR

JURISDICTION

OF

FORMATION

Targa NGL Pipeline Company LLC    Delaware    811 Louisiana Street, Suite 2100
Houston, TX 77002    73-1175068    None    None Targa Pipeline Mid- Continent
Holdings LLC    Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119   
45-5528668   

Atlas Pipeline

Mid-Continent

Holdings, LLC

   None Targa Pipeline Mid- Continent LLC    Delaware    110 W. 7th Street,
Suite 2300 Tulsa, OK 74119    37-1492980    Atlas Pipeline Mid-Continent LLC   
None

Targa Pipeline

Operating

Partnership LP

   Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119    23-3015646   
Atlas Pipeline Operating Partnership, L.P.    None Targa Pipeline Partners GP
LLC    Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119    25-1848762
   Atlas Pipeline Partners GP, LLC    None

Targa Pipeline

Partners LP

   Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119    23-3011077   
Atlas Pipeline Partners, L.P.    None Targa Resources Operating GP LLC   
Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002    64-0949235   
None    None Targa Resources Operating LLC    Delaware    811 Louisiana Street,
Suite 2100 Houston, TX 77002    64-0949238    None    None. Targa Resources
Partners LP    Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002   
65-1295427    None    None

Targa Sound

Terminal LLC

   Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002    37-1647519
   None    None Targa Southern Delaware LLC    Delaware    110 W. 7th Street,
Suite 2300 Tulsa, OK 74119    81-3833768    Outrigger Southern Delaware
Operating, LLC    None Targa SouthOk NGL Pipeline LLC    Oklahoma    110 W. 7th
Street, Suite 2300 Tulsa, OK 74119    81-5175251    None    None Targa SouthTex
Midstream Company LP    Texas    110 W. 7th Street, Suite 2300 Tulsa, OK 74119
   20-8721274    Atlas SouthTex Midstream Company LP; APL SouthTex Midstream
Company LP; Texana Midstream Company LP    None



--------------------------------------------------------------------------------

NAME

  

JURISDICTION

OF

FORMATION

  

ADDRESS OF

PRINCIPAL PLACE OF

BUSINESS

   FEIN   

PRIOR

NAMES

  

PRIOR

JURISDICTION

OF

FORMATION

Targa Terminals

LLC

   Delaware    811 Louisiana Street, Suite 2100 Houston, TX 77002    27-0513433
   None    None Targa Transport LLC    Delaware    811 Louisiana Street, Suite
2100 Houston, TX 77002    37-1589340    None    None Tesuque Pipeline, LLC   
Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119    27-0632723    None
   None

TPL Arkoma

Holdings LLC

   Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119    90-0918336   
APL Arkoma Holdings, LLC    None TPL Arkoma Inc.    Delaware    110 W. 7th
Street, Suite 2300 Tulsa, OK 74119    27-3684911   

APL Arkoma,

Inc.; Cardinal

Arkoma, Inc.

   None TPL Arkoma Midstream LLC    Delaware    110 W. 7th Street, Suite 2300
Tulsa, OK 74119    27-3677594    APL Arkoma Midstream, LLC; Cardinal Arkoma
Midstream, LLC    None TPL Barnett LLC    Delaware    110 W. 7th Street, Suite
2300 Tulsa, OK 74119    45-2561587    APL Barnett, LLC; Codorniz Parent, LLC   
None TPL Gas Treating LLC    Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK
74119    27-0592931    APL Gas Treating; Cardinal Gas Treating LLC    None TPL
SouthTex Gas Utility Company LP    Texas    110 W. 7th Street, Suite 2300 Tulsa,
OK 74119    20-8721344    APL SouthTex Gas Utility Company LP; Texana Gas
Utility Company LP    None TPL SouthTex Midstream Holding Company LP    Texas   
110 W. 7th Street, Suite 2300 Tulsa, OK 74119    20-8721377    APL SouthTex
Midstream Holding Company LP; Texana Midstream Holding Company LP    None TPL
SouthTex Midstream LLC    Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK
74119    27-0350291    APL SouthTex Midstream LLC; TEAK Midstream, L.L.C.   
None



--------------------------------------------------------------------------------

NAME

  

JURISDICTION

OF

FORMATION

  

ADDRESS OF

PRINCIPAL PLACE OF

BUSINESS

   FEIN   

PRIOR

NAMES

  

PRIOR

JURISDICTION

OF

FORMATION

TPL SouthTex Pipeline Company LLC    Texas    110 W. 7th Street, Suite 2300
Tulsa, OK 74119    20-8721079    APL SouthTex Pipeline Company LLC; TEAK Texana
Pipeline Company LLC    None TPL SouthTex Processing Company LP    Texas    110
W. 7th Street, Suite 2300 Tulsa, OK 74119    45-2502762    APL SouthTex
Processing Company LP; TEAK Texana Processing Company LP    None TPL SouthTex
Transmission Company LP    Texas    110 W. 7th Street, Suite 2300 Tulsa, OK
74119    80-0920148    APL SouthTex Transmission Company LP; TEAK Texana Gas
Transmission Company LP    None

Velma Gas

Processing Company, LLC

   Delaware    110 W. 7th Street, Suite 2300 Tulsa, OK 74119    45-1543387   
None    None Velma Intrastate Gas Transmission Company, LLC    Delaware    110
W. 7th Street, Suite 2300 Tulsa, OK 74119    26-2877615    None    None Versado
Gas Processors, L.L.C.    Delaware    811 Louisiana Street, Suite 2100 Houston,
TX 77002      

BPC Gas

Processors,

L.L.C.

   None

Part (b)(ii). Other Equity Investments.

Allied CNG Ventures LLC, a Delaware limited liability company

Cayenne Pipeline, LLC, a Delaware limited liability company

Gulf Coast Express Pipeline LLC, a Delaware limited liability company

Gulf Coast Fractionators, a Texas general partnership

Little Missouri 4 LLC, a Delaware limited liability company

Sakakawea Area Spill Response LLC, a Delaware limited liability company

Targa Acquisition LLC, a Delaware limited liability company

T2 Eagle Ford Gathering Company LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

T2 EF Cogeneration Holdings LLC, a Delaware limited liability company

T2 EF Cogeneration LLC, a Texas limited liability company

T2 Gas Utility LLC, a Texas limited liability company



--------------------------------------------------------------------------------

SCHEDULE 5.21(a)

MATERIAL FEE PROPERTIES

 

Current Titleholder/ Lessee

  

Facility

  

Ownership

Interest

  

County/ Parish

  

State

Targa Badlands LLC    Johnsons Corner Terminal    Fee owned    McKenzie    ND
Targa Badlands LLC    Little Missouri Plant    Fee owned    McKenzie    ND Targa
Delaware LLC    Wildcat Plant    Fee owned    Winkler    TX Targa Delaware LLC
   Loving Plant    Ground lease    Loving    TX Targa Downstream LLC    Abilene
Injection Terminal    Ground lease    Taylor    TX Targa Downstream LLC   
Galena Park Terminal    Fee owned    Harris    TX Targa Downstream LLC   
Gladewater Injection Terminal    Fee owned    Gregg    TX Targa Downstream LLC
   Hattiesburg Terminal    Fee owned and jointly owned    Forrest    MS Targa
Downstream LLC    Hackberry Underground Storage    Fee owned    Cameron    LA
Targa Downstream LLC    Lake Charles Fractionator    Fee owned    Calcasieu   
LA Targa Downstream LLC    Mont Belvieu Terminal    Fee owned    Chambers    TX
Targa Downstream LLC    Port Everglades Propane Terminal    Fee owned    Broward
   FL Targa Downstream LLC    LSNG Facility    Fee owned    Chambers    TX Targa
Downstream LLC    Bridgeport Transport Facility    Ground lease    Wise    TX
Targa Downstream LLC    Tyler Propane Terminal    Fee owned    Smith    TX Targa
Gas Processing LLC    High Plains Plant    Fee owned    Midland    TX Targa Gas
Processing LLC    Longhorn Plant    Fee owned    Wise    TX Targa Midland LLC   
Tarzan Plant    Fee owned    Martin    TX Targa Midland LLC    Jane Crude
Terminal    Fee owned    Howard    TX



--------------------------------------------------------------------------------

Targa Midstream Services LLC    Sterling Plant    Fee owned    Sterling    TX
Targa Midstream Services LLC    Mertzon Plant    Fee owned    Irion    TX Targa
Midstream Services LLC    Sand Hills Processing Plant    Fee owned    Crane   
TX Targa Midstream Services LLC    Chico Processing Plant    Fee owned    Wise
   TX Targa Pipeline Mid-Continent LLC    Velma Plant Site V100 and V60*    Fee
   Stephens    OK Targa Sound Terminal LLC    Sound Terminal    Fee Owned   
Pierce    WA Targa Southern Delaware LLC    Oahu Plant    Fee Owned    Pecos   
TX Targa Terminals LLC    Channelview Terminal    Fee owned    Harris    TX
Targa Terminals LLC    Baltimore Terminal    Fee owned    Baltimore City    MD
Targa Terminals LLC    Patriot Property    Fee owned    Harris    TX TPL Arkoma
Midstream LLC    Tupelo Plant    Fee    Coal    OK TPL SouthTex Processing
Company LP    Silver Oak I Plant    Fee    Bee    TX Versado Gas Processors,
L.L.C.    Saunders Plant    Fee owned    Lea    NM Versado Gas Processors,
L.L.C.    Eunice Plant    Fee owned    Lea    NM Versado Gas Processors, L.L.C.
   Monument Plant    Fee owned    Lea    NM

 

* V60 Plant owned by Velma Gas Processing Company LLC



--------------------------------------------------------------------------------

SCHEDULE 5.21(b)

MATERIAL PIPELINES

 

Current Titleholder/ Lessee

  

Facility

  

County

  

State

Targa Badlands LLC    Badlands Gathering System    Dunn, McKenzie, Mountrail   
ND

Targa Delaware LLC

Targa Southern Delaware LLC

   Delaware Gathering System    Culberson, Loving, Reeves, Winkler, Ward, Pecos
(TX) Lea, Eddy (NM)    TX, NM Targa Downstream LLC    Houston Gathering System
   Chambers, Harris, Jefferson    TX    Lake Charles Gathering System    Orange
(TX) Acadia, Calcasieu, Cameron, Jefferson Davis (LA)    TX, LA Targa Intrastate
Pipeline LLC    Shackelford Gathering System    Haskell, Shackelford,
Throckmorton, Wise, Young    TX Targa Midland LLC    Midland Gathering System   
Borden, Martin, Howard    TX Targa Midstream Services LLC    San Angelo
Gathering System    Coke, Glassock, Howard, Irion, Midland, Mitchell, Reagan,
Sterling, Schliecher, Tom Green    TX Targa Midstream Services LLC    Sand Hills
and Monahans Gathering Systems    Andrews, Crane, Ector, Loving, Midland, Pecos,
Reeves, Upton, Ward, Winkler    TX Targa Midstream Services LLC    Chico
Gathering System    Archer, Clay, Denton, Jack, Montague, Palo Pinto, Parker,
Stephens, Throckmorton, Wise, Young    TX Targa Midstream Services LLC   
Shackelford Gathering System    Eastland, Haskell, Shackelford, Stephens,
Throckmorton, Young    TX Targa NGL Pipeline Company    12” Lake Charles to Mont
Belvieu Pipeline    Chambers, Hardin, Jefferson, Liberty, Orange (TX) Calcesieu
(LA)    TX, LA Targa Pipeline Mid-Continent LLC    Velma Gathering System   
Cooke, Grayson, Montague Bryan, Caddo, Carter, Coal, Cooke, Garvin, Grady,
Jefferson, Johnston, Love, Marshall, McClain, Stephens   

TX

OK

Targa SouthTex Midstream Company LP    Pettus, UDS, Chappa, Guerra, Loma Novia,
Bruni North and South, Tynan, Port of Corpus Christi and Minnie Bock Gathering
Systems    Bee, Brooks, DeWitt, Duval, Goliad, Jim Hogg, Jim Wells, Karnes, Live
Oak, McMullen, Nueces, Refugio, San Patricio, Webb    TX TPL Arkoma Inc.   
Arkoma Gathering System    Atoka, Coal, Pittsburgh    OK



--------------------------------------------------------------------------------

TPL Arkoma Midstream LLC    Arkoma Gathering System    Coal    OK TPL SouthTex
Gas Utility Company LP    Cuero, Burnet, STEC and Texana Gathering Systems   
Aransas, Burnet, DeWitt, Refugio, San Patricio, Victoria    TX Slider WestOk
Gathering, LLC    Gathering System    Dewey, Woodward, Major    OK Versado Gas
Processors, L.L.C.    Versado Gathering System    Chaves, Lea, Roosevelt (NM)
Andrews, Cochran, Gaines, Hockley, Lamb, Terry, Yoakum (TX)    TX, NM



--------------------------------------------------------------------------------

SCHEDULE 6.13

EXCLUDED REAL PROPERTY

Velma Intrastate Gas Transmission Company, LLC

  •   Owns rights of way for construction of potential intrastate pipeline which
was not constructed (only six or seven currently valid).

Pecos Pipeline LLC

 

  •   Consists of an approximately 18 mile gathering system.

Tesuque Pipeline, LLC

 

  •   Consists of an approximately 4 mile gathering system.



--------------------------------------------------------------------------------

SCHEDULE 6.17(d)

CLOSING DATE GUARANTEES OF OBLIGATIONS OF UNRESTRICTED SUBSIDIARIES

 

Type

  

Sub-type

  

Beneficiary

  

Issuer \
Guarantor

  

Opener \ Debtor \
Applicant

   Amount
Received\(Issued)    Effective
Date Guaranty    Parental    Southern Star Central Gas Pipeline, Inc.    Targa
Pipeline Partners LP    Targa Pipeline Mid-Continent WestOk LLC   
$(7,800,000.00)    6/1/2013 Guaranty    Parental    American Pipeline Company,
L.L.C.    Targa Pipeline Mid-Continent LLC    Targa Pipeline Mid-Continent
WestOk LLC    $(12,000,000.00)    12/21/2011 Guaranty    Parental    Laclede
Energy Resources, Inc.    Targa Pipeline Partners LP    WestTex and WestOk   
$(2,000,000.00)    12/17/2015 Guaranty    Parental    Compressor Systems, Inc.
   Targa Pipeline Partners LP    Carnero Processing, LLC    $(7,521,000.00)   
12/10/2015 Guaranty    Parental    Texas Eastern Transmission, LP    Targa
Pipeline Mid-Continent Holdings, LLC    T2 Gas Utility LLC    Unlimited   
2/28/2014 Guaranty    Parental    Apache Corporation    Targa Pipeline Partners
LP    Targa Pipeline Mid-Continent WestTex LLC    $(25,000,000.00)    5/1/2015
Guaranty    Parental    DCP NGL Services, LLC and DCP Midstream, LP    Targa
Pipeline Partners LP    Targa Pipeline Mid-Continent WestTex LLC and/or Targa
Pipeline Mid-Continent WestOk LLC and/or Targa Pipeline Mid-Continent LLC and/or
TPL SouthTex Processing Company LP    $(5,000,000.00)    6/21/2016



--------------------------------------------------------------------------------

Guaranty    Parental    Highland Partners Holdings LLC    Targa Pipeline
Partners LP    Targa Pipeline Mid-Continent WestTex LLC      $(200,000.00)     
  5/1/2017   Guaranty    Parental    Pioneer Natural Resources USA, Inc.   
Targa Pipeline Partners LP    Targa Pipeline Mid-Continent WestTex LLC     
$(6,000,000.00)        7/24/2017   Guaranty    Parental    Oncor Electric
Delivery Company LLC    Targa Pipeline Partners LP    Targa Pipeline
Mid-Continent WestTex LLC      $(3,000,000.00)        6/8/2018  



--------------------------------------------------------------------------------

SCHEDULE 7.09

AFFILIATE TRANSACTIONS

 

1. Borrower’s Partnership Agreement

 

2. Contribution Agreement dated as of December 1, 2005 among Targa Midstream
Services Limited Partnership, Targa GP Inc., Targa LP Inc., Targa Downstream GP
LLC, Targa North Texas GP LLC, Targa Straddle GP LLC, Targa Permian GP LLC,
Targa Versado GP LLC, Targa Downstream LP, Targa North Texas, Targa Straddle LP,
Targa Permian LP and Targa Versado LP (the “2005 Contribution Agreement”)

 

3. Amendment to 2005 Contribution Agreement dated as of January 1, 2007

 

4. Amendment to 2005 Contribution Agreement dated as of January 1, 2009

 

5. Contribution, Conveyance and Assumption Agreement dated as of February 14,
2007 among the Borrower, Targa Operating LP, General Partner, Targa Operating GP
LLC, Targa GP, Inc., Targa LP, Inc., Targa Regulated Holdings LLC, Targa North
Texas LP, and Targa North Texas GP LLC

 

6. Contribution, Conveyance and Assumption Agreement, dated October 24, 2007, by
and among Targa Resources Partners LP, Targa Resources Holdings LP, Targa TX
LLC, Targa TX PS LP, Targa LA LLC, Targa LA PS LP and Targa North Texas GP LLC

 

7. Contribution, Conveyance and Assumption Agreement, dated September 24, 2009,
by and among Targa Resources Partners LP, Targa GP Inc., Targa LP Inc., Targa
Resources Operating LP and Targa North Texas GP LLC

 

8. Contribution, Conveyance and Assumption Agreement, dated April 27, 2010, by
and among Targa Resources Partners LP, Targa LP Inc., Targa Permian GP LLC,
Targa Midstream Holdings LLC, Targa Resources Operating LP, Targa North Texas GP
LLC and Targa Resources Texas GP LLC

 

9. Contribution, Conveyance and Assumption Agreement, dated August 25, 2010, by
and among Targa Resources Partners LP, Targa Versado Holdings LP and Targa North
Texas GP LLC

 

10. Contribution, Conveyance and Assumption Agreement, dated August 25, 2010, by
and among Targa Resources Partners LP, Targa Versado Holdings LP and Targa North
Texas GP LLC

 

11. Purchase and Sale Agreement, dated as of September 18, 2007, by and between
Targa Resources Holdings LP and Targa Resources Partners LP



--------------------------------------------------------------------------------

12. Amendment to Purchase and Sale Agreement, dated October 1, 2007, by and
between Targa Resources Holdings LP and Targa Resources Partners LP

 

13. Purchase Agreement dated June 12, 2008, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
the initial purchasers named therein

 

14. Purchase Agreement dated as of June 30, 2009 among Targa Resources Partners
LP, Targa Resources Partners Finance Corporation, the Guarantors named therein
and Barclays Capital Inc., as representative of the several initial purchasers

 

15. Purchase Agreement dated August 10, 2010 among the Issuers, the Guarantors
and Banc of America Securities LLC, as representative of the several initial
purchasers

 

16. Purchase Agreement dated January 19, 2011 by and among the Issuers, the
Guarantors and Deutsche Bank Securities Inc., as representative of the several
Initial Purchasers

 

17. Purchase Agreement dated January 26, 2012 by and among the Issuers, the
Guarantors, and Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Capital Inc., Citigroup Global Markets Inc. and RBS
Securities Inc., as representatives of the several initial purchasers

 

18. Equity Distribution Agreement, dated October 21, 2011 by and among Targa
Resources Partners LP and Citigroup Global Markets Inc.

 

19. Purchase and Sale Agreement dated July 27, 2009, by and between Targa
Resources Partners LP, Targa GP Inc. and Targa LP Inc.

 

20. Purchase and Sale Agreement, dated March 31, 2010, by and among Targa
Resources Partners LP, Targa LP Inc., Targa Permian GP LLC and Targa Midstream
Holdings LLC

 

21. Purchase and Sale Agreement, dated August 6, 2010, by and between Targa
Resources Partners LP and Targa Versado Holdings LP

 

22. Purchase and Sale Agreement, dated September 13, 2010, by and between Targa
Resources Partners LP and Targa Versado Holdings LP

 

23. Purchase and Sale Agreement, dated as of March 31, 2010, by and among Targa
Resources Partners LP, Targa LP Inc., Targa Permian GP LLC and Targa Midstream
Holdings LLC



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Targa Resources Partners LP

811 Louisiana, Suite 2100

Houston, Texas 77002

Attention: Vice President and Treasurer

Telephone: 713.584.1375

Telecopier: 713.584.1523

Electronic Mail: cmcewan@targaresources.com

Website Address: www.targaresources.com

U.S. Taxpayer Identification Number: 65-1295427

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Building C

2380 Performance Dr

Mail Code: TX2-984-03-23

Richardson, TX 75082

Attention: Betty Coleman

Telephone: 469-201-8235

Telecopier: 214-290-9419

Electronic Mail: betty.coleman@baml.com

Wiring Instructions:

Bank of America, N.A. New York, NY

ABA# 026009593

Account No.: 1366072250600

Attn: SLC Operations

Ref: Targa Resources Partners



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

222 Broadway

Mail code: NY3-222-14-03

New York, NY 10038

Attention: Paley Chen

Telephone: 646.556.0753

Telecopier: 212.548.8944

Electronic Mail: paley.chen@baml.com

L/C ISSUER:

Bank of America, N.A. Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael Grizzanti

Telephone: 570.330.4214

Telecopier: 800.755.8743

Electronic Mail: michael.a. grizzanti@baml.com

BARCLAYS BANK PLC

745 Seventh Avenue, New York, NY 10019 USA

Attention: Dawn Townsend

Telephone: (212) 320-7534

Telecopier: (212) 412-5011

Electronic Mail: xraletterofcredit@barclays.com

CAPITAL ONE, NATIONAL ASSOCIATION

800 Delaware Avenue, Floor 5

Wilmington, DE 19801

Attention: Trade Finance Services

Telephone: 877-225-7309

Telecopier: 855-266-1194

Electronic Mail: Trade.Services@capitalone.com

CITIBANK, N.A.

C/O ITS SERVICER CITICORP NORTH AMERICA, INC.

ATTN: US STANDBY UNIT

3800 CITIBANK CENTER, BUILDING B, 1ST FLOOR

TAMPA, FL 33610

PHONE: 866-945-6284

FAX NO.: 609-681-2734



--------------------------------------------------------------------------------

Royal Bank of Canada

30 Hudson Street, 28th Floor

Jersey City, NJ 07302-4699

Attention: Credit Administration

Telephone: 212-428-6298

Telecopier: 212-428-3015

Electronic Mail: CM-USA-NYCreditAdministration@rbc.com

WELLS FARGO BANK, NATIONAL ASSOCIATION

U.S. Trade Services

Standby Letters of Credit

794 Davis Street, 2nd Floor

MAC A0283-023

San Leandro, CA 94577-6922

Telephone: 1-800-776-3862, Option 2

Electronic Mail: sblc-new@wellsfargo.com

SWING LINE LENDER:

Bank of America, N.A.

Building C

2380 Performance Dr

Mail Code: TX2-984-03-23

Richardson, TX 75082

Attention: Betty Coleman

Telephone: 469-201-8235

Telecopier: 214-290-9419

Electronic Mail: betty.coleman@baml.com



--------------------------------------------------------------------------------

Exhibit C to

Amendment and Restatement Agreement

Exhibit A to Pledge and Security Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT A

Description of Pledged Shares

 

Grantor

  

Company

  

Percentage of Equity

Interest Pledged

Targa Resources Operating LLC    Targa Canada Liquids Inc.    66% TPL Arkoma
Holdings LLC    TPL Arkoma Inc.    100%

Description of Partnership Interests

 

Grantor

  

Company

  

Percentage of Equity

Interest Pledged

Targa MLP Capital LLC    Cedar Bayou Fractionators, L.P.    86.24%

Targa Pipeline Partners LP

 

Targa Pipeline Partners GP LLC

   Targa Pipeline Operating Partnership LP   

100% LP

 

0% GP

Targa Resources Partners LP

 

Targa Pipeline Partners GP LLC

   Targa Pipeline Partners LP   

100% LP

 

0% GP

TPL SouthTex Midstream LLC

 

TPL SouthTex Pipeline Company LLC

   TPL SouthTex Midstream Holding Company LP   

99.999% LP

 

0.001% GP

TPL SouthTex Midstream Holding Company LP

 

TPL SouthTex Pipeline Company LLC

   TPL SouthTex Processing Company LP   

100% LP

 

0% GP

TPL SouthTex Midstream Holding Company LP

 

TPL SouthTex Pipeline Company LLC

   TPL SouthTex Transmission Company LP   

100% LP

 

0% GP

TPL SouthTex Midstream Holding Company LP

 

TPL SouthTex Pipeline Company LLC

   Targa SouthTex Midstream Company LP   

100% LP

 

0% GP

TPL SouthTex Midstream Holding Company LP

 

TPL SouthTex Pipeline Company LLC

   TPL SouthTex Gas Utility Company LP   

100% LP

 

0% GP

Description of LLC Rights

 

Grantor

  

Company

  

Percentage of Equity

Interest Pledged

Targa Capital LLC    Venice Energy Services Company, L.L.C.    76.7536% Targa
Chaney Dell LLC    Targa Pipeline Mid-Continent WestOk LLC    100% Class B
Controlling Targa Downstream LLC    Targa NGL Pipeline Company LLC    100%



--------------------------------------------------------------------------------

Targa Downstream LLC

   Targa Terminals LLC    100%

Targa Downstream LLC

   Targa Transport LLC    100%

Targa Downstream LLC

   Targa Cogen LLC    100%

Targa Downstream LLC

   Grand Prix Pipeline LLC    55%

Targa Midkiff LLC

   Targa Pipeline Mid-Continent West Tex LLC    100% Controlling Class B

Targa Midstream Services LLC

   Targa Crude Marketing LLC    100%

Targa Midstream Services LLC

   Targa Crude Pipeline LLC    100%

Targa Midstream Services LLC

   Targa Gas Marketing LLC    100%

Targa Midstream Services LLC

   Targa Intrastate Pipeline LLC    100%

Targa Midstream Services LLC

   Targa Liquids Marketing and Trade LLC    100%

Targa Midstream Services LLC

   Targa Louisiana Intrastate LLC    100%

Targa Midstream Services LLC

   Targa Gas Pipeline LLC    100%

Targa Midstream Services LLC

   Targa Gas Processing LLC    100%

Targa Midstream Services LLC

   Versado Gas Processors, L.L.C.    100%

Targa MLP Capital LLC

   DEVCO Holdings LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   TPL Barnett LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   TPL South Tex Midstream LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   Slider West Ok Gathering, LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   Targa Pipeline Mid-Continent LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   TPL Arkoma Holdings LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   TPL Gas Treating LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   Targa Chaney Dell LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   Targa Delaware LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   Targa Midkiff LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   Targa Midland LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   Targa Southern Delaware LLC    100%

Targa Pipeline Mid-Continent Holdings LLC

   Targa South OK NGL Pipeline LLC    100%

Targa Pipeline Mid-Continent LLC

   Velma Gas Processing Company, LLC    100%

Targa Pipeline Mid-Continent LLC

   Velma Intrastate Gas Transmission Company, LLC    100%

Targa Pipeline Operating Partnership LP

   Targa Pipeline Mid-Continent Holdings LLC    100%

Targa Resources Operating GP LLC

Targa Resources Operating LLC

   Targa Downstream LLC   

0.1%

99.9%



--------------------------------------------------------------------------------

Targa Resources Operating GP LLC

Targa Resources Operating LLC

   Targa Midstream Services LLC   

0.1%

99.9%

Targa Resources Operating GP LLC

Targa Resources Operating LLC

   Targa Badlands LLC   

0.1%

99.9%

Targa Resources Operating LLC

   Targa Resources Operating GP LLC    100%

Targa Resources Operating LLC

   Targa Capital LLC    100%

Targa Resources Operating LLC

   Targa MLP Capital LLC    100%

Targa Resources Partners LP

   Targa Resources Operating LLC    100%

Targa Resources Partners LP

   Targa Pipeline Partners GP LLC    100%

TPL South Tex Processing Company LP

   Carnero G&P LLC    50%

TPL South Tex Processing Company LP

   FCPP Pipeline, LLC    100%

TPL South Tex Processing Company LP

   Flag City Processing Partners, LLC    100%

Targa Terminals LLC

   Targa Sound Terminal LLC    100%

TPL Arkoma Holdings LLC

TPL Arkoma Inc.

   TPL Arkoma Midstream LLC   

100% Common Units

100% Preferred Units

TPL Arkoma Midstream LLC

   Centrahoma Processing LLC    60%

TPL Barnett LLC

   Pecos Pipeline LLC    100%

TPL Barnett LLC

   Tesuque Pipeline, LLC    100%

TPL South Tex Midstream LLC

   TPL SouthTex Pipeline Company LLC    100%

 